Exhibit 10.9
COMPOSITE VERSION reflects all amendments through February 25, 2009

 
CREDIT AGREEMENT
among
CAPITALSOURCE INC.
as the Initial Borrower
THE GUARANTORS LISTED HEREIN,
THE LENDERS LISTED HEREIN,
WACHOVIA BANK, NATIONAL ASSOCIATION,
as the Administrative Agent, Swingline Lender, and Issuing Lender
BANK OF AMERICA, N.A.,
as Issuing Lender
 
WACHOVIA CAPITAL MARKETS, LLC,
as Sole Bookrunner and as Lead Arranger
BANK OF MONTREAL,
BARCLAYS BANK PLC,
and
SUNTRUST BANK,
as Co-Documentation Agents
 
 
March 14, 2006
(Composite Version; Reflects All Amendments through February 25, 2009)



 



--------------------------------------------------------------------------------



 



SCHEDULES

              Page  
ARTICLE I DEFINITIONS
    1  
 
       
Section 1.1. Defined Terms
    1    
Section 1.2. Other Definitional Provisions
    39    
Section 1.3. Accounting Terms
    39    
Section 1.4. Computation of Time Periods
    40    
Section 1.5. Currencies Generally
    40  
 
       
ARTICLE II THE LOANS; AMOUNT AND TERMS
    41  
 
       
Section 2.1. Revolving Loans
    41    
Section 2.2. Intentionally Omitted
    43    
Section 2.3. Letter of Credit Subfacility
    43    
Section 2.4. Swingline Loan Subfacility
    48    
Section 2.5. Fees
    49    
Section 2.6. Commitment Reductions
    50    
Section 2.7. Prepayments
    52    
Section 2.8. Minimum Principal Amounts
    53    
Section 2.9. Default Rate and Payment Dates
    53    
Section 2.10. Conversion Options
    54    
Section 2.11. Computation of Interest and Fees
    55    
Section 2.12. Pro Rata Treatment and Payments
    56    
Section 2.13. Non-Receipt of Funds by the Administrative Agent
    58    
Section 2.14. Inability to Determine Interest Rate
    59    
Section 2.15. Illegality
    59    
Section 2.16. Requirements of Law
    60    
Section 2.17. Indemnity
    62    
Section 2.18. Taxes
    62    
Section 2.19. Indemnification; Nature of Issuing Lender’s Duties
    64    
Section 2.20. Extension of Commitment Termination Date
    65    
Section 2.21. Replacement of Lenders
    66    
Section 2.22. Additional Limitations on CSF as Borrower
    66    
Section 2.23. Several Liability of the Borrower
    66  





--------------------------------------------------------------------------------



 



              Page  
Section 2.24. Currency Conversion of Loans
    67  
 
       
ARTICLE III CONDITIONS PRECEDENT
    67  
 
       
Section 3.1. Conditions to Closing
    67    
Section 3.2. Conditions to All Extensions of Credit
    69  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    70  
 
       
Section 4.1. Existence and Power
    70    
Section 4.2. Organizational and Governmental Authorization; No Contravention
    71    
Section 4.3. Binding Effect
    71    
Section 4.4. Financial Information
    71    
Section 4.5. Litigation
    71    
Section 4.6. Compliance with ERISA
    71    
Section 4.7. Taxes
    72    
Section 4.8. Subsidiaries
    72    
Section 4.9. Investment Company Act
    72    
Section 4.10. [Reserved]
    72    
Section 4.11. Ownership of Property
    72    
Section 4.12. No Default
    73    
Section 4.13. Full Disclosure
    73    
Section 4.14. Environmental Matters
    73    
Section 4.15. Compliance with Laws
    74    
Section 4.16. Capital Stock
    74    
Section 4.17. Margin Stock
    74    
Section 4.18. Insolvency
    74    
Section 4.19. Available Assets
    74    
Section 4.20. Labor Matters
    75    
Section 4.21. Patents, Trademarks, Etc
    75    
Section 4.22. Tax Shelter Regulations
    75    
Section 4.23. All Consents Required
    75    
Section 4.24. Selection Procedures
    76    
Section 4.25. Location of Collateral
    76    
Section 4.26. Credit and Collection Policy; Residential Mortgage Policies and
Procedures
    76  

-ii-



--------------------------------------------------------------------------------



 



              Page  
Section 4.27. Compliance with OFAC Rules and Regulations
    76    
Section 4.28. REIT Status
    76    
Section 4.29. Security Documents
    77    
Section 4.30. Deposit Accounts
    77    
Section 4.31. Holding Company
    77  
 
       
ARTICLE V            COVENANTS
    77  
 
       
Section 5.1. Financial Statements
    77    
Section 5.2. Certificates; Other Information
    78    
Section 5.3. Payment of Taxes and Other Obligations
    79    
Section 5.4. Notices
    79    
Section 5.5. Inspection of Property, Books and Records
    80    
Section 5.6. Acquisitions
    81    
Section 5.7. Restricted Payments
    81    
Section 5.8. Capital Expenditures
    81    
Section 5.9. Additional Guarantors
    81    
Section 5.10. Maintenance of Unsecured Debt Rating
    83    
Section 5.11. Ownership of Credit Parties; Restrictions
    83    
Section 5.12. Maintenance of Existence
    83    
Section 5.13. Dissolution
    83    
Section 5.14. Consolidations, Mergers and Sales of Assets
    84    
Section 5.15. Use of Proceeds
    84    
Section 5.16. Compliance with Laws
    85    
Section 5.17. Insurance
    86    
Section 5.18. Change in Fiscal Year
    86    
Section 5.19. Maintenance of Property
    87    
Section 5.20. Environmental Laws
    87    
Section 5.21. CapitalSource Bank Backstop Obligation
    87    
Section 5.22. Pledged Assets
    87    
Section 5.23. Compliance with Material Contracts
    88    
Section 5.24. Transactions with Affiliates
    88    
Section 5.25. REIT Revocation
    89    
Section 5.26. No Restrictive Agreement
    89  

-iii-



--------------------------------------------------------------------------------



 



              Page  
Section 5.27. Costs and Expenses
    89    
Section 5.28. Additional Debt
    89    
Section 5.29. Lien Waivers
    90    
Section 5.30. Credit and Collection Policy
    90    
Section 5.31. REIT Status and Notice of REIT Termination
    90    
Section 5.32. Financial Covenants
    90    
Section 5.33. Other
    92    
Section 5.34. Liens
    92    
Section 5.35. Adverse Amendments to Debt
    92    
Section 5.36. No Further Negative Pledges
    92    
Section 5.37. Bank Accounts
    93    
Section 5.38. Form U-1
    93    
Section 5.39. Prohibited Stock
    93  
 
       
ARTICLE VI [RESERVED]
    94  
 
       
ARTICLE VII EVENTS OF DEFAULT
    94  
 
       
Section 7.1. Events of Default
    94    
Section 7.2. Acceleration; Remedies
    97  
 
       
ARTICLE VIII THE ADMINISTRATIVE AGENT
    98  
 
       
Section 8.1. Appointment
    98    
Section 8.2. Delegation of Duties
    98    
Section 8.3. Exculpatory Provisions
    98    
Section 8.4. Reliance by Administrative Agent
    99    
Section 8.5. Notice of Default
    99    
Section 8.6. Non-Reliance on Administrative Agent and Other Lenders
    100    
Section 8.7. Indemnification
    100    
Section 8.8. The Administrative Agent in Its Individual Capacity
    101    
Section 8.9. Successor Administrative Agent
    101    
Section 8.10. Other Agents
    102    
Section 8.11. Collateral Matters
    102    
Section 8.12. Agency for Perfection
    103    
Section 8.13. Concerning the Collateral and Related Credit Documents
    103  
 
       
ARTICLE IX MISCELLANEOUS
    103  

-iv-



--------------------------------------------------------------------------------



 



              Page  
Section 9.1. Amendments, Waivers and Release of Collateral
    103    
Section 9.2. Notices
    106    
Section 9.3. No Waiver; Cumulative Remedies
  108    
Section 9.4. [Reserved]
    108    
Section 9.5. Payment of Expenses and Taxes; Indemnification
    108    
Section 9.6. Successors and Assigns; Participations; Purchasing Lenders
    109    
Section 9.7. Set-off
    112    
Section 9.8. Table of Contents and Section Headings
    113    
Section 9.9. Counterparts
    113    
Section 9.10. Effectiveness
    113    
Section 9.11. Severability
    113    
Section 9.12. Integration
    114    
Section 9.13. Governing Law
    114    
Section 9.14. Consent to Jurisdiction and Service of Process
    114    
Section 9.15. Confidentiality
    114    
Section 9.16. Acknowledgments
    115    
Section 9.17. Waivers of Jury Trial; Waiver of Consequential Damages
    116    
Section 9.18. Patriot Act Notice
    116    
Section 9.19. Judgment Shortfall
    116  
 
       
ARTICLE X GUARANTY
    117  
 
       
Section 10.1. The Guaranty
    117    
Section 10.2. Bankruptcy
    118    
Section 10.3. Nature of Liability
    118    
Section 10.4. Independent Obligation
    119    
Section 10.5. Authorization
    119    
Section 10.6. Reliance
    119    
Section 10.7. Waiver
    119    
Section 10.8. Limitation on Enforcement
    120    
Section 10.9. Confirmation of Payment
    121    
Section 10.10. Limitation of Guaranty of CSF
    121  

-v-



--------------------------------------------------------------------------------



 



     CREDIT AGREEMENT, dated as of March 14, 2006 and as amended through
February 25, 2009 (this “Credit Agreement”), among CAPITALSOURCE INC., a
Delaware corporation, CAPITALSOURCE TRS INC., a Delaware corporation (“TRS”),
CAPITALSOURCE FINANCE LLC, a Delaware limited liability company (“CSF”), CSE
MORTGAGE LLC, a Delaware limited liability company (“CSM”), CAPITALSOURCE CF
LLC, a Delaware limited liability company (“CSCF”), CAPITALSOURCE SF TRS INC., a
Delaware corporation (“SFTRS”) and CAPITALSOURCE FINANCE II LLC, a Delaware
limited liability company ( “CS FII” and, together with TRS, CSF, CSM, CSCF,
SFTRS and any other Subsidiary of the Borrower that becomes a party to this
Credit Agreement, collectively the “Guarantors” and individually a “Guarantor”),
the several banks and other financial institutions from time to time parties to
this Credit Agreement (collectively the “Lenders” and individually a “Lender”),
WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association, as
administrative agent for the Lenders hereunder (in such capacity, the
“Administrative Agent” or the “Agent”), Swingline Lender, and Issuing Lender,
and BANK OF AMERICA, N.A., as Issuing Lender.
W I T N E S S E T H:
     WHEREAS, the Borrower has requested, and the Lenders have agreed, to extend
certain credit facilities to the Borrower on the terms and conditions set forth
herein;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, such parties
hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1. Defined Terms.
     As used in this Credit Agreement, terms defined in the preamble to this
Credit Agreement have the meanings therein indicated, and the following terms
have the following meanings:
     “ABR Default Rate” shall have the meaning set forth in Section 2.9.
     “Acquisition” means the acquisition of (i) a controlling equity interest in
another Person (including the purchase of an option, warrant or convertible or
similar type security to acquire such a controlling interest at the time it
becomes exercisable by the holder thereof), whether by purchase of such equity
interest or upon exercise of an option or warrant for, or conversion of
securities into, such equity interest, or (ii) assets of another Person which
constitute all or any material part of the assets of such Person or of a line or
lines of business conducted by such Person; provided, however, the term
“Acquisition” shall exclude a Portfolio Investment.
     “Additional Credit Party” shall mean each Person that becomes a Guarantor
by execution of a Joinder Agreement in accordance with Section 5.9.

-1-



--------------------------------------------------------------------------------



 



     “Advances Outstanding” means on any day, the aggregate outstanding
principal amount of all Revolving Loans, Swingline Loans and LOC Obligations.
     “Affiliate” of any Person means (i) any other Person which directly, or
indirectly through one or more intermediaries, controls such Person, (ii) any
other Person which directly, or indirectly through one or more intermediaries,
is controlled by or is under common control with such Person, or (iii) any other
Person of which such Person owns, directly or indirectly, 20% or more of the
common stock or equivalent equity interests. As used herein, the term “control”
means possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise; provided, however, the
term “Affiliate” shall not include any Person that constitutes Investments in
Equity Instruments or an Investment Loan Subsidiary.
     “Agreement” or “Credit Agreement” shall mean this Credit Agreement, as
amended, modified or supplemented from time to time in accordance with its
terms.
     “Agreement Currency” shall have the meaning set forth in Section 9.19(b).
     “Alternate Base Rate” shall mean, for any day, a rate per annum equal to:
     (a) in the case of amounts denominated in Dollars, the greater of (i) the
Prime Rate in effect on such day plus the Applicable Percentage, and (ii) the
Federal Funds Effective Rate in effect on such day plus 1/2 of 1%; provided,
however, that notwithstanding the foregoing, to the extent that at any time
(1) the sum of the LIBOR Rate at such time for a one month Interest Period plus
the Applicable Percentage with respect thereto plus one percent is greater than
(2) the greater of the rates specified in subsection (i) and (ii) of this clause
(a), then the Alternate Base Rate for purposes of this clause (a) shall be
increased by the difference between (1) and (2);
     (b) in the case of amounts denominated in Euro, the “main refinancing rate”
as set by the European Central Bank in effect on such day plus 1/2 of 1% plus
the Applicable Percentage; provided, however, that notwithstanding the
foregoing, to the extent that at any time (1) the sum of EURIBOR at such time
for a one month Interest Period plus the Applicable Percentage plus one percent
is greater than (2) the “main refinancing rate” as set by the European Central
Bank in effect on such day plus 1/2 of 1% plus the Applicable Percentage, then
the Alternate Base Rate for purposes of this clause (b) shall be increased by
the difference between (1) and (2);
     (c) in the case of amounts denominated in Pounds Sterling, the base rate as
set by the Monetary Policy Committee of the Bank of England in effect on such
day plus 1/2 of 1% plus the Applicable Percentage; provided, however, that
notwithstanding the foregoing, to the extent that at any time (1) the sum of
LIBOR at such time for a one month Interest Period plus the Applicable
Percentage plus one percent is greater than (2) the base rate as set by the
Monetary Policy Committee of the Bank of England in effect on such day plus 1/2
of 1% plus the Applicable Percentage, then the Alternate Base Rate for purposes
of this clause (c) shall be increased by the difference between (1) and (2); and

-2-



--------------------------------------------------------------------------------



 



     (d) in the case of amounts denominated in any other Alternative Currency,
the rate determined by the Administrative Agent, according to comparable
financial benchmarks, in its reasonable discretion on such day.
     For purposes hereof: “Prime Rate” shall mean, at any time, the rate of
interest per annum publicly announced or otherwise identified from time to time
by Wachovia at its principal office in Charlotte, North Carolina as its prime
rate. The parties hereto acknowledge that the rate announced publicly by
Wachovia as its Prime Rate is an index or base rate and shall not necessarily be
its lowest or best rate charged to its customers or other banks; and “Federal
Funds Effective Rate” shall mean, for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published on the next succeeding Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three (3)
federal funds brokers of recognized standing selected by it. If for any reason
the Administrative Agent shall have determined (which determination shall be
conclusive in the absence of manifest error) that it is unable to ascertain the
Federal Funds Effective Rate, for any reason, including the inability or failure
of the Administrative Agent to obtain sufficient quotations in accordance with
the terms thereof, the Alternate Base Rate shall be determined without regard to
clause (a)(ii) of the first sentence of this definition, as appropriate, until
the circumstances giving rise to such inability no longer exist. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate, the “main refinancing rate” as set by the European Central Bank
or the base rate as set by the Monetary Policy Committee of the Bank of England
shall be effective on the opening of business on the date of such change.
     “Alternate Base Rate Loans” shall mean Loans that bear interest at an
interest rate based on the Alternate Base Rate.
     “Alternative Currency” shall mean, at any time, any of Pounds Sterling,
Euro and, with the agreement of each Lender, any other Foreign Currency, so long
as, in respect of any such Foreign Currency, at such time, (a) such Foreign
Currency is dealt with in the London interbank deposit market, (b) such Foreign
Currency is freely transferable and convertible into Dollars in the London
foreign exchange market and (c) no central bank or other governmental
authorization in the country of issue of such Foreign Currency (including, in
the case of Euro, any authorization by the European Central Bank) is required to
permit use of such Foreign Currency by any Lender for making a Loan hereunder or
to permit the Borrower to borrow and repay the principal thereof and to pay the
interest thereon, unless such authorization has been obtained and is in full
force and effect.
     “Alternative Currency Sub-Limit” shall have the meaning set forth in
Section 2.1(a).
     “Applicable Creditor” shall have the meaning set forth in Section 9.19(b).
     “Applicable Law” shall mean for any Person or property of such Person, the
organization and governing documents of such Person, all existing and future
applicable laws, rules, regulations (including temporary and final income tax
regulations), statutes, treaties, codes, ordinances, permits, certificates,
executive orders, orders and licenses of and interpretations by

-3-



--------------------------------------------------------------------------------



 



any Governmental Authority (including, without limitation, usury laws, predatory
lending laws, the Federal Truth in Lending Act, and Regulation Z and
Regulation B of the Federal Reserve Board), and applicable judgments, decrees,
injunctions, writs, orders, or line action of any court, arbitrator or other
administrative, judicial, or quasi-judicial tribunal or agency of competent
jurisdiction.
     “Applicable Percentage” shall mean, for Alternate Base Rate Loans,
EURIBOR/LIBOR Rate Loans and LMIR Loans, the percentage set forth below opposite
the Initial Borrower’s applicable senior unsecured debt rating in the column
labeled “Alternate Base Rate Loans, EURIBOR/LIBOR Rate Loans and LMIR Loans” and
for the Commitment Fee, the percentage set forth below opposite the Initial
Borrower’s applicable senior unsecured debt rating in the column labeled
“Commitment Fee,” as applicable; provided that if the senior unsecured debt
ratings from S&P, Moody’s and Fitch are different, and (a) two ratings are equal
and higher than the third, the higher rating will apply, (b) two ratings are
equal and lower than the third, the lower rating will apply, or (c) no ratings
are equal, the intermediate rating will apply. In the event that the Initial
Borrower shall maintain ratings from only two of Moody’s, Fitch and S&P and the
Initial Borrower is split-rated and (i) the ratings differential is one level,
the higher rating will apply, or (ii) the ratings differential is two levels or
more, the rating immediately below the highest rating will apply. In the event
that the Initial Borrower shall maintain ratings from only one of Moody’s, Fitch
and S&P, the one rating shall apply.

                      Alternate Base Rate Loans,         EURIBOR/LIBOR Rate    
Rating (S&P/Moody’s/Fitch)   Loans and LMIR Loans   Commitment Fee
BBB/Baa2/BBB
    4.25 %     0.50 %
BBB-/Baa3/BBB-
    4.50 %     0.75 %
BB+/Ba1/BB+
    5.00 %     1.00 %
BB/Ba2/BB
    5.50 %     1.25 %
< BB/Ba2/BB
    6.50 %     1.50 %

In the event that no senior unsecured rating is available from any of (a) Fitch,
(b) S&P, or (c) Moody’s, then the term “Applicable Percentage” shall mean 6.50%
for Alternate Base Rate Loans, EURIBOR/LIBOR Rate Loans and LMIR Loans and 1.50%
for the Commitment Fee. The Applicable Percentage for Alternate Base Rate Loans,
EURIBOR/LIBOR Rate Loans, LMIR Loans and the Commitment Fee shall be adjusted
within three (3) Business Days of (A) Initial Borrower’s receipt of senior
unsecured debt ratings from S&P and Moody’s (in addition to Initial Borrower’s
current senior unsecured debt rating from Fitch), and (B) a change in such
senior unsecured debt ratings.
     “Asset Based Loans” shall mean any revolving loan that is secured by a
first priority security interest in the related Obligor’s accounts receivable,
inventory or equipment, and provides the related Obligor with the option to
receive additional borrowings thereunder based on the value of its eligible
accounts receivable, inventory or equipment.
     “Available Asset Coverage Ratio” shall mean the ratio of (a) the sum of the
Initial Borrower’s and its Consolidated Subsidiaries (i) unencumbered and
unrestricted cash and Cash

-4-



--------------------------------------------------------------------------------



 



Equivalents of the Credit Parties (other than as a result of any Lien granted by
any Credit Party to Administrative Agent under the Credit Documents) that is, to
the extent required by Section 5.37, subject to a first priority, perfected Lien
in favor of the Administrative Agent pursuant to the terms and conditions of a
control agreement in form and substance satisfactory to the Administrative
Agent; provided, however, that the requirement that such cash and Cash
Equivalents be perfected pursuant to the terms of a control agreement shall not
take effect until February 17, 2009, and (ii) Qualified Available Assets to
(b) the sum of (i) the Committed Amount plus (ii) Senior Unsecured Debt of the
Initial Borrower and its Consolidated Subsidiaries.
     “Available Assets” means (i) with respect to the calculation of Qualified
Available Assets for the purposes of the Available Asset Coverage Ratio, an
amount equal to (without duplication) the sum of each of the following
unencumbered assets and (ii), in all other contexts, the following unencumbered
assets (without duplication) without giving effect to the discount factors
specified below:
     (a) 100% of the Book Value of each Investment Loan that is a Risk Rated 1
Investment Loan to a Risk Rated 5 Investment Loan to the extent that such
Investment Loan is subject to a first priority, perfected Lien in favor of the
Administrative Agent pursuant to the terms and conditions of the Pledge
Agreement; plus
     (b) 50% of the Book Value of each Investment Loan that is a Real Estate
Loan or Asset Based Loan that is a Risk Rated 6 Investment Loan to the extent
that such Investment Loan is subject to a first priority, perfected Lien in
favor of the Administrative Agent pursuant to the terms and conditions of the
Pledge Agreement; plus
     (c) (1) with respect to any CapitalSource Securitization Note, 25% of the
par value of such CapitalSource Securitization Note to the extent that (i) such
CapitalSource Securitization Note is subject to a first priority, perfected Lien
in favor of the Administrative Agent pursuant to the terms and conditions of the
Pledge Agreement or (ii) a Domestic Securitization Note Subsidiary directly owns
such CapitalSource Securitization Note free and clear of all Liens (other than
Permitted Liens) and all of the Capital Stock of such Domestic Securitization
Note Subsidiary is subject to a first priority, perfected Lien in favor of the
Administrative Agent pursuant to the terms and conditions of the Pledge
Agreement; plus (2) with respect to any CapitalSource Repurchased Securitization
Note, the lesser of (A) 50% of the par value of such CapitalSource Repurchased
Securitization Note and (B) 75% of the cash purchase price paid by Initial
Borrower or any Subsidiary for such CapitalSource Repurchased Securitization
Note to the extent, in each case, that such CapitalSource Repurchased
Securitization Note is subject to a first priority, perfected Lien in favor of
the Administrative Agent pursuant to the terms and conditions of the Pledge
Agreement; plus

-5-



--------------------------------------------------------------------------------



 



     (d) 70% of the lower of the fair market value or the Book Value of
Investment Grade rated debt securities excluding securities issued by the
Borrower, any Subsidiary or any Unrestricted Subsidiary and excluding any
securities backed by pools of residential mortgages to the extent that such
Investment Grade rated debt securities are subject to a first priority,
perfected Lien in favor of the Administrative Agent pursuant to the terms and
conditions of the Pledge Agreement; plus
     (e) 80% of the Fair Market Value of Real Property Owned to the extent that
a Domestic Real Property Owned Subsidiary directly owns such Real Property Owned
free and clear of all Liens (other than Permitted Liens) and all of the Capital
Stock of such Domestic Real Property Owned Subsidiary is held directly by one or
more Credit Parties free and clear of all Liens (other than Permitted Liens) and
all such Capital Stock is subject to a first priority, perfected Lien in favor
of the Administrative Agent pursuant to the terms and conditions of the Pledge
Agreement; plus
     (f) 50% of the Fair Market Value of Real Property Owned to the extent that
a Domestic Real Property Owned Subsidiary directly owns such Real Property Owned
free and clear of all Liens (other than Permitted Liens) and all of the Capital
Stock of such Domestic Real Property Owned Subsidiary is held and owned directly
by a Tier 1 Real Property Intermediate Holdco free and clear of all Liens (other
than Permitted Liens) and all Capital Stock of the Tier 1 Real Property
Intermediate Holdco is subject to a first priority, perfected Lien in favor of
the Administrative Agent pursuant to the terms and conditions of the Pledge
Agreement; plus
     (g) 30% of the Fair Market Value of Real Property Owned to the extent that
a Domestic Real Property Owned Subsidiary directly owns such Real Property Owned
free and clear of all Liens (other than Permitted Liens) and all of the Capital
Stock of such Domestic Real Property Owned Subsidiary is held and owned directly
by an Intermediate Holdco free and clear of all Liens (other than Permitted
Liens) and all of the Capital Stock of such Intermediate Holdco is held and
owned directly by one or more Tier 2 Real Property Intermediate Holdcos free and
clear of all Liens (other than Permitted Liens) and all Capital Stock of each
such Tier 2 Real Property Intermediate Holdco is subject to a first priority,
perfected Lien in favor of the Administrative Agent pursuant to the terms and
conditions of the Pledge Agreement (except in the case that such Tier 2 Real
Property Intermediate Holdco is CHR, then, at any time on or prior to
January 15, 2009, only 97% of all of the Capital Stock of CHR shall be required
for purposes of this clause (g) to be subject to a first priority, perfected
Lien in favor of the Administrative Agent pursuant to the terms and conditions
of the Pledge Agreement); plus
     (h) if, as of any date of determination, the Healthcare REIT is a
Healthcare REIT Consolidated Subsidiary and at least 20% of the outstanding
Common Equity (determined on a fully-diluted basis) is listed on a U.S. national

-6-



--------------------------------------------------------------------------------



 



securities exchange or the NASDAQ Stock Market, then 35% of the fair market
value of the Common Equity that, unless a Form U-1 is provided by the Initial
Borrower to the Administrative Agent pursuant to Section 5.38, is not Margin
Stock of the Healthcare REIT held by the Credit Parties or their Subsidiaries to
the extent that such Common Equity is subject to a first priority, perfected
Lien in favor of the Administrative Agent pursuant to the terms and conditions
of the Pledge Agreement; plus
     (i) if, as of any date of determination, the Healthcare REIT is not a
Healthcare REIT Consolidated Subsidiary and more than 50% of the outstanding
Common Equity (determined on a fully-diluted basis) is listed on a U.S. national
securities exchange or the NASDAQ Stock Market, then 50% of the fair market
value of the Common Equity that, unless a Form U-1 is provided by the Initial
Borrower to the Administrative Agent pursuant to Section 5.38, is not Margin
Stock of the Healthcare REIT held by the Credit Parties or their Subsidiaries to
the extent that such Common Equity is subject to a first priority, perfected
Lien in favor of the Administrative Agent pursuant to the terms and conditions
of the Pledge Agreement.
     “Average Portfolio Charged-Off Ratio” means the percentage equivalent of a
fraction (a) the numerator of which is equal to the sum of the portion of the
outstanding balance of all Investment Loans of the Initial Borrower and its
Consolidated Subsidiaries that became Charged-Off Investment Loans (net of
recoveries) during the preceding 12 months, and (b) the denominator of which is
equal to a fraction the numerator of which is the sum of the outstanding balance
of all Investment Loans of the Initial Borrower and its Consolidated
Subsidiaries at the beginning of each of the preceding 12 months, and the
denominator of which is twelve; provided, that, Liquid Real Estate Assets shall
not be included in the calculation of the Average Portfolio Charged-Off Ratio.
     “Average Portfolio Charged-Off Ratio with CSB” means the percentage
equivalent of a fraction (a) the numerator of which is equal to the sum of the
portion of the outstanding balance of all Investment Loans of the Initial
Borrower, its Consolidated Subsidiaries and of each CapitalSource Bank Entity
that became Charged-Off Investment Loans CSB (net of recoveries) during the
preceding 12 months, and (b) the denominator of which is equal to a fraction the
numerator of which is the sum of the outstanding balance of all Investment Loans
of the Initial Borrower, its Consolidated Subsidiaries and of each CapitalSource
Bank Entity at the beginning of each of the preceding 12 months, and the
denominator of which is twelve; provided, that, Liquid Real Estate Assets shall
not be included in the calculation of the Average Portfolio Charged-Off Ratio
with CSB.
     “Bank Acquisition” means an acquisition permitted hereunder by any Credit
Party or a Bank Subsidiary (all of the Capital Stock of which is owned directly
by the Initial Borrower) of (a) all of the Capital Stock of a Person that is a
regulated depository institution and which becomes a Bank Subsidiary and (b) all
or substantially all of the assets of a regulated depository institution.

-7-



--------------------------------------------------------------------------------



 



     “Bank Holding Company” has the meaning set forth in Section 2(a) of the
Bank Holding Company Act of 1956, as amended (or an successor provision
thereof).
     “Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. §§ 101, et. seq.), as amended from time to time.
     “Bank Subsidiary” means a Subsidiary that is a regulated depository
institution and is so designated by the Initial Borrower in writing to the
Administrative Agent. Upon the consummation of the CapitalSource Bank
Transaction, each of the CapitalSource Bank Entities that is a regulated
depository institution shall automatically become a Bank Subsidiary.
     “Big 4 Accounting Firm” shall mean any of the following:
PriceWaterhouseCoopers LLP; Deloitte & Touche LLP; Ernst & Young LLP; or KPMG
LLP.
     “Book Value” means with respect to any asset, the value thereof as the same
would be reflected on a consolidated balance sheet of the Initial Borrower and
its Consolidated Subsidiaries as at such time in accordance with GAAP.
     “Borrower” means each of the Initial Borrower and CSF. If at any time there
are Advances Outstanding from both the Initial Borrower and CSF, then the term
“Borrower” shall mean the singular and the collective reference to each or all
entities constituting or comprising Borrower, as the context may require.
     “Borrowing Date” shall mean, in respect of any Loan, the date such Loan is
made.
     “Business Day” shall mean a day other than a Saturday, Sunday or other day
on which commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to close; provided, however, that (a) when used in
connection with a rate determination, borrowing or payment in respect of any
EURIBOR/LIBOR Rate Loan, LMIR Loan or Alternate Base Rate Loan denominated in an
Alternative Currency, the term “Business Day” shall also exclude any day on
which banks in London, England are not open for dealings in deposits of Dollars
or Alternative Currencies, as applicable, in the London interbank market; and
(b) when used in connection with a rate determination, borrowing or payment in
any Alternative Currency, the term “Business Day” shall also exclude any day on
which banks are not open for foreign exchange dealings between banks in the
exchange of the home country of such Alternative Currency.
     “Capital Expenditures” means for any period the sum of all capital
expenditures incurred during such period by the Initial Borrower, its
Consolidated Subsidiaries and the CapitalSource Bank Entities, as determined in
accordance with GAAP.
     “Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.
     “Capitalized Lease Obligation” means that portion of the obligations under
a Capital Lease that is required to be capitalized in accordance with GAAP.

-8-



--------------------------------------------------------------------------------



 



     “CapitalSource Bank Acquisition Agreement” shall mean that certain Purchase
and Assumption Agreement dated as of April 13, 2008, by and among the Initial
Borrower, CapitalSource TRS Inc., Fremont General Corporation, Fremont General
Credit Corporation and Fremont Investment & Loan.
     “CapitalSource Bank Backstop Obligation” shall mean a conditional
obligation of the Initial Borrower incurred in connection with the consummation
of the CapitalSource Bank Transaction to repurchase from the CapitalSource Bank
Entities loans contributed by the Initial Borrower to the CapitalSource Bank
Entities.
     “CapitalSource Bank Entities” shall mean, collectively, (i) the Wholly
Owned Subsidiary formed by the Initial Borrower or one of its Wholly Owned
Subsidiaries for the purpose of holding the assets acquired in the CapitalSource
Bank Transaction and (ii) any Subsidiaries thereof.
     “CapitalSource Bank Transaction” shall mean the acquisition by the Initial
Borrower of the assets of Fremont Investment & Loan pursuant to the terms of the
CapitalSource Bank Acquisition Agreement.
     “CapitalSource Repurchased Securitization Note” shall mean any security or
note rated at least “BB” by S&P, “Ba2” by Moody’s and “BB” by Fitch issued by
CSF, CSM or any subsidiary thereof, pursuant to a Securitization Transaction and
which has been repurchased by such issuer or affiliate thereof after its primary
issuance.
     “CapitalSource Securitization Note” shall mean any security or note rated
at least “BB” by S&P, “Ba2” by Moody’s and “BB” by Fitch issued by CSF, CSM or
any subsidiary thereof, pursuant to a Securitization Transaction and which has
been retained by such issuer or affiliate thereof.
     “Capital Stock” means, with respect to any Person, shares of capital stock
of (or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.
     “Cash Collateralized Letters of Credit” has the meaning set forth in the
definition of Permitted Liens.
     “Cash Equivalents” means: (i) marketable securities (A) issued or directly
and unconditionally guaranteed as to interest and principal by the United States
government or (B) issued by any agency of the United States government the
obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one (1) year after

-9-



--------------------------------------------------------------------------------



 



acquisition thereof; (ii) marketable direct obligations issued by any state of
the United States or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after acquisition
thereof and having, at the time of acquisition, a rating of at least A-1 from
S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more than
one year from the date of acquisition and, at the time of acquisition, having a
rating of at least A-1 from S&P or at least P-1 from Moody’s; (iv) certificates
of deposit or bankers’ acceptances issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States or any state
thereof or the District of Columbia that is (A) “adequately capitalized” (as
defined in the regulations of its primary Federal banking regulator) and (B) has
Tier 1 capital (as defined in such regulations) of not less than $250,000,000,
in each case maturing within one year after issuance or acceptance thereof; and
(v) shares of any money market mutual or similar funds that (A) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) through (iv) above, (B) has net assets of
not less than $500,000,000 and (C) has the highest rating obtainable from either
S&P or Moody’s.
     “CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C. §9601 et seq. and its implementing regulations and
amendments.
     “CERCLIS” means the Comprehensive Environmental Response Compensation and
Liability Information System established pursuant to CERCLA.
     “Change of Control” shall mean (a) any Person or two or more Persons acting
in concert shall have acquired “beneficial ownership,” directly or indirectly,
of, or shall have acquired by contract or otherwise, or shall have entered into
a contract or arrangement that, upon consummation, will result in its or their
acquisition of, or control over, Voting Stock of the Initial Borrower (or other
securities convertible into such Voting Stock) representing 33-1/3% or more of
the combined voting power of all Voting Stock of the Initial Borrower, (b) the
replacement of greater than 50% of the Board of Directors of any Credit Party
over a two year period from the directors who constituted the Board of Directors
at the beginning of such period, and such replacements shall not have been
approved or nominated by a vote of at least a majority of the Board of Directors
of such Credit Party then still in office who were either members of such Board
of Directors at the beginning of such period or whose election as a member of
such Board of Directors was previously so approved, (c) the sale, lease,
transfer, conveyance or other disposition (other than by way of merger or
consolidation), in one or a series of related transactions, of greater than 50%
of the value of the assets of the Initial Borrower and its Subsidiaries taken as
a whole to any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), (d) the adoption by the stockholders of the Initial Borrower of a
plan or proposal for the liquidation or dissolution of the Initial Borrower, or
(e) at any time prior to the satisfaction of the Release Condition, the Initial
Borrower shall fail to own, directly or indirectly, all of the issued and
outstanding Capital Stock of CSF. Notwithstanding the foregoing, solely for the
purpose of determining whether there has been a Change of Control pursuant to
clause (a) above, any purchase by one or more Excluded Persons which increases
any of such Excluded Persons’ direct or indirect ownership interest (whether
individually or in the aggregate) in the Voting Stock of the Initial Borrower
shall not constitute a Change of Control even if the amount of Voting Stock
acquired or controlled by such Excluded Person(s) exceeds (whether individually
or in the aggregate) 33-1/3% of the combined voting power of all Voting Stock of
the Initial Borrower; provided, however, that for so long as any

-10-



--------------------------------------------------------------------------------



 



of such Excluded Persons’ direct or indirect ownership interest in the Voting
Stock of the Initial Borrower exceeds (individually or in the aggregate) 33-1/3%
of the combined voting power of all Voting Stock of the Initial Borrower, the
initiation by the Initial Borrower of any action intended to terminate or having
the effect of terminating the registration of its securities under Section 12(g)
of the Exchange Act or intended to suspend or having the effect of suspending
its obligation to file reports with the U.S. Securities and Exchange Commission
under Sections 13 and 15(d) of the Exchange Act, shall constitute a Change of
Control. “Excluded Person” shall mean each of John Delaney, Farallon Capital
Management, LLC, and Madison Dearborn Partners, LLC. As used herein, “beneficial
ownership” shall have the meaning provided in Rule 13d-3 of the Securities and
Exchange Commission under the Exchange Act.
     “Charged-Off Investment Loan” means any Investment Loan of the Initial
Borrower or any of its Consolidated Subsidiaries (or portion thereof deemed to
be “charged-off”) as to which any of the following first occurs: (a) the Initial
Borrower has determined in accordance with its Credit and Collection Policy that
such asset is not collectible, or adequate collateral or other source of payment
does not exist to repay the principal due, (b) any principal or interest
payments (other than in respect of default rate interest) remain unpaid for at
least 180 days from the original due date for such payment, in which case 100%
of the asset balance shall be deemed to be “charged-off”, or (c) the Obligor is
subject to an Insolvency Event, in which case not less than 50% of the asset
balance shall be deemed to be “charged-off”; provided that solely for the
purposes of calculating “Qualified Available Assets”, the definition of
Charged-Off Investment Loan shall also include any Investment Loan of the
Initial Borrower or any of its Consolidated Subsidiaries (or portion thereof
deemed to be “charged-off”) as to which any principal or interest payments
remains unpaid for at least ninety (90) days from the original due date for such
payment, in which case 50% of the asset balance shall be deemed to be
“charged-off” for such purposes.
     “Charged-Off Investment Loan CSB” means any Investment Loan of the Initial
Borrower, its Consolidated Subsidiaries or any CapitalSource Bank Entity (or
portion thereof deemed to be “charged-off”) as to which any of the following
first occurs: (a) (i) in the case of an Investment Loan not held by a
CapitalSource Bank Entity, the Initial Borrower has determined in accordance
with its Credit and Collection Policy that such asset is not collectible, or
adequate collateral or other source of payment does not exist to repay the
principal due, or (ii) in the case of an Investment Loan held by a CapitalSource
Bank Entity, any CapitalSource Bank Entity has determined in accordance with its
credit and collection policy (or would have determined had such CapitalSource
Bank Entity’s credit collection policy been substantially similar to the Credit
and Collection Policy) that such asset is not collectible, or adequate
collateral or other source of payment does not exist to repay the principal due,
(b) any principal or interest payments (other than in respect of default rate
interest) remain unpaid for at least 180 days from the original due date for
such payment, in which case 100% of the asset balance shall be deemed to be
“charged-off”, or (c) the Obligor is subject to an Insolvency Event, in which
case not less than 50% of the asset balance shall be deemed to be “charged-off”;
provided that solely for the purposes of calculating “Qualified Available
Assets”, the definition of Charged-Off Investment Loan CSB shall also include
any Investment Loan of the Initial Borrower, its Consolidated Subsidiaries or
any CapitalSource Bank Entity (or portion thereof deemed to be “charged-off”) as
to which any principal or interest payments remains unpaid for at least ninety
(90) days from the original due

-11-



--------------------------------------------------------------------------------



 



date for such payment, in which case 50% of the asset balance shall be deemed to
be “charged-off” for such purposes.
     “CHR” shall mean CapitalSource Healthcare REIT, a Maryland real estate
investment trust.
     “Closing Date” shall mean the date of this Credit Agreement.
     “Code” means the Internal Revenue Code of 1986, as amended, or any
successor Federal tax code. Any reference to any provision of the Code shall
also be deemed to be a reference to any successor provision or provisions
thereof.
     “Collateral” shall mean a collective reference to the collateral which is
identified in, and at any time covered by, the Security Documents and such other
collateral in which a security interest is granted in favor of the Agent to
secure the Credit Party Obligations.
     “Collateral Proceeds” shall mean, without duplication,
     (a) all cash proceeds received in connection with any sale, transfer,
conveyance or contribution to any Person (other than to a Credit Party to the
extent such sale, transfer, conveyance or contribution is permitted under
Section 5.14) of any asset, property or investment constituting Collateral owned
or held directly by any Credit Party;
     (b) all cash proceeds received in connection with any investment (other
than Permitted Distributions) constituting Collateral owned or held directly by
any Credit Party (including, without limitation, any cash proceeds received from
scheduled principal collections, prepayments, or terminated commitments of any
investment or loan, but specifically excluding proceeds attributable to fees,
interest, reimbursements, indemnities and similar proceeds); provided, however,
that the term “Collateral Proceeds” shall not include for purposes of this
clause (b), any payments of principal received on account of any revolving loan
held by any Credit Party without a reduction of the commitment of such Credit
Party with respect to such revolving loan;
     (c) (i) amount of secured debt or leverage obtained by any Credit Party
after December 23, 2008; and (ii) the amount of secured debt or leverage
obtained after December 23, 2008 encumbering or secured by any (1) Real Property
Owned that is owned or held by a Collateral Real Property Non-Credit Party,
(2) CapitalSource Securitization Note that is owned or held by a Collateral
Securitization Note Non-Credit Party, or (3) Capital Stock of any Collateral
Real Property Non-Credit Party, Real Property Holdco or Collateral
Securitization Note Non-Credit Party that, as applicable, owns or holds directly
or indirectly Real Property Owned or a CapitalSource Securitization Note;
     (d) all cash proceeds received in connection with any sale, transfer,
conveyance or contribution to any Person (other than to a Credit Party to the
extent such sale, transfer, conveyance or contribution is permitted under
Section 5.14) of any (1) Real Property Owned that is owned or held by a
Collateral Real Property Non-Credit Party, (2) CapitalSource Securitization Note
that is owned or held by a Collateral Securitization Note Non-Credit Party,

-12-



--------------------------------------------------------------------------------



 



(3) Capital Stock of any Collateral Real Property Non-Credit Party, Real
Property Holdco, or Collateral Securitization Note Non-Credit Party that, as
applicable, owns or holds directly or indirectly Real Property Owned or a
CapitalSource Securitization Note, or (4) Capital Stock of a Trust Depositor
Subsidiary; and
     (e) all cash proceeds received by any (1) Collateral Real Property
Non-Credit Party on account of its investment in Real Property Owned that is
owned or held, (2) Real Property Holdco on account of its direct or indirect
investment in any Collateral Real Property Non-Credit Party that owns or holds
Real Property Owned, or (3) Collateral Securitization Note Non-Credit Party on
account of its investment in any CapitalSource Securitization Note that is owned
or held.
     “Collateral Real Property Non-Credit Parties” shall mean any Domestic Real
Property Owned Subsidiary that is not a Credit Party and directly owns Real
Property Owned that is included in the calculation of Qualified Available Assets
pursuant to clauses (e), (f) or (g) of the definition of Available Assets.
     “Collateral Securitization Note Non-Credit Parties” shall mean any Domestic
Securitization Note Subsidiary that is not a Credit Party and directly owns a
Capital Source Securitization Note that is included in the calculation of
Qualified Available Assets pursuant to clause (c) of the definition of Available
Assets.
     “Commitment” shall mean, with respect to each Lender, the commitment of
such Lender to make Revolving Loans in an aggregate principal amount at any time
outstanding up to an amount equal to such Lender’s Commitment Percentage of the
Committed Amount as specified in Schedule 2.1(a) or in the Register, as such
amount may be reduced or increased from time to time in accordance with the
provisions hereof.
     “Commitment Fee” shall have the meaning set forth in Section 2.5(a).
     “Commitment Percentage” shall mean, for each Lender, the percentage
identified as its Commitment Percentage on Schedule 2.1(a) or in the Register,
as such percentage may be modified in connection with any assignment made in
accordance with the provisions of Section 9.6(c).
     “Commitment Termination Date” shall mean March 13, 2009, as it may be
extended pursuant to Section 2.20 hereto.
     “Commitment Transfer Supplement” shall mean a Commitment Transfer
Supplement, in substantially the form of Exhibit J.
     “Committed Amount” shall have the meaning set forth in Section 2.1(a).
     “Common Equity” means (a) the common equity of the Healthcare REIT and
(b) the common equity of the Healthcare REIT that is issuable upon the
conversion, exchange, redemption or surrender of the equity interest of any
other Healthcare REIT Entity; provided that, at all times, such equity interest
of any other Healthcare REIT Entity (i) is immediately,

-13-



--------------------------------------------------------------------------------



 



without any condition, restriction, obligation or limitation (other than
reasonable notice to the Healthcare REIT), convertible, exchangeable, redeemable
or able to be surrendered for common equity of the Healthcare REIT or cash in an
amount equal to the fair market value of such common equity, (ii) for the sake
of clarity, complies with the requirements specified in the definition of
Qualified Available Assets, and (iii) is not subject to impairment in any
respect, including, without limitation, in respect of exchange or redemption
rights, as a result of a transfer or Lien grant contemplated by the definition
of Qualified Available Assets.
     “Commonly Controlled Entity” shall mean an entity, whether or not
incorporated, which is under common control with the Borrower within the meaning
of Section 4001 of ERISA or is part of a group which includes the Borrower and
which is treated as a single employer under Section 414 of the Code.
     “Compliance Certificate” shall have the meaning set forth in
Section 5.2(a).
     “Consolidated Debt” shall mean as of the date of any determination thereof,
the sum of the aggregate unpaid amount of all Debt of the Initial Borrower, its
Consolidated Subsidiaries and the CapitalSource Bank Entities determined on a
consolidated basis in accordance with GAAP.
     “Consolidated EBITDA” means for a given period of the Initial Borrower, its
Consolidated Subsidiaries and the CapitalSource Bank Entities determined on a
consolidated basis in accordance with GAAP, Net Income plus (a) the sum of the
following amounts of the Initial Borrower, its Consolidated Subsidiaries and the
CapitalSource Bank Entities for such period determined in conformity with GAAP
to the extent included in the determination of Net Income (without duplication):
(i) Interest Expense; (ii) income tax payments made; (iii) depreciation expense
with respect Real Property Owned and depreciation expense with respect to any
real property owned by any of the CapitalSource Bank Entities; (iv) non-cash
expenses with respect to any equity compensation expense of the Initial
Borrower; (v) losses from discontinued operations; (vi) losses with respect to
Liquid Real Estate Assets; (vii) realized losses from Collateral sales completed
primarily for the purpose of complying with Section 2.6(b)(ii);
(viii) unrealized losses from hedging obligations entered into for the purposes
of hedging interest rate risk and hedging duration risk; (ix) any non-cash
expense required by SFAS 84 as a result of exchanges of convertible debt for
equity securities (which expense shall not exceed the fair value of the
additional securities or other consideration issued to induce conversion); and
(x) all Loan Losses, less (b) the sum of the following amounts of the Initial
Borrower, its Consolidated Subsidiaries and the CapitalSource Bank Entities for
such period determined in conformity with GAAP to the extent included in the
determination of Net Income (without duplication): (i) gains from discontinued
operations; (ii) gains with respect to Liquid Real Estate Assets; (iii) realized
gains from Collateral sales completed primarily for the purpose of complying
with Section 2.6(b)(ii); and (iv) unrealized gains from hedging obligations
entered into for the purposes of hedging interest rate risk and hedging duration
risk.
     “Consolidated Subsidiary” means at any date any Subsidiary the accounts of
which, in accordance with GAAP, would be consolidated with those of the Initial
Borrower in its consolidated and consolidating financial statements as of such
date.

-14-



--------------------------------------------------------------------------------



 



     “Consolidated Tangible Net Worth” means, as of any date of determination,
the assets less the liabilities of the Initial Borrower, its Consolidated
Subsidiaries, the CapitalSource Bank Entities and each Healthcare REIT
Consolidated Subsidiary, less intangible assets (including goodwill), less loans
or advances to stockholders, directors, officers or employees, all determined in
accordance with GAAP; provided, however, that if the Initial Borrower’s
financial statements as of such date include goodwill created as a result the
CapitalSource Bank Transaction, then all such goodwill in an amount not to
exceed $200,000,000 shall be treated as a tangible asset for the purpose of this
definition; provided, further, however, that with respect to any Consolidated
Subsidiary, CapitalSource Bank Entity or Healthcare REIT Consolidated Subsidiary
that all of the shares of Capital Stock are not, directly or indirectly, owned
by the Initial Borrower, then, with respect to any such Person, the Consolidated
Tangible Net Worth of such Person shall be calculated by multiplying the
Consolidated Tangible Net Worth of such Person by the percentage of the
aggregate proceeds that would be distributed to Initial Borrower, directly or
indirectly, upon the dissolution of such Person.
     “Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound.
     “Controlled Group” means all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.
     “Credit and Collection Policy” means the written credit policies and
procedures manual of the Initial Borrower (which policies shall include without
limitation policies on loss reserves, due diligence format, underwriting
parameters and credit approval procedures) in the form provided to the Lenders
prior to the Closing Date and attached hereto as Schedule 4.26, as it may be
amended or supplemented from time to time in accordance with Section 5.30.
     “Credit Documents” shall mean this Credit Agreement, each of the Notes, the
Letters of Credit, the LOC Documents, the Guaranty Agreement, any Joinder
Agreement, the Security Documents and all other agreements, documents,
certificates and instruments delivered to the Administrative Agent or any Lender
by any Credit Party in connection therewith (including, without limitation, any
joinder to the Security Agreement or the Pledge Agreement but excluding any
agreement, document, certificate or instrument related to a Hedging Agreement).
     “Credit Party” shall mean any of the Borrower or Guarantors, and “Credit
Parties” shall mean the Borrower and Guarantors collectively.
     “Credit Party Obligations” means all loans, advances, debts, liabilities
and obligations, for monetary amounts owing by any Credit Party to the Lenders
(including the Issuing Lender) and Administrative Agent, whenever arising, or
any of their assigns, as the case may be, whether due or to become due, matured
or unmatured, liquidated or unliquidated, contingent or non-contingent, and all
covenants and duties regarding such amounts, of any kind or nature, present or
future, arising under or in respect of any of this Credit Agreement, the Letters
of Credit, the Notes, any fee letter (including, without limitation, any
commitment letter) delivered in connection with this Credit Agreement or any
Credit Document, as amended or supplemented

-15-



--------------------------------------------------------------------------------



 



from time to time, whether or not evidenced by any separate note, agreement or
other instrument. The term Credit Party Obligations includes, without
limitation, all Advances Outstanding, interest (including interest that accrues
after the commencement against any Credit Party of any action under the
Bankruptcy Code), breakage costs, fees, including, without limitation, any and
all arrangement fees, loan fees, facility fees, and any and all other fees,
expenses, costs, indemnities, or other sums (including reasonable attorney
costs) chargeable to a Credit Party under any of the Credit Documents.
     “CSI” CapitalSource International Inc., a Delaware corporation.
     “Currency” shall mean Dollars or any Foreign Currency.
     “Customary Non-Recourse Exclusions” shall mean usual and customary
exceptions and non-recourse carve-outs in non-recourse secured debt financings
of real property including, without limitation, exceptions by reason of (i) any
fraudulent misrepresentation made by the obligor in or pursuant to any document
evidencing any Debt, (ii) any unlawful act on the part of the obligor in respect
of the Debt, (iii) any waste or misappropriation of funds by the obligor in
contravention of the provisions of the Debt, (iv) customary environmental
indemnities associated with the Real Property securing the non-recourse debt
financing, (v) voluntary bankruptcy of the obligor under the non-recourse debt
financing or (vi) failure of the obligor to comply with applicable special
purpose entity covenants, but excluding in each case exceptions by reason of
(a) non-payment of the Debt (other than the first debt service payment thereon)
incurred in such non-recourse financing, or (b) the failure of the relevant
obligor to comply with financial covenants or similar financial requirements.
For the avoidance of doubt, in the event the Borrower or any of its Subsidiaries
shall become liable for one of the Customary Non-Recourse Exclusions, the
guaranty will be included in Senior Unsecured Debt.
     “Debt” of any Person means at any date, without duplication (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(c) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business, (d) all obligations of such Person as lessee under Capital
Leases, (e) all obligations of such Person to reimburse any bank or other Person
in respect of amounts payable under a banker’s acceptance, (f) all obligations
of such Person to redeem preferred stock or equity of such Person (whether or
not such Person is a corporation), (g) all obligations (absolute or contingent)
of such Person to reimburse any bank or other Person in respect of amounts which
are available to be drawn or have been drawn under a letter of credit or similar
instrument, (h) all Debt of others secured by a Lien on any asset of such
Person, whether or not such Debt is assumed by such Person, (i) all Debt of
others guaranteed by such Person, (j) all obligations, direct or indirect
(absolute or contingent) of such Person to repurchase property or assets sold or
otherwise transferred by such Persons, (k) all indebtedness, obligations or
liabilities of that Person in respect of derivatives, determined as of such date
on a net mark-to-market basis in accordance with customary market practice, and
(l) the principal portion of all obligations of such Person under any synthetic
lease, tax retention operating lease, off-balance sheet loan or similar
off-balance sheet financing product where such transaction in each case (i) is
considered borrowed money indebtedness for tax purposes, and (ii) is classified
as an operating lease under GAAP.

-16-



--------------------------------------------------------------------------------



 



     “Debt Issuance” shall mean the issuance of any unsecured debt for borrowed
money by the Borrower or any of its Subsidiaries other than Permitted Unsecured
Debt; provided, however, that the term Debt Issuance shall include Permitted
Unsecured Debt once (and shall be deemed issued and received when) any of the
criteria set forth in the definition of Permitted Unsecured Debt is not
satisfied.
     “Default” shall mean any of the events specified in Section 7.1, whether or
not any requirement for the giving of notice or the lapse of time, or both, or
any other condition, has been satisfied.
     “Defaulting Lender” shall mean, at any time, any Lender that, at such time
(a) has failed to make a Loan required pursuant to the terms of this Credit
Agreement, including the funding of a Participation Interest in accordance with
the terms hereof and such default remains uncured, (b) has failed to pay to the
Administrative Agent or any Lender an amount owed by such Lender pursuant to the
terms of this Credit Agreement and such default remains uncured, or (c) has been
deemed insolvent or has become subject to a bankruptcy or insolvency proceeding
or to a receiver, trustee or similar official.
     “Dollar Equivalent” shall mean, on any day, the spot selling rate at which
the Administrative Agent offers to sell such Foreign Currency for Dollars in the
London foreign exchange market at approximately 11:00 a.m., London time for
delivery two (2) Business Days later.
     “Dollars” and “$” shall mean dollars in lawful currency of the United
States of America.
     “Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office shown on Schedule 9.2; and
thereafter, such other office of such Lender as such Lender may from time to
time specify to the Administrative Agent and the Initial Borrower as the office
of such Lender at which Alternate Base Rate Loans of such Lender are to be made.
     “Domestic Real Property Owned Subsidiary” means single purpose entity that
is a Wholly Owned Subsidiary of the Initial Borrower organized and existing
under the laws of the United States or any state or commonwealth thereof or
under the laws of the District of Columbia, created for the sole purpose of, and
whose only business shall be, acquiring or owning Real Property Owned, whether
pursuant to a Securitization Transaction or otherwise, and those activities
incidental thereto.
     “Domestic Securitization Note Subsidiary” means single purpose entity that
is a Wholly Owned Subsidiary of the Initial Borrower organized and existing
under the laws of the United States or any state or commonwealth thereof or
under the laws of the District of Columbia, created for the sole purpose of, and
whose only business shall be, acquiring or owning CapitalSource Securitization
Notes, whether pursuant to a Securitization Transaction or otherwise, and those
activities incidental thereto.

-17-



--------------------------------------------------------------------------------



 



     “Domestic Subsidiary” shall mean any Subsidiary that is organized and
existing under the laws of the United States or any state or commonwealth
thereof or under the laws of the District of Columbia.
     “Environmental Authorizations” means all licenses, permits, orders,
approvals, notices, registrations or other legal prerequisites for conducting
the business of the Credit Parties or their Subsidiaries required by any
Environmental Requirement.
     “Environmental Laws” shall mean any and all applicable foreign, federal,
state, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, requirements of any Governmental Authority or other
requirement of Applicable Law (including common law) regulating, relating to or
imposing liability or standards of conduct concerning protection of human health
or the environment, as now or may at any time be in effect during the term of
this Credit Agreement.
     “Environmental Liability” means any liability, whether accrued, contingent
or otherwise, arising from and in any way associated with any Environmental
Requirements.
     “Environmental Requirements” means any legal requirement relating to
health, safety or the environment and applicable to the Credit Parties, any
Subsidiary of the Credit Parties or the Properties, including but not limited to
any such requirement under CERCLA or similar state legislation and all federal,
state and local laws, ordinances, regulations, orders, writs, decrees and common
law.
     “Equity Issuance” shall mean any issuance by the Borrower or any of its
Subsidiaries to any Person of any shares of its Capital Stock (other than any
such equity issuance to the Initial Borrower or its Subsidiaries); provided,
however, that the term “Equity Issuance” shall not include the issuance by the
Borrower or any of its Subsidiaries solely to the extent that: (a) the cash
proceeds from such issuance are used to pay the purchase price for an
acquisition permitted to be made hereunder of all or substantially all of
(i) the assets of any third Person that is not an Affiliate of any Credit Party
or any Subsidiary of any Credit Party, or (ii) the Capital Stock of any third
Person that is not an Affiliate of any Credit Party or any Subsidiary of any
Credit Party that will (whether by means of a merger, consolidation, or
otherwise) become, immediately after such acquisition, a wholly-owned
Subsidiary; (b) such Capital Stock is issued to directors, officers and
employees of the Borrower or any Subsidiary pursuant to any employee stock
option plan or other equity incentive plan approved by the board of directors
(or similar governing body) of the Borrower or the applicable Subsidiary; or
(c) such Capital Stock is issued to the United States Department of Treasury as
part of, and under the terms established by, the Treasury’s Capital Purchase
Program, which is authorized and funded as part of the Troubled Asset Relief
Program (or any successor program) established by the Emergency Economic
Stabilization Act of 2008 or any successor or similar law (collectively, a “TARP
Equity Issuance”).
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, or any successor law. Any reference to any provision
of ERISA shall also be deemed to be a reference to any successor provision or
provisions thereof.

-18-



--------------------------------------------------------------------------------



 



     “EURIBOR” means, in relation to any Loan to be advanced to, or owing by,
any Borrower hereunder in Euro and any Interest Period relating thereto:
     (a) The percentage rate per annum equal to the offered quotation which
appears on the Screen for a duration equal to or comparable to the duration of
such Interest Period at or about 11.00 a.m. (Brussels time) two Business Days
prior to such Interest Period; or
     (b) If no quotation for Euro for the relevant Interest Period is displayed
and the Agent has not selected an alternative service on which a quotation is
displayed, the rate offered by the principal London office of the Administrative
Agent to leading banks in immediately available funds in the European interbank
market at approximately 11:00 a.m., Brussels time two Business Days prior to
such Interest Period.
     “EURIBOR/LIBOR Lending Office” shall mean, initially, the office of each
Lender designated as such Lender’s EURIBOR/LIBOR Lending Office shown on
Schedule 9.2; and thereafter, such other office of such Lender as such Lender
may from time to time specify to the Administrative Agent and the Initial
Borrower as the office of such Lender at which the EURIBOR/LIBOR Rate Loans of
such Lender are to be made.
     “EURIBOR/LIBOR Rate Loan” shall mean: (a) in the case of Loans denominated
in any Currency (other than Euro), any such Loan during any period in which it
bears interest at a rate based upon the LIBOR Rate; and (b) in the case of Loans
denominated in Euro, any such Loan during any period in which it bears interest
at a rate based upon the EURIBOR.
     “Eurocurrency Reserve Percentage” shall mean for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Federal
Reserve Board (or any successor) for determining the maximum reserve requirement
(including without limitation any basic, supplemental or emergency reserves) in
respect of Eurocurrency liabilities, as defined in Regulation D of such Board as
in effect from time to time, or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.
     “Euro” shall mean the lawful currency of the Participating Member States.
     “Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
     “Existing Letters of Credit” shall have the meaning set forth in Section
2.3(i).
     “Extension of Credit” shall mean, as to any Lender, the making of a Loan by
such Lender or the issuance of, or participation in, a Letter of Credit by such
Lender.
     “Facility Extension Request” shall have the meaning set forth in
Section 2.20.

-19-



--------------------------------------------------------------------------------



 



     “Fair Market Value” shall mean with respect to Real Property Owned the “as
is” appraised value of the Real Property Owned, provided that in no event shall
the Fair Market Value of Real Property Owned be greater than the purchase price
of the Real Property Owned.
     “Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.
     “First Tier Domestic Subsidiary” shall mean a Domestic Subsidiary whose
Capital Stock is directly owned by the Initial Borrower.
     “First Tier Foreign Subsidiary” shall mean a Subsidiary that is not a
Domestic Subsidiary and whose Capital Stock is directly owned by the Initial
Borrower.
     “Fiscal Month” means any fiscal month of the Initial Borrower.
     “Fiscal Quarter” means any fiscal quarter of the Initial Borrower.
     “Fiscal Year” means the fiscal year of the Initial Borrower for accounting
purposes ending on December 31 of each calendar year and when preceded or
followed by the designation of a calendar year (e.g. 2006 Fiscal Year means the
Fiscal Year of the Initial Borrower ending on December 31 of such designated
calendar year).
     “Fitch” means Fitch, Inc. or any successor thereto.
     “Foreign Currency” shall mean Euro, Pound Sterling and any other currency
of a Permitted Country other than Dollars.
     “Foreign Currency Equivalent” shall mean, on any day, with respect to any
amount in Dollars, the amount of Foreign Currency that would be required to
purchase such amount of Dollars on such day, based on the rate appearing on the
relevant display on the Reuters Monitor Money Rate Service for the sale of
Dollars for such Foreign Currency in the London foreign exchange market at
approximately 11:00 a.m. London time for delivery two (2) Business Days later,
or, if not available, the spot selling rate at which the Administrative Agent
offers to sell Dollars for such Foreign Currency in the London foreign exchange
market at approximately 11:00 a.m., London time for delivery two (2) Business
Days later.
     “Fronting Fee” shall have the meaning set forth in Section 2.5(b).
     “GAAP” shall mean, except as provided in Section 1.3, generally accepted
accounting principles in effect as of any date of determination in the United
States of America applied on a consistent basis.
     “Government Acts” shall have the meaning set forth in Section 2.19.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
any court or arbitrator and any accounting board or authority (whether

-20-



--------------------------------------------------------------------------------



 



or not a part of the government) which is responsible for the establishment or
interpretation of national or international accounting principles.
     “Guarantor” shall have the meaning set forth in the first paragraph of this
Credit Agreement, and shall also include CSI so long as the Guaranty Agreement
is in effect; provided, however, that for purposes of Article X the term
“Guarantor” shall not include CSI.
     “Guaranty” shall mean the guaranty of the Guarantors set forth in
Article X.
     “Guaranty Agreement” shall mean that certain Guaranty Agreement, dated as
of December 20, 2006, made by and among the Initial Borrower, CSI and the Agent
for the benefit each of the Lenders, as amended, modified or supplemented from
time to time.
     “Hazardous Materials” includes, without limitation, (a) solid or hazardous
waste, as defined in the Resource Conservation and Recovery Act of 1980, 42
U.S.C. §6901 et seq. and its implementing regulations and amendments, or in any
applicable state or local law or regulation, (b) any “hazardous substance”,
“pollutant” or “contaminant”, as defined in CERCLA, or in any applicable state
or local law or regulation, (c) gasoline, or any other petroleum product or
by-product, including crude oil or any fraction thereof, (d) toxic substances,
as defined in the Toxic Substances Control Act of 1976, or in any applicable
state or local law or regulation, and (e) insecticides, fungicides, or
rodenticides, as defined in the Federal Insecticide, Fungicide, and Rodenticide
Act of 1975, or in any applicable state or local law or regulation, as each such
act, statute or regulation may be amended from time to time.
     “Healthcare REIT” shall mean the REIT resulting from the consummation of a
spin-off or initial public offering of the healthcare net-lease business of the
Initial Borrower and its Subsidiaries after which the shares of such REIT are
listed on a U.S. national securities exchange or the NASDAQ Stock Market.
     “HealthCare REIT Consolidated Subsidiary” means at any date any Healthcare
REIT Entity, if such Healthcare REIT Entity’s accounts, in accordance with GAAP,
would be consolidated with those of the Initial Borrower in its consolidated and
consolidating financial statements as of such date.
     “Healthcare REIT Entities” shall mean the Healthcare REIT and its
Subsidiaries, as well as any direct or indirect Subsidiaries of the Initial
Borrower that are formed for the sole purpose of establishing, structuring or
capitalizing the Healthcare REIT.
     “Hedging Agreement” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, commodity purchase or option agreements or other
interest or exchange rate hedging agreements.
     “Impacted Lender” shall mean a Defaulting Lender or a Lender as to which
(a) the Issuing Lender has a good faith belief that the Lender has defaulted in
fulfilling its obligations under one or more other syndicated credit facilities,
or (b) an entity that controls the Lender has

-21-



--------------------------------------------------------------------------------



 



been deemed insolvent or become subject to a bankruptcy or similar proceeding.
As used in the foregoing sentence, “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise.
     “Initial Borrower” means CapitalSource Inc., a Delaware corporation.
     “Insolvency” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is insolvent within the meaning of such term as used in
Section 4245 of ERISA.
     “Insolvency Event” means with respect to a specified Person, (a) the filing
of a decree or order for relief by a court having jurisdiction in the premises
in respect of such Person or any substantial part of its property in an
involuntary case under any applicable Insolvency Law now or hereafter in effect,
or appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its property,
or ordering the winding-up or liquidation of such Person’s affairs, and such
decree or order shall remain unstayed and in effect for a period of sixty
(60) consecutive days, or (b) the commencement by such Person of a voluntary
case under any applicable Insolvency Law now or hereafter in effect, or the
consent by such Person to the entry of an order for relief in an involuntary
case under any such law, or the consent by such Person to the appointment of or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for such Person or for any substantial part of
its property, or the making by such Person of any general assignment for the
benefit of creditors, or the failure by such Person generally to pay its debts
as such debts become due, or the taking of action by such Person in furtherance
of any of the foregoing.
     “Insolvency Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.
     “Insolvency Proceeding” means any case, action or proceeding before any
court or Governmental Authority relating to an Insolvency Event.
     “Interest Expense” means, with respect to a Person and for any period, the
total consolidated interest expense (including, without limitation, capitalized
interest expense and interest expense attributable to Capitalized Lease
Obligations) of such Person; provided, however, that the term “Interest Expense”
shall not include any non-cash interest expense of the Initial Borrower
attributable to any convertible debt securities issued by the Initial Borrower.
     “Interest Payment Date” shall mean (a) as to any Alternate Base Rate Loan
or LMIR Loan, the first day of each April, July, October and January and on the
Commitment Termination Date, (b) as to any EURIBOR/LIBOR Rate Loan having an
Interest Period of three (3) months or less, the last day of such Interest
Period, and (c) as to any EURIBOR/LIBOR Rate Loan having an Interest Period
longer than three (3) months, (i) each three (3) month anniversary following the
first day of such Interest Period, and (ii) the last day of such Interest
Period.

-22-



--------------------------------------------------------------------------------



 



     “Interest Period” shall mean, with respect to any EURIBOR/LIBOR Rate Loan,
     (a) initially, the period commencing on the Borrowing Date or conversion
date, as the case may be, with respect to such EURIBOR/LIBOR Rate Loan and
ending one (1), two (2), three (3) or six (6) months thereafter, as selected by
the Borrower in the Notice of Borrowing or Notice of Conversion given with
respect thereto; and
     (b) thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such EURIBOR/LIBOR Rate Loan and ending
one (1), two (2), three (3) or six (6) months thereafter, as selected by the
Borrower by irrevocable notice to the Administrative Agent not less than three
(3) Business Days prior to the last day of the then current Interest Period with
respect thereto; provided that the foregoing provisions are subject to the
following:
          (i) if any Interest Period pertaining to a EURIBOR/LIBOR Rate Loan
would otherwise end on a day that is not a Business Day, such Interest Period
shall be extended to the next succeeding Business Day unless the result of such
extension would be to carry such Interest Period into another calendar month in
which event such Interest Period shall end on the immediately preceding Business
Day;
          (ii) any Interest Period pertaining to a EURIBOR/LIBOR Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the relevant calendar
month;
          (iii) if the Borrower shall fail to give notice as provided above, the
Borrower shall be deemed to have selected an Alternate Base Rate Loan to replace
the affected EURIBOR/LIBOR Rate Loan;
          (iv) any Interest Period in respect of any Loan that would otherwise
extend beyond the Commitment Termination Date shall end on the Commitment
Termination Date; and
          (v) no more than ten EURIBOR/LIBOR Rate Loans may be in effect at any
time. For purposes hereof, EURIBOR/LIBOR Rate Loans with different Interest
Periods shall be considered as separate EURIBOR/LIBOR Rate Loans, even if they
shall begin on the same date, although borrowings, extensions and conversions
may, in accordance with the provisions hereof, be combined at the end of
existing Interest Periods to constitute a new EURIBOR/LIBOR Rate Loan with a
single Interest Period.
     “Intermediate Holdco” shall mean a Wholly Owned Subsidiary:
     (a) that owns and holds directly, free and clear of all Liens (other than
Permitted Liens), Capital Stock of a Domestic Real Property Owned Subsidiary
that directly owns Real Property Owned free and clear of all Liens (other than
Permitted Liens); and

-23-



--------------------------------------------------------------------------------



 



     (b) that does not have any liabilities (other than immaterial liabilities
incidental to its business), debt or engage in any operations or business (other
than the ownership of equity interests in other Persons) and none of the assets
of, or equity of or in, such Wholly Owned Subsidiary is subject to a Lien or
other encumbrance.
     “Investment” means any investment in any Person, whether by means of
purchase or acquisition of obligations or securities of such Person, capital
contribution to such Person, loan or advance to such Person, making of a time
deposit with such Person, guarantee or assumption of any obligation of such
Person or otherwise.
     “Investment Company Act” means the Investment Company Act of 1940, as
amended, and all rules and regulations promulgated thereunder.
     “Investment Grade” shall mean an S&P rating of “BBB-” or better, a Fitch
rating of “BBB-” or better, or a Moody’s rating of “Baa3” or better.
     “Investment Loan” means any senior or subordinated loan (including letters
of credit issued under such loan) or lease (a) arising from the extension of
credit to an Obligor by the Initial Borrower or a Consolidated Subsidiary
(excluding an Unrestricted Subsidiary) in the ordinary course of business,
(b) originated in accordance with the policies and procedures set forth in the
Credit and Collection Policy, and (c) good and marketable title to which is
owned by Initial Borrower or a Consolidated Subsidiary. Solely for purposes of
the definition of the term “Average Portfolio Charged-Off Ratio with CSB”, the
term “Consolidated Subsidiaries” used in this definition shall also include the
Bank Subsidiaries and the term “Credit and Collection Policy” shall include, in
the case of any Investment Loan held by a Bank Subsidiary, the credit and
collection policy of any Bank Subsidiary. For the avoidance of doubt, the term
“Investment Loan” for the purpose of the definition of “Average Portfolio
Charged-Off Ratio with CSB” shall include the “A” Participation Interest (which
receive payments from a pool of commercial real estate loans) acquired by the
Initial Borrower in connection with the CapitalSource Bank Transaction.
     “Investment Loan Subsidiary” shall mean any Person that becomes a
Subsidiary as a result of the exercise of remedies by the Initial Borrower or
any Consolidated Subsidiary under any Investment Loan.
     “Investments in Equity Instruments” means each Investment, that is made in
accordance with the policies and procedures set forth in the Credit and
Collection Policy, owned by the Initial Borrower or any Consolidated Subsidiary
(excluding an Unrestricted Subsidiary) in (a) common stock, partnership
interests or membership interests of any Person and that is classified as
“Common Stock,” “Partnership Units” or “Membership Units” on the consolidated
schedule of investments of the Initial Borrower for the then most recently ended
Fiscal Quarter, (b) preferred stock (other than redeemable preferred stock) of
any Person and that is classified as “Preferred Stock’ on the consolidated
schedule of investments of the Initial Borrower for the then most recently ended
Fiscal Quarter, (c) redeemable preferred stock of any Person and that is
classified as “Redeemable Preferred Stock” on the consolidated schedule of
investments of the Initial Borrower for the then most recently ended Fiscal
Quarter, and (d) warrants to purchase common stock, partnership interests or
membership interests of any Person and that is classified

-24-



--------------------------------------------------------------------------------



 



as “Common Stock Warrants,” “Partnership Unit Warrants” or “Membership Unit
Warrants” on the consolidated schedule of investments of the Initial Borrower
for the then most recently ended Fiscal Quarter.
     “Issuing Lender” shall mean Bank of America, N.A., Wachovia and any other
consenting Lender in their capacity as such designated by the Initial Borrower
with the consent of the Administrative Agent.
     “Issuing Lender Fees” shall have the meaning set forth in Section 2.5(c).
     “Joinder Agreement” shall mean a Joinder Agreement in substantially the
form of Exhibit N executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 5.9.
     “Judgment Currency” shall have the meaning set forth in Section 9.19(b).
     “Lender” shall have the meaning set forth in the first paragraph of this
Credit Agreement.
     “Letters of Credit” shall mean any letter of credit issued by the Issuing
Lender pursuant to the terms hereof as such letter of credit may be amended,
modified, extended, renewed or replaced from time to time.
     “Letter of Credit Fee” shall have the meaning set forth in Section 2.5(b).
     “LIBOR” means, in relation to any Loan other than an Alternate Base Rate
Loan, to be advanced to, or owing by, any Borrower hereunder in any Currency
(other than Euro) and any Interest Period relating thereto the rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on the
Screen as the London interbank offered rate for deposits in such Currency at
approximately 11:00 A.M. (London time) two (2) Business Days prior to the first
day of such Interest Period for a term comparable to such Interest Period. If,
for any reason, such rate is not available with respect to amounts denominated
in such Currency on the Screen, then “LIBOR” shall mean (with respect to amounts
denominated in such Currency) the rate per annum at which deposits in such
Currency in an amount comparable to the Loans then requested are being offered
to leading banks at approximately 11:00 A.M. London time, two (2) Business Days
prior to the commencement of the applicable Interest Period for settlement in
immediately available funds by leading banks in the London interbank market for
a period equal to the Interest Period selected, as determined by the
Administrative Agent.
     “LIBOR Market Index Rate” means, for any day, the one-month LIBOR Rate for
Dollar deposits as reported on the Telerate Service, Telerate Page 3750 as of
11:00 A.M., London time, on such day, or if such day is not a Business Day, then
the immediately preceding Business Day (or if not so reported, then as
determined by the Swingline Lender from another recognized source for interbank
quotation).
     “LIBOR Rate” for any Loan other than an Alternate Base Rate Loan, in any
Currency (other than Euro), shall mean a rate per annum (rounded upwards, if
necessary, to the next higher 1/100th of 1%) determined by the Administrative
Agent pursuant to the following formula:

-25-



--------------------------------------------------------------------------------



 



     
LIBOR Rate =
  LIBOR
 
   
 
  1.00 - Eurocurrency Reserve Percentage

     “Lien” means, with respect to any asset, any mortgage, deed to secure debt,
deed of trust, lien, pledge, charge, security interest, security title,
preferential arrangement constituting a security interest or encumbrance or
encumbrance of any kind in respect of such asset to secure or assure payment of
a Debt or a Guarantee, whether by consensual agreement or by operation of
statute or other law, or by any agreement, contingent or otherwise, to provide
any of the foregoing. An asset shall be deemed to be subject to a Lien if such
asset is held by a special purpose entity (including any SPE Subsidiary) and the
equity interests of such entity are themselves subject to a Lien. For the
purposes of this Credit Agreement, a Person shall be deemed to own subject to a
Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such asset.
     “Liquid Real Estate Assets” means (a) residential mortgage-backed
securities that (i) have a rating of not less than “AA” by S&P/Fitch and “Aa2”
by Moody’s, (ii) are purchased by Initial Borrower or its Consolidated
Subsidiaries solely to meet REIT asset and income tests, and (iii) are leveraged
through debt facilities utilizing leverage greater than 12 times the amount of
equity investment in such Liquid Real Estate Assets and (b) residential mortgage
whole loan purchases made by the Initial Borrower or its Consolidated
Subsidiaries solely to meet REIT asset and income tests, all in accordance with
the Residential Mortgage Policies and Procedures.
     “LMIR Loan” means a Swingline Loan, or portion thereof, during any period
in which it bears interest at a rate based upon the LIBOR Market Index Rate.
     “Loan” shall mean a Revolving Loan or a Swingline Loan, as appropriate.
     “Loan Losses” shall mean: (a) with respect to the Fiscal Quarter ended on
March 31, 2009, the provision for Loan Losses set forth in the Consolidated
Statements of Income of the Initial Borrower included in the Initial Borrower’s
quarterly report timely filed with SEC for such quarterly period; provided,
however, that, solely for the purpose of this clause (a) and the calculation of
Consolidated EBITDA , in no event shall the amount of such Loan Losses be more
than $90,000,000; and (b) with respect to each Fiscal Quarter ended after
March 31, 2009, the provision for Loan Losses set forth in the Consolidated
Statements of Income in the Initial Borrower’s periodic reports timely filed
with SEC for such period; provided, however, that, solely for the purpose of
this clause (b) and the calculation of Consolidated EBITDA, in no event shall
the amount of such Loan Losses be more than $50,000,000.
     “LOC Commitment” shall mean the commitment of the Issuing Lender to issue
Letters of Credit and with respect to each Lender that has a Commitment, the
commitment of such Lender to purchase participation interests in the Letters of
Credit in an amount equal to such Lender’s Commitment Percentage of LOC
Committed Amount, as such amount may be reduced from time to time in accordance
with the provisions hereof.
     “LOC Committed Amount” shall have the meaning set forth in Section 2.3(a).

-26-



--------------------------------------------------------------------------------



 



     “LOC Documents” shall mean, with respect to any Letter of Credit, such
Letter of Credit, any amendments thereto, any documents delivered in connection
therewith, any application therefor, and any agreements, instruments, guarantees
or other documents (whether general in application or applicable only to such
Letter of Credit) governing or providing for (a) the rights and obligations of
the parties concerned, or (b) any collateral security for such obligations.
     “LOC Obligations” shall mean, at any time, the sum of (a) the maximum
amount which is, or at any time thereafter may become, available to be drawn
under Letters of Credit then outstanding, assuming compliance with all
requirements for drawings referred to in such Letters of Credit, plus (b) the
aggregate amount of all drawings under Letters of Credit honored by the Issuing
Lender but not theretofore reimbursed.
     “Lockbox Agreement” shall mean that certain Fourth Amended and Restated
Intercreditor and Lockbox Administration Agreement, dated as of June 30, 2005,
by and among Bank of America, N.A., the financing agents party thereto, CSF and
Capital Source Funding Inc., as such agreement is amended, amended and restated,
supplemented or modified from time to time.
     “Mandatory Cost Rate” shall mean the percentage rate per annum calculated
in accordance with and in the manner set forth in Exhibit O.
     “Mandatory LOC Borrowing” shall have the meaning set forth in
Section 2.3(e).
     “Mandatory Swingline Borrowing” shall have the meaning set forth in Section
2.4(b)(ii).
     “Margin Stock” means “margin stock” as defined in Regulations T, U or X of
the Board of Governors of the Federal Reserve System, as in effect from time to
time, together with all official rulings and interpretations issued thereunder.
     “Material Adverse Change” means the occurrence of a Material Adverse
Effect.
     “Material Adverse Effect” means with respect to any event or circumstance,
a material adverse effect on (a) the business, financial condition, operations,
performance or properties of the Borrower and its Subsidiaries, taken as a
whole, (b) the validity, enforceability or collectibility of this Credit
Agreement or any other Credit Document, (c) the rights and remedies of the
Administrative Agent or any Lender under this Credit Agreement or any Credit
Document, (d) the ability of the Borrower and its Subsidiaries, taken as a
whole, to perform its obligations under this Credit Agreement or any other
Credit Document, or (e) the enforceability or priority of the Agent’s Liens with
respect to the Collateral as a result of an action or failure to act on the part
of the Credit Parties.
     “Material Contract” shall mean (a) any contract or other agreement of the
Initial Borrower or any of its Subsidiaries listed by the Initial Borrower as a
“material contract” in its public filings with the SEC, and (b) any other
written contract, agreement, permit or license, of the Borrower or any of its
Subsidiaries the failure to comply with which could reasonably be expected to
have a Material Adverse Effect.

-27-



--------------------------------------------------------------------------------



 



     “Monthly Report” has the meaning set forth in Section 5.2(b).
     “Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.
     “Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3)
of ERISA.
     “National Currency” shall mean the currency, other than Euro, of a member
state of the European Union.
     “Net Income” means, as applied to any Person for any period, the aggregate
amount of net income of such Person, after taxes, for such period, as determined
in accordance with GAAP.
     “Net Proceeds of Capital Stock/Conversion of Debt” means any and all
proceeds (whether cash or non-cash) or other consideration received by the
Initial Borrower, its Consolidated Subsidiaries or the CapitalSource Bank
Entities, on a consolidated basis, in respect of the issuance of Capital Stock
to a Person other than the Initial Borrower or its Consolidated Subsidiaries
(including, without limitation, the aggregate amount of any and all Debt
converted into Capital Stock), after deducting therefrom all reasonable and
customary costs and expenses incurred by the Initial Borrower, such Consolidated
Subsidiary and CapitalSource Bank Entity in connection with the issuance of such
Capital Stock in each case to the extent classified as equity on the
consolidated balance sheet of the Initial Borrower, its Consolidated
Subsidiaries and the CapitalSource Bank Entities; provided, however, that such
proceeds shall exclude any consideration received in connection with an initial
public offering of the Healthcare REIT.
     “Note” or “Notes” shall mean the Revolving Notes, and/or the Swingline
Note, collectively, separately or individually, as appropriate.
     “Notice of Borrowing” shall mean a request for a Revolving Loan borrowing
pursuant to Section 2.1(b)(i).
     “Notice of Conversion” shall mean the written notice of extension or
conversion as referenced and defined in Section 2.10(a).
     “Notice of Swingline Borrowing” shall mean a request for a Swingline Loan
borrowing pursuant to Section 2.4(b)(i).
     “Obligor” means with respect to any Investment, the Person or Persons
obligated to make payments pursuant to such Investment or in the case of
Investments in Equity, the issuer of such equity, including any guarantor
thereof.
     “OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign
Assets Control.
     “OREO Property” shall mean real property, securing an Investment, that has
been acquired by the Initial Borrower or an Affiliate of the Initial Borrower
through foreclosure or a deed in lieu of foreclosure.
     “Other Parties” shall have the meaning set forth in Section 10.7(c).

-28-



--------------------------------------------------------------------------------



 



     “Participant” shall have the meaning set forth in Section 9.6(b).
     “Participating Member State” shall mean any member state of the European
Union that adopts or has adopted Euro as its lawful currency in accordance with
legislation of the European Union relating to the European Economic and Monetary
Union.
     “Participation Interest” shall mean a participation interest purchased by
(a) a Lender in LOC Obligations as provided in Section 2.3(c), or (b) a
participation interest purchased by a Lender in Swingline Loans as provided in
Section 2.4.
     “PATRIOT Act” shall have the meaning set forth in Section 9.18.
     “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
     “Permitted CHR Preferred Stock” shall mean up to 125 shares of Series A
Cumulative Non-Voting Preferred Shares, $0.01 par value per share, of CHR;
provided that (a) such shares have no voting rights, and (b) the aggregate
liquidation preference for such shares shall not at any time exceed $125,000
plus accrued and unpaid dividends thereon plus the applicable redemption premium
(which in no event shall exceed, for all such shares collectively, an aggregate
amount equal to $25,000).
     “Permitted Country” means each of Australia, Austria, Belgium, Canada,
China, Denmark, Finland, France, Germany, Hong Kong, Ireland, Israel, Japan,
Luxembourg, Portugal, Spain, Sweden, Switzerland, The Netherlands, The United
Kingdom or the United States of America.
     “Permitted Distributions” means (a) all cash dividends or other
distributions made to the Borrower or any Subsidiary on account of the Capital
Stock owned by such Person in a Subsidiary, or (b) the repayment of intercompany
indebtedness (for the avoidance of doubt, intercompany debt shall not include
any CapitalSource Securitization Note), in each case which is permitted under
this Agreement.
     “Permitted Liens” shall mean:
     (i) Liens held by Agent to secure the Credit Party Obligations;
     (ii) Liens for taxes, assessments, charges or other governmental levies not
yet due or as to which the period of grace, if any, related thereto has not
expired or which are being contested in good faith by appropriate proceedings;
provided that adequate reserves with respect thereto are maintained on the books
of the applicable Credit Party in conformity with GAAP;
     (iii) statutory Liens such as carriers’, warehousemen’s, mechanics’,
materialmen’s, landlords’, repairmen’s or other like Liens arising in the
ordinary course of business which are not overdue for a period of more than
30 days or which are being contested in good faith by appropriate proceedings;

-29-



--------------------------------------------------------------------------------



 



     (iv) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation and deposits
securing liability to insurance carriers under insurance or self-insurance
arrangements;
     (v) easements, rights of way, restrictions and other similar encumbrances
affecting real property which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
     (vi) rights of setoff or bankers’ liens upon deposits of cash in favor of
banks or other depository institutions, solely to the extent (A) incurred in
connection with the maintenance of such deposit accounts in the ordinary course
of business or (B) provided for in the Lockbox Agreement or any control
agreement, in form and substance satisfactory to the Administrative Agent,
executed pursuant to the Credit Documents; and
     (vii) purchase money Liens or the interests of lessors under Capital Leases
to the extent that such Liens or interests secure Permitted Purchase Money
Indebtedness (including Capitalized Lease Obligations) and so long as (a) such
Lien attaches only to the asset purchased or acquired or leased, accessions to
such property and the proceeds thereof, and (b) such Lien only secures the Debt
that was incurred to acquire the asset purchased or acquired;
     (viii) deposits to secure (a) the performance of tenders, bids, trade
contracts, licenses and leases, statutory obligations, and other obligations of
a like nature incurred in the ordinary course of business and consistent with
past practices and not in connection with the borrowing of money, or
(b) indemnification obligations entered into in the ordinary course of business
consistent with past practice relating to any disposition permitted hereunder;
     (ix) Liens securing judgments, awards or orders for the payment of money
that do not constitute an Event of Default pursuant to Section 7.1(g);
     (x) ground leases with respect to real property owned or leased by the
Borrower or any Subsidiary not interfering in any material respect with the
business of the Borrower or any Subsidiary;
     (xi) non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business;
     (xii) Liens deemed to exist in connection with investments in repurchase
agreements entered into in the ordinary course of business consistent with past
practice;
     (xiii) Liens existing on the date hereof and listed on Schedule P-1 and any
renewals or extensions thereof, provided that any renewal or extension of the
obligations secured or benefited thereby is permitted by this Agreement and the
other Credit Documents and so long as the replacement Lien only encumbers the
assets that secured the original obligation;
     (xiv) earn-out or similar obligations issued in connection with an
acquisition otherwise permitted hereunder (to the extent such earn-out or
similar obligation is unsecured but deemed a Lien);

-30-



--------------------------------------------------------------------------------



 



     (xv) Liens on cash collateral securing letters of credit issued on behalf
of Obligors, in the ordinary course of business and consistent with past
practice, pursuant to any Investment Loan in existence on December 23, 2008 that
is part of the Collateral and is subject to a first priority, perfected Lien in
favor of the Administrative Agent pursuant to the terms and conditions of the
Pledge Agreement; provided that (a) the amount of the obligations being cash
collateralized is not less than the amount of the cash collateral, (b) such Lien
does not attach to any other asset of any Credit Party or any Subsidiary, and
(c) the aggregate amount of all of the outstanding obligations secured by all
such Liens does not exceed $25,000,000 at any time plus the amount of such
obligations that are non-recourse in any respect to any Credit Party or
Subsidiary (“Cash Collateralized Letters of Credit”); and
     (xvi) other Liens so long as (a) any Debt secured thereby does not
constitute Debt for borrowed money and (b) does not exceed $250,000 in the
aggregate at any time outstanding.
     “Permitted Lines of Business” shall mean the line or lines of business
conducted by the Initial Borrower and its Subsidiaries on the Closing Date
(including, among other things, the lines of business contemplated for a Bank
Subsidiary, investment management business, financial services business, the
loan servicing business, commercial lending business, real estate investment
business and mortgage lending business).
     “Permitted Purchase Money Indebtedness” means, as of any date of
determination, Purchase Money Indebtedness in an aggregate principal amount
outstanding at any one time not in excess of $2,000,000.
     “Permitted Unsecured Debt” shall mean all outstanding senior unsecured debt
for borrowed money issued by the Initial Borrower; provided that, at all times,
it satisfies each of the following criteria:
     (a) the outstanding aggregate principal balance of such debt does not
exceed the prescribed limits established by the TLGP and is less than
$320,000,000;
     (b) such debt is fully guaranteed by the Federal Deposit Insurance Company
pursuant to the TLGP;
     (c) the TLGP prohibits the Initial Borrower from using the proceeds of such
debt to prepay the Credit Party Obligations; and
     (d) such debt otherwise satisfies all of the criteria established by the
TLGP.
     “Person” means an individual, a corporation, a limited liability company, a
partnership (including without limitation, a joint venture), an unincorporated
association, a trust or any other entity or organization, including, but not
limited to, a government or political subdivision or an agency or
instrumentality thereof.
     “Plan” means at any time an employee pension benefit plan which is covered
by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code and is either (a) maintained by a member of the
Controlled Group for employees of any member of the

-31-



--------------------------------------------------------------------------------



 



Controlled Group, or (b) maintained pursuant to a collective bargaining
agreement or any other arrangement under which more than one employer makes
contributions and to which a member of the Controlled Group is then making or
accruing an obligation to make contributions or has within the preceding five
(5) plan years made contributions.
     “Pledge Agreement” shall mean the Pledge Agreement executed by each of the
Credit Parties in favor of the Administrative Agent, as the same may from time
to time be amended, supplemented or otherwise modified in accordance with the
terms hereof and thereof.
     “Portfolio Investments” means Investments made by the Initial Borrower or a
Consolidated Subsidiary in the ordinary course of business and consistently with
practices existing on the date hereof in a Person that is accounted for under
GAAP as a portfolio investment of the Initial Borrower or a Consolidated
Subsidiary.
     “Pounds Sterling” shall mean the lawful currency of the United Kingdom.
     “Prime Rate” shall have the meaning set forth in the definition of
Alternate Base Rate.
     “Prohibited Stock” means any Capital Stock that by its terms is mandatorily
redeemable on or before a date that is less than 90 days after the Commitment
Termination Date, or, on or before the date that is less than 90 days after the
Commitment Termination Date, is redeemable at the option of the holder thereof
for cash or assets or securities.
     “Properties” means all real property owned, leased or otherwise used or
occupied by any Credit Party or any Subsidiary of a Credit Party, wherever
located.
     “Purchase Money Indebtedness” means Debt (other than the Credit Party
Obligations, but including Capitalized Lease Obligations), incurred at the time
of, or within 90 days after, the acquisition, construction or improvement of any
capital asset or fixed asset for the purpose of financing all or any part of the
acquisition cost thereof.
     “Purchasing Lender” shall have the meaning set forth in Section 9.6(c).
     “Qualified Available Assets” shall mean Available Assets (a) good and
marketable title to which is 100% owned directly by a Credit Party (or directly
by (x) a Collateral Real Property Non-Credit Party in the case of Real Property
Owned that is located in the United States or (y) a Collateral Securitization
Note Non-Credit Party in the case of CapitalSource Securitization Note),
(b) free and clear of any Lien or encumbrance of any Person (other than
Permitted Liens), (c) that are not the subject of a contractual or other
prohibition or restraint (exclusive of (x) in the case of Real Property Owned by
Subsidiaries of Healthcare REIT, restraints that in the reasonable opinion of
counsel are advisable for such Subsidiary to avoid material tax liabilities as a
result of its failure to comply with its tax status as a REIT and (y) in the
case of any CapitalSource Securitization Note held by a Collateral
Securitization Note Non-Credit Party, restrictions imposed by any sale agreement
or related agreement on the creation of Liens in a Securitization Transaction,
so long as such restrictions are substantially similar to those contained in the
documentation for any Securitization Transaction entered into prior to
December 23, 2008 or otherwise permitted pursuant to Section 5.36(iv)(B)) that,
directly or

-32-



--------------------------------------------------------------------------------



 



indirectly, prohibits or restrains or has the effect of prohibiting or
restraining (i) any Credit Party or other Person from transferring the Available
Assets to any Credit Party, or (ii) any Credit Party or other Person from
granting the Administrative Agent and Lenders a Lien on such Available Assets,
(d) originated or acquired without any fraud or material misrepresentation, and
(e) in material compliance with all Applicable Laws; provided, however, that in
no event shall any Charged-Off Investment Loan or Charged-Off Investment Loan
CSB be a Qualified Available Asset.
     “Real Estate Loans” shall mean any loan that is an extension of credit
fully secured by and underwritten to the value of the related Obligor’s interest
in real property.
     “Real Property Holdcos” shall mean each Intermediate Holdco, Tier 1 Real
Property Intermediate Holdco and Tier 2 Real Property Intermediate Holdco.
     “Real Property Owned” shall mean any real property owned in fee simple by
the Initial Borrower or a Consolidated Subsidiary of the Initial Borrower;
provided, however, that such term shall not include OREO Properties.
     “Register” shall have the meaning set forth in Section 9.6(d).
     “Reimbursement Obligation” shall mean the obligation of the Borrower to
reimburse the Issuing Lender pursuant to Section 2.3(d) for amounts drawn under
Letters of Credit.
     “REIT” shall mean a “real estate investment trust” as defined in
Section 856(c)(5)(B) of the Code.
     “REIT Revocation Date” shall mean the date on which the Initial Borrower’s
REIT status has been terminated in accordance with Section 5.25.
     “Related Property” means with respect to any Investment, any property or
other assets of the Obligor thereunder pledged as collateral to secure the
repayment of such Investment.
     “Release Condition” means the satisfaction of each of the following
conditions: (a) all indebtedness (as defined in Section 10.1) that CSF owes to
the Administrative Agent and/or the Lenders in its capacity as a Borrower has
been indefeasibly paid in full in cash (or, in the case of Letters of Credit of
which CSF is the actual account party, each such Letter of Credit has been cash
collateralized in an amount equal to 103% of the stated and undrawn amount of
such Letter of Credit and in the Currency in which such Letter of Credit was
issued and otherwise on terms and conditions satisfactory to the applicable
Issuing Lender) and there remains no commitment to make Revolving Loans to CSF;
(b) the Administrative Agent shall have received written notice from CSF of its
desire to terminate its rights as a Borrower with respect to the Commitment and
LOC Commitment in accordance with Section 2.6(a)(ii); and (c) no Default or
Event of Default shall have occurred and be continuing at the time of such
termination pursuant to Section 2.6(a)(ii) or would result from such termination
or the termination of the Guaranty Agreement.
     “Relevant Time” shall have the meaning set forth in Section 2.22(c).

-33-



--------------------------------------------------------------------------------



 



     “Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.
     “Reportable Event” shall mean any of the events set forth in Section
4043(c) of ERISA, other than those events as to which the thirty (30) day notice
period is waived under PBGC Reg. §4043.
     “Required Lenders” shall mean Lenders holding in the aggregate more than
50% of the sum of all Loans and LOC Obligations then outstanding at such time
plus the aggregate unused Commitments at such time (treating for purposes hereof
in the case of LOC Obligations, in the case of the Issuing Lender and the
Swingline Loans, in the case of the Swingline Lender, only the portion of the
LOC Obligations of the Issuing Lender and Swingline Loans of the Swingline
Lender which are not subject to the Participation Interests of the other Lenders
and, in the case of the Lenders other than the Issuing Lender and the Swingline
Lender, the Participation Interests of such Lenders in LOC Obligations and
Swingline Loans hereunder as direct obligations); provided, however, that if any
Lender shall be a Defaulting Lender at such time, then there shall be excluded
from the determination of Required Lenders, Loans and LOC Obligations (including
Participation Interests) owing to such Defaulting Lender and such Defaulting
Lender’s Commitments, or after termination of the Commitments, the principal
balance of the Loans and LOC Obligations owing to such Defaulting Lender.
     “Residential Mortgage Policies and Procedures” shall mean the written
residential mortgage policies and procedures manual of the Initial Borrower in
the form provided to the Lenders prior to the Closing Date and attached hereto
as Schedule 1.1(a) as it may be amended or supplemented from time to time.
     “Responsible Officer” shall mean, as to (a) the Borrower, the Chief
Executive Officer, the President, the Chief Financial Officer or the Treasurer,
and (b) any other Credit Party, any duly authorized officer thereof.
     “Restricted Payment” means (a) any dividend or other distribution on any
shares of the Initial Borrower’s Capital Stock (except dividends payable solely
in shares of its Capital Stock) or (b) any payment on account of the purchase,
redemption, retirement or acquisition of (i) any shares of the Initial
Borrower’s Capital Stock (except shares acquired upon the conversion thereof
into other shares of its capital stock) or (ii) any option, warrant or other
right to acquire shares of the Initial Borrower’s Capital Stock.
     “Revolving Loans” shall have the meaning set forth in Section 2.1.
     “Revolving Note” shall have the meaning set forth in Section 2.1(e).
     “Risk Rating Level” means risk rating levels of 1 through 6, each as
determined by the Initial Borrower in accordance with the risk rating scale as
denoted on Schedule 1.1(b), as of any date of determination, and pertaining to
any Investment Loan.

-34-



--------------------------------------------------------------------------------



 



1.   “Risk Rated 1 Investment Loan” means any Investment Loan with a Risk Rating
Level of   2.   “Risk Rated 2 Investment Loan” means any Investment Loan with a
Risk Rating Level of   3.   “Risk Rated 3 Investment Loan” means any Investment
Loan with a Risk Rating Level of   4.   “Risk Rated 4 Investment Loan” means any
Investment Loan with a Risk Rating Level of   5.   “Risk Rated 5 Investment
Loan” means any Investment Loan with a Risk Rating Level of   6.   “Risk Rated 6
Investment Loan” means any Investment Loan with a Risk Rating Level of

     “S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
     “Sanctioned Entity” shall mean (i) an agency of the government of, (ii) an
organization directly or indirectly controlled by, or (iii) a person resident in
a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time as such program may be applicable to such agency,
organization or person.
     “Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time.
     “Screen” shall mean, for:
     (a) any Currency (other than Euro), the relevant display page for LIBOR for
such Currency (as determined by the Administrative Agent) on the Telerate
Service; provided that, if the Administrative Agent determines in its reasonable
judgment that there is no such relevant display page for LIBOR for such
Currency, “Screen” means the relevant display page for LIBOR for such Currency
(as determined by the Administrative Agent) on the Reuters Monitor Money Rates
Service; and
     (b) the Euro, the relevant display page for EURIBOR on the Telerate Screen
(as determined by the Administrative Agent), which page shall display an average
rate of the Banking Federation of the European Union for Euro; provided that, if
such page or such service shall cease to be available, such other page or such
other service for the purpose of displaying an average rate of the Banking
Federation of the European Union as the Agent shall select.
     “SEC” shall mean the United States Securities and Exchange Commission.

-35-



--------------------------------------------------------------------------------



 



     “Securitization Transaction” means any financing transaction undertaken by
the Initial Borrower or a Subsidiary of the Initial Borrower that is secured,
directly or indirectly, by an Investment Loan or Real Property Owned or any
portion thereof or interest therein, including any sale, lease, whole loan sale,
asset securitization, secured loan or other transfer of one or more Investment
Loans or Real Property Owned or any portion thereof.
     “Security Agreement” shall mean the Security Agreement executed by each of
the Credit Parties in favor of the Administrative Agent, as amended, modified or
supplemented from time to time in accordance with its terms.
     “Security Documents” shall mean the Security Agreement, the Pledge
Agreement, and such other documents executed and delivered in connection with
the granting, attachment and perfection of the Administrative Agent’s security
interests and liens arising thereunder, including, without limitation, UCC
financing statements and patent, trademark and copyright filings.
     “Senior Unsecured Debt” shall mean any Debt that is not secured by a Lien
and is not junior in right to payment with respect to any other Debt (including,
without limitation, the Permitted Unsecured Debt), determined on a consolidated
basis in accordance with GAAP. For clarity, (i) the amount of Senior Unsecured
Debt attributable to a revolving loan facility shall be the amount of Debt
outstanding as of the date of determination, (ii) guaranties in respect of
non-recourse secured real property financings that are limited to Customary
Non-Recourse Exclusions shall not constitute Senior Unsecured Debt, and
(iii) redemption obligations in respect of preferred stock (unless expressly
senior in accordance with its terms) are deemed junior in right of payment to
other Debt.
     “SPE Subsidiary” means a bankruptcy remote, special purpose entity that is
a Wholly Owned Subsidiary of the Initial Borrower, created for the sole purpose
of, and whose only business shall be, acquisition of Investment Loans or Real
Property Owned pursuant to a Securitization Transaction and those activities
incidental to the Securitization Transaction.
     “Stockholders Equity” means, at any time, the stockholders’ equity of the
Initial Borrower, its Consolidated Subsidiaries and the CapitalSource Bank
Entities, as set forth or reflected on the most recent consolidated balance
sheet of the Initial Borrower, its Consolidated Subsidiaries and the
CapitalSource Bank Entities prepared in accordance with GAAP.
     “Subsidiary” shall mean, as to any Person, a corporation, partnership,
limited liability company, trust or estate, or other entity of which (or in
which) (a) shares of stock or other ownership interests (beneficial or
otherwise) having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person or (b) more than 50% of the
beneficial interest in such trust or estate is otherwise held, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Credit Agreement shall refer to a Subsidiary or Subsidiaries of the
Borrower or the Guarantors; provided, however, that,

-36-



--------------------------------------------------------------------------------



 



the term “Subsidiary” shall not include any Person that constitutes an
Investment in Equity Instruments or an Investment Loan Subsidiary; provided,
further that the term “Subsidiary” shall not include an Unrestricted Subsidiary
unless as noted otherwise.
     “Swingline Commitment” shall mean the commitment of the Swingline Lender to
make Swingline Loans in an aggregate principal amount at any time outstanding up
to the Swingline Committed Amount, and the commitment of the Lenders to purchase
participation interests in the Swingline Loans as provided in
Section 2.4(b)(ii), as such amounts may be reduced from time to time in
accordance with the provisions hereof.
     “Swingline Committed Amount” shall mean the amount of the Swingline
Lender’s Swingline Commitment as specified in Section 2.4(a).
     “Swingline Lender” shall mean Wachovia and any successor swingline lender
in their capacity as such.
     “Swingline Loan” shall have the meaning set forth in Section 2.4(a).
     “Swingline Note” shall mean the promissory note of the Initial Borrower in
favor of the Swingline Lender evidencing the Swingline Loans provided pursuant
to Section 2.4(d), as such promissory note may be amended, modified,
supplemented, extended, renewed or replaced from time to time.
     “TARP Equity Issuance” shall have the meaning set forth in clause (c) of
the definition of “Equity Issuance.”
     “Taxes” shall have the meaning set forth in Section 2.18(a).
     “Tier 1 Real Property Intermediate Holdco” shall mean a Wholly Owned
Subsidiary:
     (a) that owns and holds directly, free and clear of all Liens (other than
Permitted Liens), all of the Capital Stock of a Domestic Real Property Owned
Subsidiary that directly owns Real Property Owned free and clear of all Liens
(other than Permitted Liens);
     (b) that does not have any liabilities (other than immaterial liabilities
incidental to its business), debt or engage in any operations or business (other
than the ownership of equity interests in other Persons) and none of the assets
of, or equity of or in, such Wholly Owned Subsidiary is subject to a Lien or
other encumbrance (other than operations or business, if such Wholly Subsidiary
is CHR, consisting of any management agreement between CHR and any Credit Party
and any matters incidental thereto); and
     (c) all of the Capital Stock of which is subject to a first priority,
perfected Lien in favor of the Administrative Agent pursuant to the terms and
conditions of the Pledge Agreement.
     “Tier 2 Real Property Intermediate Holdco” shall mean a Wholly Owned
Subsidiary:
     (a) that owns and holds directly, free and clear of all Liens (other than
Permitted Liens), all of the Capital Stock of an Intermediate Holdco;

-37-



--------------------------------------------------------------------------------



 



     (b) that does not have any liabilities (other than immaterial liabilities
incidental to its business), debt or engage in any operations or business (other
than the ownership of equity interests in other Persons) and none of the assets
of, or equity of or in, such Wholly Owned Subsidiary is subject to a Lien or
other encumbrance (other than operations or business, if such Wholly Owned
Subsidiary is CHR, consisting of any management agreement between CHR and any
Credit Party and any matters incidental thereto); and
     (c) all of the Capital Stock of which is subject to a first priority,
perfected Lien in favor of the Administrative Agent pursuant to the terms and
conditions of the Pledge Agreement (except in the case that such Tier 2 Real
Property Intermediate Holdco is CHR, then, at any time on or prior to
January 15, 2009, only 97% of all of the Capital Stock of CHR shall be required
for purposes of this clause (c) to be subject to a first priority, perfected
Lien in favor of the Administrative Agent pursuant to the terms and conditions
of the Pledge Agreement).
     “TLGP” shall mean the Temporary Liquidity Guarantee Program (12 CFR
Part 370).
     “Transferee” shall have the meaning assigned in Section 9.6(f).
     “Transfer Effective Date” shall have the meaning set forth in each
Commitment Transfer Supplement.
     “Trust Depositor Subsidiary” shall mean each of CapitalSource Commercial
Loan Trust 2007-1, CapitalSource Commercial Loan Trust 2007-2, CapitalSource
Commercial Loan Trust 2006-1, CapitalSource Commercial Loan Trust 2006-2,
CapitalSource Funding III LLC, CS Funding VII Depositor LLC, CapitalSource
Funding VIII LLC, CapitalSource Funding V Trust, CapitalSource Real Estate Loan
Trust 2006-A, CapitalSource Real Estate Loan LLC, 2007A and CSE QRS Funding I
LLC.
     “UCC” means the Uniform Commercial Code as from time to time in effect in
the applicable jurisdiction or jurisdictions.
     “United States” means the United States of America.
     “Unrestricted Subsidiary” means any Person otherwise constituting a
Subsidiary that is (a) a Bank Subsidiary, (b) the Healthcare REIT or (c) a
Subsidiary designated as an “Unrestricted Subsidiary” in writing by the Initial
Borrower to the Administrative Agent from time to time and consented to by the
Required Lenders. Any direct or indirect Subsidiary of an Unrestricted
Subsidiary shall automatically constitute an Unrestricted Subsidiary.
     “Voting Stock” shall mean, with respect to any Person, Capital Stock issued
by such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such contingency.
     “Wachovia” shall mean Wachovia Bank, National Association, a national
banking association.

-38-



--------------------------------------------------------------------------------



 



     “WCM” shall mean Wachovia Capital Markets, LLC.
     “Wholly Owned Subsidiary” means any Subsidiary all of the shares of Capital
Stock or other ownership interests of which (except directors’ qualifying
shares) are at the time directly or indirectly owned by the Initial Borrower;
provided, however, that for purposes of Section 5.9 and for the definition of
the terms “Intermediate Holdco,” “Tier 1 Real Property Intermediate Holdco,” and
“Tier 2 Intermediate Holdco,” the term Wholly-Owned Subsidiary shall also
include CHR but only to the extent that all of the Capital Stock of CHR is owned
directly or indirectly by the Initial Borrower other than the Permitted CHR
Preferred Stock.
     Section 1.2. Other Definitional Provisions.
     (a) Unless otherwise specified therein, all terms defined in this Credit
Agreement shall have the defined meanings when used in the Notes or other Credit
Documents or any certificate or other document made or delivered pursuant
hereto.
     (b) The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.
     (c) The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Credit Agreement shall refer to this Credit Agreement
as a whole and not to any particular provision of this Credit Agreement, and
Section, subsection, Schedule and Exhibit references are to this Credit
Agreement unless otherwise specified.
     (d) The words “include”, “includes” and “including” shall be deemed to be
followed by “without limitation” whether or not they are in fact followed by
such words or words of like import.
     (e) The words “writing”, “written” and comparable terms shall refer to
printing, typing, computer disk, e-mail, facsimile and other means of
reproducing words in a visible form.
     (f) References to any agreement or contract are to such agreement or
contract as amended, restated, supplemented or otherwise modified from time to
time in accordance with the terms hereof and thereof. References to any Person
include the successors and permitted assigns of such Person.
     Section 1.3. Accounting Terms.
     Unless otherwise specified herein, all accounting terms used herein shall
be interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of the Initial Borrower and its Consolidated
Subsidiaries delivered to the Lenders; provided that, if the Initial Borrower
notifies the Administrative Agent that it wishes to amend any covenant in
Section 5.32 to eliminate the effect of any change in GAAP on the operation of
such covenant (or if the Administrative Agent

-39-



--------------------------------------------------------------------------------



 



notifies the Initial Borrower that the Required Lenders wish to amend
Section 5.32 for such purpose), then the Initial Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Initial
Borrower and the Required Lenders.
     Section 1.4. Computation of Time Periods.
     All time references in this Credit Agreement and the other Credit Documents
shall be to Charlotte, North Carolina time unless otherwise indicated. For
purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”
     Section 1.5. Currencies Generally.
     (a) At any time, any reference in the definition of the term “Alternative
Currency” or in any other provision of this Credit Agreement to the Currency of
any particular nation means the lawful currency of such nation at such time
whether or not the name of such Currency is the same as it was on the date
hereof. For purposes of determining (i) whether the amount of any Revolving
Loan, together with all other Revolving Loans, Swingline Loans and LOC
Obligations outstanding or to be borrowed or issued at the same time as such
Revolving Loan, would exceed the Committed Amount then in effect, (ii) whether
the LOC Obligations exceed the LOC Committed Amount, and (iii) whether any
Lender’s Commitment Percentage of any Revolving Loan (together with its
Commitment Percentage of all other Revolving Loans, Swingline Loans and LOC
Obligations then outstanding or to be borrowed or issued at the same time as
such Revolving Loan) would exceed the amount of such Lender’s Commitment, the
outstanding principal amount of any Revolving Loan or LOC Obligation that is
denominated in any Alternative Currency shall be deemed to be the Dollar
Equivalent of such amount of Alternative Currency determined as of the date of
such Revolving Loan or LOC Obligation. Wherever in this Credit Agreement in
connection with a Revolving Loan or LOC Obligation an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Revolving Loan or
LOC Obligation is denominated in any Alternative Currency, such amount shall be
the relevant Foreign Currency Equivalent of such Dollar amount (rounded to the
nearest one thousandth). In addition, for purposes of complying with any
requirement of this Credit Agreement stated in Dollars or calculating any ratio
or other test set forth in this Credit Agreement, the amount of any Revolving
Loan and LOC Obligation that is denominated in any Alternative Currency shall be
deemed to be the Dollar Equivalent of such amount of Alternative Currency
determined as of the date of such calculation.
     (b) Each obligation hereunder of any party hereto that is denominated in
the National Currency of a state that is not a Participating Member State on the
date hereof shall, effective from the date on which such state becomes a
Participating Member State, be redenominated in Euro in accordance with the
legislation of the European Union applicable to the European Monetary Union;
provided that, if and to the extent that any such legislation provides that any
such obligation of any such party payable within such

-40-



--------------------------------------------------------------------------------



 



Participating Member State by crediting an account of the creditor can be paid
by the debtor either in Euro or such National Currency, such party shall be
entitled to pay or repay such amount either in Euro or in such National
Currency. If the basis of accrual of interest or fees expressed in this Credit
Agreement with respect to any Alternative Currency of any country that becomes a
Participating Member State after the date on which such currency becomes an
Alternative Currency shall be inconsistent with any convention or practice in
the interbank market for the basis of accrual of interest or fees in respect of
Euro, such convention or practice shall replace such expressed basis effective
as of and from the date on which such state becomes a Participating Member
State; provided that, with respect to any Revolving Loan denominated in such
currency that is outstanding immediately prior to such date, such replacement
shall take effect at the end of the Interest Period therefor.
     (c) Without prejudice to the respective liabilities of the Borrower to the
Lenders and the Lenders to the Borrower under or pursuant to this Agreement,
each provision of this Credit Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time, in
consultation with the Initial Borrower, reasonably specify to be necessary or
appropriate to reflect the introduction or changeover to Euro in any country
that becomes a Participating Member State after the date hereof; provided that
the Administrative Agent shall provide the Initial Borrower and each Lender with
prior notice of the proposed change with an explanation of such change in
sufficient time to permit the Initial Borrower and the Lenders an opportunity to
respond to such proposed change.
ARTICLE II
THE LOANS; AMOUNT AND TERMS
     Section 2.1. Revolving Loans.
     (a) Revolving Commitment. Prior to the Commitment Termination Date, subject
to the terms and conditions hereof, each Lender severally agrees to make
revolving credit loans in Dollars or in any Alternative Currency to the Borrower
(“Revolving Loans”) from time to time for the purposes hereinafter set forth;
provided, however, that (i) with regard to each Lender individually, the sum of
such Lender’s share of outstanding Revolving Loans, plus such Lender’s
Commitment Percentage of outstanding Swingline Loans, plus such Lender’s
Commitment Percentage of LOC Obligations shall not exceed such Lender’s
Commitment Percentage of the aggregate Committed Amount, and (ii) with regard to
the Lenders collectively, the Advances Outstanding shall not exceed the
aggregate Committed Amount then in effect. For purposes hereof, the aggregate
amount available hereunder shall be ONE BILLION AND SEVENTY MILLION DOLLARS
($1,070,000.00) (as such aggregate maximum amount may be reduced from time to
time as provided in Section 2.6, the “Committed Amount”); provided, however,
that the aggregate principal amount of all outstanding Revolving Loans and LOC
Obligations in Alternative Currencies shall not exceed TWO HUNDRED MILLION
DOLLARS ($200,000,000) (“Alternative Currency Sub Limit”). Revolving Loans
denominated in Dollars may consist of Alternate Base Rate Loans or

-41-



--------------------------------------------------------------------------------



 



EURIBOR/LIBOR Rate Loans, or a combination thereof, as the Initial Borrower may
request, and may be repaid and reborrowed in accordance with the provisions
hereof. Revolving Loans denominated in any Alternative Currency may consist of
Alternate Base Rate Loans or EURIBOR/LIBOR Rate Loans, or a combination thereof,
as the Borrower may request, and may be repaid and reborrowed in accordance with
the provisions hereof. Notwithstanding the foregoing, any Revolving Loans made
on the Closing Date or on either of the two Business Days immediately following
the Closing Date may only consist of Alternate Base Rate Loans denominated in
Dollars. Any Loans denominated in Dollars shall be made by each Lender at its
Domestic Lending Office and any Loans denominated in any Alternative Currency
shall be made by each Lender at its EURIBOR/LIBOR Lending Office.
          (b) Revolving Loan Borrowings.
          (i) Notice of Borrowing. The Borrower shall request a Revolving Loan
borrowing by written notice (or telephone notice promptly confirmed in writing
which confirmation may be by fax) to the Administrative Agent not later than
11:00 A.M. on the same Business Day of the requested borrowing in the case of
Alternate Base Rate Loans denominated in Dollars, and on the third Business Day
prior to the date of the requested borrowing in the case of EURIBOR/LIBOR Rate
Loans denominated in Dollars, and on the fourth Business Day prior to the date
of the requested borrowing in the case of Alternate Base Rate Loans or
EURIBOR/LIBOR Rate Loans denominated in any Alternative Currency. Each such
request for borrowing shall be irrevocable and shall specify (A) that a
Revolving Loan is requested, (B) the date of the requested borrowing (which
shall be a Business Day), (C) the aggregate principal amount to be borrowed, and
(D) whether the borrowing shall be comprised of Alternate Base Rate Loans,
EURIBOR/LIBOR Rate Loans or a combination thereof, the Currency therefor, and if
EURIBOR/LIBOR Rate Loans are requested, the Interest Period(s) therefor. A form
of Notice of Borrowing (a “Notice of Borrowing”) is attached as Exhibit A. If
the Borrower shall fail to specify in any such Notice of Borrowing (1) an
applicable Interest Period in the case of a EURIBOR/LIBOR Rate Loan, then such
notice shall be deemed to be a request for an Interest Period of one month,
(2) the type of Revolving Loan requested, then such notice shall be deemed to be
a request for an Alternate Base Rate Loan hereunder or (3) the Currency of the
Revolving Loan requested, then such notice shall be deemed to be a request by
the Initial Borrower for an Alternate Base Rate Loan denominated in Dollars
hereunder. The Administrative Agent shall give notice to each Lender promptly
upon receipt of each Notice of Borrowing, the contents thereof and each such
Lender’s share thereof.
          (ii) Minimum Amounts. Each Revolving Loan shall be in a minimum
aggregate amount of $5,000,000 and integral multiples of $100,000 in excess
thereof (or the remaining amount of the Committed Amount, if less).
          (iii) Advances. Each Lender will make its Commitment Percentage of
each Revolving Loan borrowing available to the Administrative Agent for the
account of the applicable Borrower at the office of the Administrative Agent
specified in Section 9.2, or at such other office as the Administrative Agent
may designate in writing, upon

-42-



--------------------------------------------------------------------------------



 



reasonable advance notice by 1:00 P.M. on the date specified in the applicable
Notice of Borrowing, in the Currency of such Revolving Loan and in funds
immediately available to the Administrative Agent. Such borrowing will then be
made available to the applicable Borrower by the Administrative Agent by
crediting the account of the applicable Borrower on the books of such office
with the aggregate of the amounts made available to the Administrative Agent by
the Lenders and in like funds as received by the Administrative Agent.
     (c) Repayment. The principal amount of all Revolving Loans shall be due and
payable in full in the Currency of such Revolving Loan on the Commitment
Termination Date.
     (d) Interest. Subject to the provisions of Section 2.9, Revolving Loans
shall bear interest as follows:
          (i) Alternate Base Rate Loans. During such periods as any Revolving
Loans shall be comprised of Alternate Base Rate Loans, each such Alternate Base
Rate Loan shall bear interest at a per annum rate equal to the Alternate Base
Rate; and
          (ii) EURIBOR/LIBOR Rate Loans. During such periods as any Revolving
Loans shall be comprised of EURIBOR/LIBOR Rate Loans, each such Loan denominated
in (a) any Currency (other than Euro) shall bear interest at a per annum rate
equal to the sum of the applicable LIBOR Rate plus the Applicable Percentage,
and (b) Euro shall bear interest at a per annum rate equal to the sum of the
applicable EURIBOR plus the Applicable Percentage.
     Interest on Revolving Loans shall be payable in arrears on each Interest
Payment Date.
     (e) Revolving Notes. The Borrower’s obligation to pay each Lender’s
Revolving Loans shall be evidenced by a revolving note made payable to such
Lender in substantially the form of Exhibit B, if requested by such Lender
(“Revolving Note”).
     Section 2.2. Intentionally Omitted.
     Section 2.3. Letter of Credit Subfacility.
     (a) Issuance. Subject to Section 2.3(h) and the other terms and conditions
hereof and of the LOC Documents, if any, and any other terms and conditions
which the Issuing Lender may reasonably require, prior to the Commitment
Termination Date the Issuing Lender shall issue, and the Lenders shall
participate in, Letters of Credit for the account of the Borrower from time to
time upon request in a form acceptable to the Issuing Lender; provided, however,
that (i) the aggregate amount of the LOC Obligations shall not at any time
exceed ONE HUNDRED AND FIFTY MILLION DOLLARS ($150,000,000) (the “LOC Committed
Amount”), (ii) the Advances Outstanding shall not at any time exceed the
aggregate Committed Amount then in effect, (iii) the Advances Outstanding in
Alternative Currencies shall not exceed the Alternative Currency Sub Limit,
(iv) all Letters of Credit shall be issued in Dollars or in an Alternative
Currency

-43-



--------------------------------------------------------------------------------



 



(without limiting the provisions of Section 2.3(h), Letters of Credit issued in
Dollars shall only be issued for the account of the Initial Borrower and Letters
of Credit issued in Alternative Currencies shall be issued for the account of
any Borrower) and (v) Letters of Credit shall be issued for any lawful corporate
purposes and may be issued as standby letters of credit, and trade letters of
credit. Except for the Existing Letters of Credit or as otherwise expressly
agreed upon by all the Lenders, no Letter of Credit shall have an original
expiry date more than twelve (12) months from the date of issuance; provided,
however, so long as no Default or Event of Default has occurred and is
continuing and subject to the other terms and conditions to the issuance of
Letters of Credit hereunder, the expiry dates of Letters of Credit may be
extended annually or periodically from time to time at the request of the
applicable Borrower or by operation of the terms of the applicable Letter of
Credit to a date not more than twelve (12) months from the then current date of
expiry; provided, further, that no Letter of Credit, as originally issued or as
extended, shall have an expiry date extending beyond the date that is one month
prior to the Commitment Termination Date. Furthermore, unless otherwise agreed
to by the Issuing Lender, no trade Letter of Credit shall have an expiry date
more than 180 days from the date of issuance. Notwithstanding the foregoing,
with the consent of the Administrative Agent and the Issuing Lender, Letters of
Credit may have an expiry date extending beyond the date that is one month prior
to the Commitment Termination Date provided that the Borrower deposits cash
collateral (30 days prior to the Commitment Termination Date) with the Issuing
Lender in an amount equal to 103% of the stated and undrawn amount of the Letter
of Credit and in the Currency in which such Letter of Credit was issued. Each
Letter of Credit shall comply with the related LOC Documents. The issuance date
and expiry date of each Letter of Credit shall be a Business Day. Except for the
Existing Letters of Credit, any Letters of Credit issued hereunder shall be in a
minimum original face amount of $25,000. Notwithstanding the foregoing or any
other provision of this Agreement, the Issuing Lender shall have no obligation
to issue any Letter of Credit if a default of any Lender’s obligations to fund
under this Section 2.3 exists or any Lender is at such time an Impacted Lender,
unless the Issuing Lender has entered into cash collateral arrangements or other
arrangements with the applicable Borrower or any other party which are
satisfactory to the Issuing Lender in its sole and absolute discretion to
eliminate the Issuing Lender’s risk with respect to such Impacted Lender. Any
requirement imposed on the applicable Borrower to provide cash collateral
hereunder shall be expressly permitted, notwithstanding any negative pledge or
other restriction elsewhere in this Agreement or any other Credit Document.
     (b) Notice and Reports. Unless otherwise agreed to by the Issuing Lender
and the applicable Borrower, the request for the issuance of a standby Letter of
Credit shall be submitted to the Issuing Lender at least three (3) Business Days
prior to the requested date of issuance, and the request for the issuance of a
trade Letter of Credit shall be submitted to the Issuing Lender at least one (1)
Business Day prior to the requested date of issuance. The Issuing Lender will on
the date of

-44-



--------------------------------------------------------------------------------



 



well as any payments or expirations which may have occurred. The Issuing Lender
will further provide to the Administrative Agent promptly upon request copies of
the Letters of Credit. The Issuing Lender will provide to the Administrative
Agent, and any requesting Lender, promptly upon request a summary report of the
nature and extent of LOC Obligations then outstanding.
     (c) Participations. Each Lender (other than the Issuing Lender of such
Letter of Credit), upon issuance of any Letter of Credit (or upon such Person
becoming a Lender hereunder), shall be deemed to have purchased without recourse
a risk participation from the Issuing Lender in such Letter of Credit and the
obligations arising thereunder and any collateral relating thereto, in each case
in an amount equal to its Commitment Percentage of the obligations under such
Letter of Credit and shall absolutely, unconditionally and irrevocably assume,
as primary obligor and not as surety, and be obligated to pay to the Issuing
Lender therefor and discharge when due, its Commitment Percentage of the
obligations arising under such Letter of Credit. Without limiting the scope and
nature of each Lender’s participation in any Letter of Credit, to the extent
that the Issuing Lender has not been reimbursed as required hereunder or under
any LOC Document, each such Lender shall pay to the Issuing Lender its
Commitment Percentage of such unreimbursed drawing in the Currency of such
unreimbursed drawing and in same day funds on the day of notification by the
Issuing Lender of an unreimbursed drawing pursuant to the provisions of
subsection (d) below. The obligation of each Lender to so reimburse the Issuing
Lender shall be absolute and unconditional and shall not be affected by the
occurrence of a Default, an Event of Default or any other occurrence or event.
Any such reimbursement shall not relieve or otherwise impair the obligation of
the Borrower to reimburse the Issuing Lender under any Letter of Credit,
together with interest as hereinafter provided.
     (d) Reimbursement. In the event of any drawing under any Letter of Credit,
the Issuing Lender will promptly notify the Initial Borrower and the
Administrative Agent. The Borrower shall reimburse the Issuing Lender on the day
of drawing under any Letter of Credit (either with the proceeds of a Revolving
Loan obtained hereunder or otherwise) in the Currency of such drawing and in
same day funds as provided herein or in the LOC Documents. If the Borrower shall
fail to reimburse the Issuing Lender as provided herein, the unreimbursed amount
of such drawing shall bear interest at a per annum rate equal to the Alternate
Base Rate applicable to the Currency of such drawing plus 2%. Unless the
Borrower shall immediately notify the Issuing Lender and the Administrative
Agent of its intent to otherwise reimburse the Issuing Lender, the Borrower
shall be deemed to have requested a Revolving Loan in the Currency and the
amount of the drawing as provided in subsection (e) below, the proceeds of which
will be used to satisfy the reimbursement obligations. The Borrower’s
reimbursement obligations hereunder shall be absolute and unconditional under
all circumstances irrespective of any rights of set-off, counterclaim or defense
to payment the Borrower may claim or have against the Issuing Lender, the
Administrative Agent, the Lenders, the beneficiary of the Letter of Credit drawn
upon or any other Person, including without limitation any defense based on any
failure of the Borrower to receive consideration or the legality, validity,
regularity or unenforceability of the Letter of Credit. The Issuing

-45-



--------------------------------------------------------------------------------



 



Lender will promptly notify the other Lenders of the Currency and amount of any
unreimbursed drawing and each Lender shall promptly pay to the Administrative
Agent for the account of the Issuing Lender, in such Currency and in immediately
available funds, the amount of such Lender’s Commitment Percentage of such
unreimbursed drawing. Such payment shall be made on the day such notice is
received by such Lender from the Issuing Lender if such notice is received at or
before 2:00 P.M., otherwise such payment shall be made at or before 12:00 Noon
on the Business Day next succeeding the day such notice is received. If such
Lender does not pay such amount to the Issuing Lender in full upon such request,
such Lender shall, on demand, pay to the Administrative Agent for the account of
the Issuing Lender interest on the unpaid amount during the period from the date
of such drawing until such Lender pays such amount to the Issuing Lender in full
at a rate per annum equal to (i), if such unpaid amount is owed in Dollars and
paid within two Business Days of such date, the Federal Funds Effective Rate,
and thereafter at a rate equal to the Alternate Base Rate or (ii) if such unpaid
amount is owed in any Alternative Currency, the Alternate Base Rate. Each
Lender’s obligation to make such payment to the Issuing Lender, and the right of
the Issuing Lender to receive the same, shall be absolute and unconditional,
shall not be affected by any circumstance whatsoever and without regard to the
termination of this Credit Agreement or the Commitments hereunder, the existence
of a Default or Event of Default or the acceleration of the Credit Party
Obligations hereunder and shall be made without any offset, abatement,
withholding or reduction whatsoever.
     (e) Repayment with Revolving Loans. On any day on which the Borrower shall
have requested, or been deemed to have requested, a Revolving Loan to reimburse
a drawing under a Letter of Credit, the Administrative Agent shall give notice
to the Lenders that a Revolving Loan has been requested or deemed requested in
connection with a drawing under a Letter of Credit, in which case a Revolving
Loan borrowing shall be immediately made comprised entirely of Revolving Loans
in the Currency of such drawing and bearing interest at the Alternate Base Rate
applicable to the Currency of such drawing (each such borrowing, a “Mandatory
LOC Borrowing”) pro rata based on each Lender’s respective Commitment Percentage
(determined before giving effect to any termination of the Commitments pursuant
to Section 7.2) and the proceeds thereof shall be paid directly to the Issuing
Lender for application to the respective LOC Obligations. Each Lender hereby
irrevocably agrees to make such Revolving Loans immediately upon any such
request or deemed request on account of each Mandatory LOC Borrowing in the
amount and in the manner specified in the preceding sentence and on the same
such date (or, in the case of Mandatory LOC Borrowings in Alternative Currency,
on the next Business Day) notwithstanding that (i) the amount of Mandatory LOC
Borrowing may not comply with the minimum amount for borrowings of Revolving
Loans otherwise required hereunder, (ii) whether any conditions specified in
Section 3.2 are then satisfied, (iii) whether a Default or an Event of Default
then exists, (iv) failure for any such request or deemed request for Revolving
Loan to be made by the time otherwise required in Section 2.1(b), (v) the date
of such Mandatory LOC Borrowing, or (vi) any reduction in the Committed Amount
after any such Letter of Credit may have been drawn upon. In the event that any
Mandatory LOC Borrowing cannot for any reason be made on the date otherwise
required above (including, without limitation, as a

-46-



--------------------------------------------------------------------------------



 



result of the commencement of a proceeding under the Bankruptcy Code with
respect to the Borrower), then each such Lender hereby agrees that it shall
forthwith fund (as of the date the Mandatory LOC Borrowing would otherwise have
occurred, but adjusted for any payments received from the Borrower on or after
such date and prior to such purchase) its Participation Interests in the
outstanding LOC Obligations; provided, further, that in the event any Lender
shall fail to fund its Participation Interest on the day the Mandatory LOC
Borrowing would otherwise have occurred, then the amount of such Lender’s
unfunded Participation Interest therein shall bear interest payable by such
Lender to the Issuing Lender upon demand, at the rate equal to (i), if such
unfunded Participation Interest is owed in Dollars and paid within two Business
Days of such date, the Federal Funds Effective Rate, and thereafter at a rate
equal to the Alternate Base Rate or (ii) if such unfunded Participation Interest
is owed in any Alternative Currency, the Alternate Base Rate.
     (f) Modification, Extension. The issuance of any supplement, modification,
amendment, renewal, or extension to any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder; provided that such supplement, modification, amendment,
renewal or extension shall not cause the Borrower to pay an additional Fronting
Fee on such Letter of Credit except for any Fronting Fees due with respect to
any increase in the stated amount of such Letter of Credit.
     (g) Letter of Credit Governing Law. Unless otherwise expressly agreed by
the Issuing Lender and the Initial Borrower, when a Letter of Credit is issued,
(i) the rules of the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance) shall apply to each standby Letter
of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance, shall apply to each trade Letter of Credit.
     (h) Designation of Subsidiaries as Account Parties. Notwithstanding
anything to the contrary set forth in this Credit Agreement, including without
limitation Section 2.3(a), a Letter of Credit issued hereunder may contain a
statement to the effect that such Letter of Credit is issued for the account of
a Subsidiary of the Initial Borrower; provided that, notwithstanding such
statement, the Initial Borrower shall be the actual account party for all
purposes of this Credit Agreement for such Letter of Credit and such statement
shall not affect the Initial Borrower’s reimbursement obligations hereunder with
respect to such Letter of Credit. In no event shall a Letter of Credit be issued
for the account of an SPE Subsidiary in connection with a Securitization
Transaction or for the account of a Bank Subsidiary. Nothing in this
Section 2.3(h) shall be construed to require the Issuing Lender to issue Letters
of Credit for the account of a Subsidiary of the Initial Borrower where the
Subsidiary is the actual account party.
     (i) Existing Letters of Credit. The letters of credit previously issued by
Bank of America, N.A. and identified on Schedule 2.3(i) (the “Existing Letters
of Credit”) shall be deemed to be Letters of Credit issued by the Issuing Lender
pursuant to the Credit

-47-



--------------------------------------------------------------------------------



 



Agreement and shall be expressly subject to all of the terms and conditions of
this Section 2.3. Notwithstanding anything to the contrary set forth in the
Existing Letters of Credit, the Initial Borrower shall be deemed to be the
account party for all purposes of this Credit Agreement. The Letter of Credit
Fee shall be payable with respect to the Existing Letters of Credit pursuant to
Section 2.5(b) for the period commencing on the date of this Credit Agreement to
the expiry date of the applicable Existing Letters of Credit.
Section 2.4. Swingline Loan Subfacility.
     (a) Swingline Commitment. Prior to the Commitment Termination Date, subject
to the terms and conditions hereof, the Swingline Lender, in its individual
capacity, agrees to make certain revolving credit loans to the Initial Borrower
(each a “Swingline Loan” and, collectively, the “Swingline Loans”) for the
purposes hereinafter set forth; provided, however, that (i) the aggregate amount
of Swingline Loans outstanding at any time shall not exceed FIFTY MILLION
DOLLARS ($50,000,000) (the “Swingline Committed Amount”), and (ii) the sum of
the Advances Outstanding shall not exceed the Committed Amount. Swingline Loans
hereunder may be repaid and reborrowed in accordance with the provisions hereof.
Swingline Loans shall be made only in Dollars.
     (b) Swingline Loan Borrowings.
          (i) Notice of Borrowing and Disbursement. The Swingline Lender will
make Swingline Loans available to the Initial Borrower on any Business Day upon
delivery of a Notice of Swingline Borrowing by the Initial Borrower to the
Administrative Agent not later than 2:00 P.M. on such Business Day. A form of
Notice of Swingline Borrowing (a “Notice of Swingline Borrowing”) is attached as
Exhibit E. Swingline Loan borrowings hereunder shall be made in minimum amounts
of $100,000 and in integral amounts of $100,000 in excess thereof.
          (ii) Repayment of Swingline Loans. Each Swingline Loan borrowing shall
be due and payable upon the earlier of (a) thirty (30) days after the Swingline
Loan advance and (b) the Commitment Termination Date. The Swingline Lender may,
at any time, in its sole discretion, by written notice to the Initial Borrower
and the Administrative Agent, demand repayment of its Swingline Loans by way of
a Revolving Loan borrowing, in which case the Initial Borrower shall be deemed
to have requested a Revolving Loan borrowing denominated in Dollars comprised
entirely of Alternate Base Rate Loans in the amount of such Swingline Loans;
provided, however that, in the following circumstances, any such demand shall
also be deemed to have been given one Business Day prior to each of (A) the
Commitment Termination Date, (B) the occurrence of any Event of Default
described in Section 7.1(f), (C) acceleration of the Credit Party Obligations
hereunder, whether on account of an Event of Default described in Section 7.1(f)
or any other Event of Default, and (D) the exercise of remedies in accordance
with the provisions of Section 7.2 hereof (each such Revolving Loan borrowing
made on account of any such deemed request therefor as provided herein being
hereinafter referred to as “Mandatory Swingline Borrowing”). Each Lender hereby
irrevocably agrees to

-48-



--------------------------------------------------------------------------------



 



make such Revolving Loans promptly upon any such request or deemed request on
account of each Mandatory Swingline Borrowing in the amount and in the manner
specified in the preceding sentence and on the same such date notwithstanding
(1) the amount of Mandatory Swingline Borrowing may not comply with the minimum
amount for borrowings of Revolving Loans otherwise required hereunder,
(2) whether any conditions specified in Section 3.2 are then satisfied,
(3) whether a Default or an Event of Default then exists, (4) failure of any
such request or deemed request for Revolving Loans to be made by the time
otherwise required in Section 2.1(b)(i), (5) the date of such Mandatory
Swingline Borrowing, or (6) any reduction in the Committed Amount or termination
of the Commitments immediately prior to such Mandatory Swingline Borrowing or
contemporaneously therewith. In the event that any Mandatory Swingline Borrowing
cannot for any reason be made on the date otherwise required above (including,
without limitation, as a result of the commencement of a proceeding under the
Bankruptcy Code), then each Lender hereby agrees that it shall forthwith
purchase (as of the date the Mandatory Swingline Borrowing would otherwise have
occurred, but adjusted for any payments received from the Initial Borrower on or
after such date and prior to such purchase) from the Swingline Lender such
participations in the outstanding Swingline Loans as shall be necessary to cause
each such Lender to share in such Swingline Loans ratably based upon its
respective Commitment Percentage (determined before giving effect to any
termination of the Commitments pursuant to Section 7.2); provided that (x) all
interest payable on the Swingline Loans shall be for the account of the
Swingline Lender until the date as of which the respective participation is
purchased, and (y) at the time any purchase of participations pursuant to this
sentence is actually made, the purchasing Lender shall be required to pay to the
Swingline Lender interest on the principal amount of such participation
purchased for each day from and including the day upon which the Mandatory
Swingline Borrowing would otherwise have occurred to but excluding the date of
payment for such participation, at the rate equal to, if paid within two
Business Days of the date of the Mandatory Swingline Borrowing, the Federal
Funds Effective Rate, and thereafter at a rate equal to the Alternate Base Rate.
     (c) Interest on Swingline Loans. Subject to the provisions of Section
2.9(b), Swingline Loans shall bear interest at a per annum rate equal to the
LIBOR Market Index Rate plus the Applicable Percentage. Interest on Swingline
Loans shall be payable in arrears on each Interest Payment Date.
     (d) Swingline Note. The Swingline Loans shall be evidenced by a duly
executed promissory note of the Initial Borrower to the Swingline Lender in the
original amount of the Swingline Committed Amount and substantially in the form
of Exhibit F.
Section 2.5. Fees.
     (a) Commitment Fee. In consideration of the Commitment, the Borrower agrees
to pay to the Administrative Agent, for the ratable benefit of the Lenders, a
commitment fee (the “Commitment Fee”) in an amount equal to the Applicable
Percentage per annum on the average daily unused amount of the Committed Amount
during the calendar quarter for which such fee is payable. For purposes of
computation of the Commitment Fee, LOC Obligations shall be considered usage,
but Swingline

-49-



--------------------------------------------------------------------------------



 



Loans shall not be considered usage, of the Committed Amount. The Commitment Fee
shall be payable quarterly in arrears not later than five (5) Business Days
following the last day of each calendar quarter for the prior calendar quarter.
     (b) Letter of Credit Fees. In consideration of the LOC Commitments, the
Borrower agrees to pay to the Administrative Agent for the ratable benefit of
the Lenders (including the Issuing Lender) a fee (the “Letter of Credit Fee”)
equal to the Applicable Percentage for EURIBOR/LIBOR Rate Loans per annum on the
average daily maximum amount available to be drawn under each Letter of Credit
from the date of issuance to the date of expiration. The Letter of Credit Fee
shall be payable quarterly in arrears not later than five (5) Business Days
following the last day of each calendar quarter for the prior calendar quarter.
In addition to the Letter of Credit Fee, the Borrower agrees to pay to the
Issuing Lender, for its own account, a fronting fee (the “Fronting Fee”) equal
to the greater of (i) one-eighth of one percent (0.125%) of the face amount of
each Letter of Credit when issued, or (ii) $250. The Fronting Fee shall be
payable quarterly in arrears not later than five (5) Business Days following the
last day of each calendar quarter for the prior calendar quarter.
     (c) Issuing Lender Fees. In addition to the Letter of Credit Fees and
Fronting Fee payable pursuant to subsection (b) above, the Borrower shall pay to
the Issuing Lender for its own account the reasonable and customary charges from
time to time of the Issuing Lender with respect to the amendment, transfer,
administration, cancellation and conversion of, and drawings under, such Letters
of Credit (collectively, the “Issuing Lender Fees”).
     (d) Administrative Fee. The Borrower agrees to pay to the Administrative
Agent, for its own account, an annual administrative fee of $35,000, due and
payable quarterly, in advance, commencing on the Closing Date until the
Commitments have been terminated and the Credit Party Obligations have been paid
in full.
     (e) No Duplication. The fees payable under this Section 2.5 shall be owed
and payable by the Initial Borrower; provided that if there is more than one
Borrower hereunder and each has any LOC Obligations outstanding, the fees
payable in subsections (b) and (c) above shall be payable by the Borrower that
is the actual account party.
Section 2.6. Commitment Reductions.
     (a) Voluntary Reductions.
          (i) The Initial Borrower shall have the right to terminate or
permanently reduce the unused portion of the Committed Amount or the Alternative
Currency Sub Limit at any time or from time to time upon not less than three
(3) Business Days’ (or four (4) Business Days in the case of the Alternative
Currency Sub Limit) prior written notice to the Administrative Agent (which
shall notify the Lenders thereof as soon as practicable) of such termination or
reduction, which notice shall specify the effective date thereof and the amount
of any such reduction which shall be in a minimum amount of (except in
connection with any reduction permitted under Section

-50-



--------------------------------------------------------------------------------



 



5.21) $1,000,000 or a whole multiple of $1,000,000 in excess thereof and shall
be irrevocable and effective upon receipt by the Administrative Agent; provided
that no such reduction or termination shall be permitted if after giving effect
thereto, and to any prepayments of the Revolving Loans made on the effective
date thereof, the Advances Outstanding would exceed the aggregate Committed
Amount and/or the Alternative Currency Sub Limit then in effect; provided,
further that, in the case of the proposed reduction or termination of the
Alternative Currency Sub Limit, no Default or Event of Default shall have
occurred and be continuing at the time of such proposed reduction or termination
or would result from such reduction or termination.
          (ii) CSF shall have the right to terminate its rights as a Borrower
with respect to the Commitment and LOC Commitment hereunder at any time or from
time to time upon not less than three (3) Business Days’ (or four (4) Business
Days’ in the case of the Alternative Currency Sub Limit) prior written notice to
the Administrative Agent (which shall notify the Lenders thereof as soon as
practicable) of such termination, which notice shall specify the effective date
thereof and shall be irrevocable and effective upon receipt by the
Administrative Agent; provided that (1) all indebtedness (as defined in Section
10.1) that CSF owes to the Administrative Agent and/or the Lenders in its
capacity as a Borrower has been indefeasibly paid in full in cash (or, in the
case of Letters of Credit of which CSF is the actual account party, each such
Letter of Credit has been cash collateralized in an amount equal to 103% of the
stated and undrawn amount of such Letter of Credit and in the Currency in which
such Letter of Credit was issued and otherwise on terms and conditions
satisfactory to the applicable Issuing Lender), and (2) no Default or Event of
Default shall have occurred and be continuing at the time of such termination
pursuant to this Section 2.6(a) or would result from such termination or the
termination of the Guaranty Agreement.
     (b) Mandatory Reductions.
          (i) The Committed Amount shall be reduced on the date that, without
duplication: (1) Collateral Proceeds are received after December 23, 2008, by an
amount equal to 75% of such Collateral Proceeds; (2) cash proceeds from any Debt
Issuance are received after December 23, 2008, by an amount equal to 75% of such
proceeds; or (3) cash proceeds from any Equity Issuance are received after
December 23, 2008, by an amount equal to 25% of such proceeds; provided,
however, that notwithstanding the foregoing, the Committed Amount shall only be
reduced in increments of $25,000,000 (or such lesser amount that is equal to the
then Committed Amount), so that the Committed Amount shall not be reduced until
the aggregate amount of all of the proceeds required to be applied to reduce the
Committed Amount pursuant to clauses (1), (2) and (3) above equals $25,000,000
(or such lesser amount that is equal to the then Committed Amount) and, after
such reduction, the Committed Amount would not be reduced again until the
aggregate amount of all proceeds required to be applied to reduce the Committed
Amount pursuant to clauses (1), (2) and (3) above (and not previously applied to
reduce the Committed Amount) equals $25,000,000 (or such lesser amount that is
equal to the then Committed Amount).

-51-



--------------------------------------------------------------------------------



 



          (ii) Notwithstanding anything to the contrary contained herein, the
Committed Amount (to the extent not reduced to the following amounts prior to
the following respective dates pursuant to clauses (b) (1), (2) or (3) above)
shall automatically be reduced without the act of any party to: (1)
$1,000,000,000 on March 31, 2009; (2) $900,000,000 on June 30, 2009; and (3)
$700,000,000 on December 31, 2009.
          (iii) For the avoidance of doubt, to the extent that the Advances
Outstanding shall exceed the aggregate Committed Amount as a result of any such
reduction pursuant to Sections 2.6(b)(1), (2), or (3), or Section 2.6(c) the
Borrower shall promptly (and in any event within (3) three Business Days) prepay
the Revolving Loans and Swingline Loans and (after all Revolving Loans and
Swingline Loans have been repaid) cash collateralize the LOC Obligations in an
amount sufficient to eliminate such excess in each case as provided in
Section 2.7(b).
     (c) Commitment Termination Date. The Commitment, the Swingline Commitment
and the LOC Commitment shall automatically terminate on the Commitment
Termination Date.
Section 2.7. Prepayments.
     (a) Optional Prepayments. The Borrower shall have the right to prepay Loans
in whole or in part from time to time; provided, however, that each partial
prepayment of Revolving Loans shall be in a minimum principal amount of (except
in connection with any prepayment made pursuant to Section 5.21) $1,000,000 and
integral multiples of $100,000 in excess thereof, and each partial prepayment of
a Swingline Loan shall be in a minimum principal amount of $100,000 and integral
multiples of $100,000 in excess thereof. The Borrower shall give irrevocable
notice of such prepayment in writing to the Administrative Agent (which shall
notify the Lenders thereof as soon as practicable), which notice shall be at
least: (i) three (3) Business Days prior to the proposed date of prepayment in
the case of EURIBOR/LIBOR Rate Loans denominated in Dollars, (ii) one (1)
Business Day prior to the proposed date of prepayment of Alternate Base Rate
Loans denominated in Dollars, and (iii) four (4) Business Days prior to the
proposed date of prepayment of Alternate Base Rate Loans and/or EURIBOR/LIBOR
Rate Loans denominated in any Alternative Currency. Amounts prepaid under this
Section 2.7(a) shall be applied to the outstanding Loans as the Borrower may
elect; provided, that each Lender shall receive its pro rata share of any such
prepayment based on its Commitment Percentage. All prepayments under this
Section 2.7(a) shall be subject to Section 2.17, but otherwise without premium
or penalty. Interest on the principal amount prepaid shall be payable on the
next occurring Interest Payment Date that would have occurred had such Loan not
been prepaid or, at the request of the Administrative Agent, interest on the
principal amount prepaid shall be due and payable on any date that a prepayment
is made hereunder through the date of prepayment. Amounts prepaid on the
Revolving Loans and Swingline Loans may be reborrowed in accordance with the
terms hereof.
     (b) Mandatory Prepayments.

-52-



--------------------------------------------------------------------------------



 



     (i) Committed Amount. If at any time after the Closing Date, the Advances
Outstanding shall exceed the aggregate Committed Amount then in effect, the
Borrower immediately shall prepay the Revolving Loans and Swingline Loans and
(after all Revolving Loans and Swingline Loans have been repaid) cash
collateralize the LOC Obligations in an amount sufficient to eliminate such
excess. All amounts required to be paid pursuant to this Section 2.7(b)(i) shall
be paid and applied as follows: (A) first to the payment of outstanding
Swingline Loans, (B), second, to the payment of outstanding Revolving Loans in
the Currency in which such loans are owed; and (C) third, to a cash collateral
account in respect of LOC Obligations in the Currency in which such LOC
Obligations were issued. All prepayments under this Section 2.7(b)(i) shall be
subject to Section 2.17 and be accompanied by interest on the principal amount
prepaid through the date of prepayment.
     (ii) If at any time after the Closing Date, the aggregate principal amount
of all outstanding Revolving Loans denominated in any Alternative Currency plus
all outstanding LOC Obligations denominated in any Alternative Currency shall
exceed 105% of the aggregate Alternative Currency Sub-Limit, the Borrower
immediately shall prepay such Alternative Currency Revolving Loans and (after
all such Revolving Loans have been repaid) cash collateralize such LOC
Obligations in an amount sufficient to eliminate such excess. All amounts
required to be paid pursuant to this Section 2.7(b)(ii) shall be paid and
applied as follows: (A) first, to the payment of outstanding Revolving Loans in
the Currency in which such loans are owed; and (B) second, to a cash collateral
account in respect of LOC Obligations in the Currency in which such LOC
Obligations were issued. All prepayments under this Section 2.7(b)(ii) shall be
subject to Section 2.17 and be accompanied by interest on the principal amount
prepaid through the date of prepayment. For purposes of the calculations set
forth in this Section 2.7(b)(ii), Revolving Loans and LOC Obligations
denominated in Alternative Currencies shall be redenominated in Dollars in an
amount equal to the Dollar Equivalent thereof.
Section 2.8. Minimum Principal Amounts.
     All borrowings, payments and prepayments in respect of Revolving Loans
shall be in such amounts and be made pursuant to such elections so that after
giving effect thereto the aggregate principal amount of the Revolving Loans
comprising any borrowing shall be $1,000,000 or a whole multiple of $100,000 in
excess thereof.
Section 2.9. Default Rate and Payment Dates.
     (a) If (i) all or a portion of the principal amount of any EURIBOR/LIBOR
Rate Loan shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum which is equal to the rate that would otherwise be applicable thereto
plus 2%, until the end of the Interest Period applicable thereto and thereafter
the unpaid portion of such Revolving Loan shall, if such Revolving Loan is not
denominated in Dollars, automatically be redenominated in Dollars on the last
day of such Interest Period in an amount equal to the Dollar Equivalent thereof
on the date of such redenomination and such overdue amount shall

-53-



--------------------------------------------------------------------------------



 



bear interest at a rate per annum which is equal to the Alternate Base Rate
applicable to Dollars plus 2% (the “ABR Default Rate”), (ii) all or a portion of
the principal amount of any Alternate Base Rate Loan shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum which is equal to the ABR Default
Rate, (iii) if any interest payable on the principal amount of any Loan shall
not be paid when due (after the applicable grace period), such overdue amount,
if such Loan is not denominated in Dollars, shall automatically be redenominated
in Dollars on the due date therefor in an amount equal to the Dollar Equivalent
thereof on the date of such redenomination and such overdue amount shall bear
interest at a rate per annum which is equal to the ABR Default Rate, and (iv) if
any fee or other amount shall not be paid when due, such overdue amount shall
bear interest at a rate per annum which is equal to the ABR Default Rate, in
each case noted above from the date of such non-payment until such amount is
paid in full (after as well as before judgment).
     (b) Upon the occurrence, and during the continuance, of any other Event of
Default hereunder, the principal of and, to the extent permitted by law,
interest on the Loans and any other amounts owing hereunder shall bear interest,
payable on demand, at a per annum rate which is (A) in the case of principal,
the rate that would otherwise be applicable thereto, plus 2%, or (B) in the case
of interest, fees or other amounts, the Alternate Base Rate applicable to the
Currency of such Loan plus 2% (after as well as before judgment). The Required
Lenders shall have the right to revoke the imposition of any default interest
imposed under this Section 2.9(b).
     (c) Interest on each Loan shall be payable in arrears on each Interest
Payment Date; provided that interest accruing pursuant to subsection (b) of this
Section 2.9 shall be payable from time to time on demand.
     Section 2.10. Conversion Options.
     (a) The Borrower may, in the case of Revolving Loans elect from time to
time to convert Alternate Base Rate Loans to EURIBOR/LIBOR Rate Loans by giving
the Administrative Agent at least: (i) three (3) Business Days’ prior
irrevocable written notice of such election in the case of Loans denominated in
Dollars and (ii) at least four (4) Business Days’ prior irrevocable written
notice of such election in the case of Loans denominated in any Alternative
Currency. In addition, the Borrower may elect from time to time to convert
EURIBOR/LIBOR Rate Loans to Alternate Base Rate Loans by giving the
Administrative Agent irrevocable written notice by 11:00 A.M. one Business Day
prior to the proposed date of conversion. A form of Notice of Conversion is
attached as Exhibit C (the “Notice of Conversion”). If the date upon which an
Alternate Base Rate Loan is to be converted to a EURIBOR/LIBOR Rate Loan is not
a Business Day, then such conversion shall be made on the next succeeding
Business Day. All or any part of outstanding Alternate Base Rate Loans may be
converted as provided herein; provided that (i) no Loan may be converted into a
EURIBOR/LIBOR Rate Loan when any Default or Event of Default has occurred and is
continuing, and (ii) partial conversions shall be in an aggregate principal
amount of $1,000,000 or a whole multiple of $100,000 in excess thereof.
EURIBOR/LIBOR Rate Loans may only be converted to Alternate Base Rate

-54-



--------------------------------------------------------------------------------



 



Loans on the last day of the applicable Interest Period. If the date upon which
a EURIBOR/LIBOR Rate Loan is to be converted to an Alternate Base Rate Loan is
not a Business Day, then such conversion shall be made on the next succeeding
Business Day and during the period from such last day of an Interest Period to
such succeeding Business Day such Loan shall bear interest as if it were an
Alternate Base Rate Loan.
     (b) Any EURIBOR/LIBOR Rate Loan may be continued as such upon the
expiration of an Interest Period with respect thereto by the Borrower giving the
Administrative Agent at least four (4) Business Days prior irrevocable notice of
such election (or the Initial Borrower giving the Administrative Agent at least
three (3) Business Days’ prior irrevocable written notice of such election in
the case of EURIBOR/LIBOR Rate Loans denominated in Dollars); provided, that no
EURIBOR/LIBOR Rate Loan may be continued as such when any Default or Event of
Default has occurred and is continuing, in which case such Loan shall be
automatically converted to an Alternate Base Rate Loan at the end of the
applicable Interest Period with respect thereto. If the Borrower shall fail to
give timely notice of an election to continue any EURIBOR/LIBOR Rate Loan, or
the continuation of any EURIBOR/LIBOR Rate Loan is not permitted hereunder, such
EURIBOR/LIBOR Rate Loan shall be automatically converted to an Alternate Base
Rate Loan at the end of the applicable Interest Period with respect thereto.
     Section 2.11. Computation of Interest and Fees.
     (a) Interest payable hereunder with respect to any Alternate Base Rate Loan
based on the Prime Rate or any Alternative Currency borrowing denominated in
Pounds Sterling shall be calculated on the basis of a year of 365 days (or
366 days, as applicable) for the actual days elapsed. Subject to the foregoing,
all fees, interest and all other amounts payable hereunder shall be calculated
on the basis of a 360 day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the Initial Borrower and the Lenders
of each determination of EURIBOR and a LIBOR Rate on the Business Day of the
determination thereof. Any change in the interest rate on a Loan resulting from
a change in the Alternate Base Rate shall become effective as of the opening of
business on the day on which such change in the Alternate Base Rate shall become
effective. The Administrative Agent shall as soon as practicable notify the
Initial Borrower and the Lenders of the effective date and the amount of each
such change.
     (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Credit Agreement shall be conclusive and
binding on the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Initial Borrower, deliver to
the Initial Borrower a statement showing the computations used by the
Administrative Agent in determining any interest rate.
     (c) It is the intent of the Lenders and the Credit Parties to conform to
and contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this paragraph which shall override and control all
such agreements,

-55-



--------------------------------------------------------------------------------



 



whether now existing or hereafter arising and whether written or oral. In no
way, nor in any event or contingency (including but not limited to prepayment or
acceleration of the maturity of any Loan), shall the interest taken, reserved,
contracted for, charged, or received under this Credit Agreement, under the
Notes or otherwise, exceed the maximum nonusurious amount permissible under
Applicable Law. If, from any possible construction of this Credit Agreement or
any other document, interest would otherwise be payable in excess of the maximum
nonusurious amount, any such construction shall be subject to the provisions of
this paragraph and such interest shall be automatically reduced to the maximum
nonusurious amount permitted under Applicable Law, without the necessity of
execution of any amendment or new document. If any Lender shall ever receive
anything of value which is characterized as interest on the Loans under
Applicable Law and which would, apart from this provision, be in excess of the
maximum nonusurious amount, an amount equal to the amount which would have been
excessive interest shall, without penalty, be applied to the reduction of the
principal amount owing on the Loans and not to the payment of interest, or
refunded to the Borrower or the other payor thereof if and to the extent such
amount which would have been excessive exceeds such unpaid principal amount of
the Loans. The right to demand payment of the Loans or any other amount required
to be paid hereunder does not include the right to receive any interest which
has not otherwise accrued on the date of such demand, and the Lenders do not
intend to charge or receive any unearned interest in the event of such demand.
All interest paid or agreed to be paid to the Lenders with respect to the Loans
shall, to the extent permitted by Applicable Law, be amortized, prorated,
allocated, and spread throughout the full stated term (including any renewal or
extension) of the Loans so that the amount of interest on account of such
indebtedness does not exceed the maximum nonusurious amount permitted by
Applicable Law.
     Section 2.12. Pro Rata Treatment and Payments.
     (a) Allocation of Payments Before Event of Default. Each borrowing of
Revolving Loans and any reduction of the Commitments shall be made pro rata
according to the respective Commitment Percentages of the Lenders. Each payment
under this Credit Agreement or any Note shall be applied, first, to any fees
then due and owing by the Borrower pursuant to Section 2.5, second, to interest
then due and owing hereunder and under the Notes and, third, to principal then
due and owing hereunder and under the Notes. Each payment on account of any fees
pursuant to Section 2.5 shall be made pro rata in accordance with the respective
amounts due and owing (except as to the Fronting Fees and the Issuing Lender
Fees). Each optional prepayment on account of principal of the Loans shall be
applied in accordance with Section 2.7(a); provided, that prepayments made
pursuant to Section 2.15 shall be applied in accordance with such Section. Each
mandatory prepayment on account of principal of the Loans shall be applied in
accordance with Section 2.7(b). All payments (including prepayments) to be made
by the Borrower on account of principal, interest and fees shall be made without
defense, set-off or counterclaim (except as provided in Section 2.18(b)) and
shall be made to the Administrative Agent for the account of the Lenders at the
Administrative Agent’s office specified on Section 9.2 in immediately available
funds not later than 1:00 P.M. on the date when due. All amounts owing under
this Credit Agreement are payable

-56-



--------------------------------------------------------------------------------



 



in Dollars; provided, however, that the principal of, and interest on, any
Revolving Loan denominated in any Alternative Currency (except as otherwise
provided in Section 2.9), breakage costs relating to, and participations in, and
reimbursements of drawings under Letters of Credit denominated in, any
Alternative Currency, shall only be payable in such Alternative Currency. In
addition, the cash collateralization of outstanding Letters of Credit
denominated in any Alternative Currency (when required under this Credit
Agreement) shall be in such Alternative Currency. The Administrative Agent shall
distribute such payments to the Lenders entitled thereto promptly upon receipt
in like funds as received. If any payment hereunder (other than payments on
EURIBOR/LIBOR Rate Loans) becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day, and,
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension. If any payment on a EURIBOR/LIBOR
Rate Loan becomes due and payable on a day other than a Business Day, the
maturity thereof shall be extended to the next succeeding Business Day unless
the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day.
     (b) Allocation of Payments After Exercise of Remedies. Notwithstanding any
other provisions of this Credit Agreement to the contrary, after the Commitments
shall have been terminated and the Loans and all other amounts under the Credit
Documents shall have become due and payable in accordance with the terms of
Section 7.2 hereof, all amounts collected or received by the Administrative
Agent or any Lender on account of the Credit Party Obligations or any other
amounts outstanding under any of the Credit Documents or in respect of the
Collateral shall be paid over or delivered as follows:
     FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ and consultants’ fees) of
the Administrative Agent in connection with enforcing the rights of the Lenders
under the Credit Documents and any protective advances made by the
Administrative Agent with respect to the Collateral under or pursuant to the
terms of the Security Documents;
     SECOND, to payment of any fees owed to the Administrative Agent;
     THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ and consultants’ fees) of
each of the Lenders in connection with enforcing its rights under the Credit
Documents or otherwise with respect to the Credit Party Obligations owing to
such Lender;
     FOURTH, to the payment of all accrued fees and interest;
     FIFTH, to the payment of the outstanding principal amount of the Loans and
the payment or cash collateralization of the outstanding LOC Obligations;
     SIXTH, to all other Credit Party Obligations and other obligations due and
payable hereunder or otherwise and not repaid pursuant to clauses “FIRST”
through “FIFTH” above; and

-57-



--------------------------------------------------------------------------------



 



     SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
In carrying out the foregoing: (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion of the then outstanding Loans and
LOC Obligations held by such Lender) of amounts available to be applied pursuant
to clauses ”THIRD,” “FOURTH,” “FIFTH” and “SIXTH” above; and (iii) to the extent
that any amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in a cash collateral
account and applied (A) first, to reimburse the Issuing Lender from time to time
for any drawings under such Letters of Credit, and (B) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses “FIFTH” and “SIXTH” above in the manner provided in this
Section 2.12(b).
Section 2.13. Non-Receipt of Funds by the Administrative Agent.
     (a) Except as provided in Section 2.13(d), unless the Administrative Agent
shall have been notified in writing by a Lender prior to the date a Loan is to
be made by such Lender (which notice shall be effective upon receipt) that such
Lender does not intend to make the proceeds of such Loan available to the
Administrative Agent, the Administrative Agent may assume that such Lender has
made such proceeds available to the Administrative Agent on such date, and the
Administrative Agent may in reliance upon such assumption (but shall not be
required to) make available to the Borrower a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent,
the Administrative Agent shall be able to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor, the Administrative Agent will
promptly notify the Initial Borrower, and the Borrower shall immediately pay
such corresponding amount to the Administrative Agent. The Administrative Agent
shall also be entitled to recover from such Lender or the Borrower, as the case
may be, interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by the Administrative Agent to
the Borrower to the date such corresponding amount is recovered by the
Administrative Agent at a per annum rate equal to (i) from the Borrower at the
applicable rate for the applicable borrowing pursuant to the Notice of
Borrowing, and (ii) from a Lender at the Federal Funds Effective Rate with
respect to Loans denominated in Dollars and at the Alternative Base Rate with
respect to Loans denominated in any Alternative Currency.
     (b) Except as provided in Section 2.13(d), unless the Administrative Agent
shall have been notified in writing by the Borrower, prior to the date on which
any payment is due from it hereunder (which notice shall be effective upon
receipt) that the Borrower does not intend to make such payment, the
Administrative Agent may assume that such Borrower has made such payment when
due, and the Administrative Agent may in reliance upon such assumption (but
shall not be required to) make available to each Lender on such payment date an
amount equal to the portion of such assumed payment to which such Lender is
entitled hereunder, and if the Borrower has not in fact made such

-58-



--------------------------------------------------------------------------------



 



payment to the Administrative Agent, such Lender shall, on demand, repay to the
Administrative Agent the amount made available to such Lender. If such amount is
repaid to the Administrative Agent on a date after the date such amount was made
available to such Lender, such Lender shall pay to the Administrative Agent on
demand interest on such amount in respect of each day from the date such amount
was made available by the Administrative Agent to such Lender to the date such
amount is recovered by the Administrative Agent at a per annum rate equal to the
Federal Funds Effective Rate with respect to Loans denominated in Dollars and at
the Alternative Base Rate with respect to Loans denominated in any Alternative
Currency.
     (c) A certificate of the Administrative Agent submitted to the Initial
Borrower or any Lender with respect to any amount owing under this Section 2.13
shall be conclusive in the absence of manifest error.
     (d) On the date of any borrowing of a Revolving Loan in any Alternative
Currency, the Administrative Agent shall make available to the applicable
Borrower the proceeds of such borrowing only upon actual receipt by the
Administrative Agent from each Lender of such Lender’s pro rata portion of such
borrowing in such Alternative Currency. On the date that any payment of the
principal of or interest on any Revolving Loan denominated in any Alternative
Currency is due, the Administrative Agent shall make available to each Lender
such Lender’s pro rata portion of such payment only upon actual receipt by the
Administrative Agent from the Borrower of such payment.
     Section 2.14. Inability to Determine Interest Rate.
     Notwithstanding any other provision of this Credit Agreement, if (a) the
Administrative Agent shall reasonably determine (which determination shall be
conclusive and binding absent manifest error) that, by reason of circumstances
affecting the relevant market, reasonable and adequate means do not exist for
ascertaining EURIBOR and/or LIBOR for any Currency for any Interest Period, or
(b) the Required Lenders shall reasonably determine (which determination shall
be conclusive and binding absent manifest error) that EURIBOR and/or the LIBOR
Rate does not adequately and fairly reflect the cost to such Lenders of funding
EURIBOR/LIBOR Rate Loans that the Borrower has requested during such Interest
Period, the Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the Initial Borrower, and the Lenders at
least two Business Days prior to the first day of such Interest Period. Unless
the Initial Borrower shall have notified the Administrative Agent upon receipt
of such telephone notice that it wishes to rescind or modify the request
regarding such EURIBOR/LIBOR Rate Loans, any Loans that were requested to be
made as EURIBOR/LIBOR Rate Loans shall be made as Alternate Base Rate Loans in
the applicable Currency and any Loans that were requested to be converted into
or continued as EURIBOR/LIBOR Rate Loans shall remain as or be converted into
Alternate Base Rate Loans in the applicable Currency. Until any such notice has
been withdrawn by the Administrative Agent, no further Loans shall be made as,
continued as, or converted into, EURIBOR/LIBOR Rate Loans for the Interest
Periods so affected.
     Section 2.15. Illegality.

-59-



--------------------------------------------------------------------------------



 



     Notwithstanding any other provision of this Credit Agreement, if the
adoption of or any change in any requirement of Applicable Law or in the
interpretation or application thereof by the relevant Governmental Authority to
any Lender shall make it unlawful for such Lender or its EURIBOR/LIBOR Lending
Office to make or maintain EURIBOR/LIBOR Rate Loans in any Currency as
contemplated by this Credit Agreement or to obtain in the interbank eurodollar
market through its EURIBOR/LIBOR Lending Office the funds with which to make
such Loans, (a) such Lender shall promptly notify the Administrative Agent and
the Initial Borrower thereof, (b) the commitment of such Lender hereunder to
make or continue EURIBOR/LIBOR Rate Loans in such Currency shall forthwith be
suspended until the Administrative Agent shall give notice that the condition or
situation which gave rise to the suspension shall no longer exist, and (c) such
Lender’s Loans then outstanding as EURIBOR/LIBOR Rate Loans, if any, shall be
converted on the last day of the Interest Period for such Loans or within such
earlier period as required by law as Alternate Base Rate Loans. The Borrower
hereby agrees promptly to pay any Lender, upon its demand, any additional
amounts necessary to compensate such Lender for actual and direct costs (but not
including anticipated profits) reasonably incurred by such Lender in making any
repayment in accordance with this Section 2.15 including, but not limited to,
any interest or fees payable by such Lender to lenders of funds obtained by it
in order to make or maintain its EURIBOR/LIBOR Rate Loans hereunder. A
certificate as to any additional amounts payable pursuant to this Section 2.15
submitted by such Lender, through the Administrative Agent, to the Initial
Borrower shall be conclusive in the absence of manifest error. Each Lender
agrees to use reasonable efforts (including reasonable efforts to change its
EURIBOR/LIBOR Lending Office) to avoid or to minimize any amounts which may
otherwise be payable pursuant to this Section 2.15; provided, however, that such
efforts shall not cause the imposition on such Lender of any additional costs or
legal or regulatory burdens deemed by such Lender to be material.
     Section 2.16. Requirements of Law.
     (a) If the adoption of or any change in any requirement of Applicable Law
or in the interpretation or application thereof or compliance by any Lender with
any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority made subsequent to the date hereof:
          (i) shall subject such Lender to any tax of any kind whatsoever with
respect to any Letter of Credit, any participation therein or any application
relating thereto, any EURIBOR/LIBOR Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for changes in
the rate of tax on the overall net income of such Lender);
          (ii) shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender which is not otherwise included in the determination of EURIBOR or
the LIBOR Rate hereunder; or
          (iii) shall impose on such Lender any other condition;

-60-



--------------------------------------------------------------------------------



 



and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining EURIBOR/LIBOR Rate Loans or the Letters of Credit or the
participations therein or to reduce any amount receivable hereunder or under any
Note, then, in any such case, the Borrower shall promptly pay such Lender, upon
its demand, any additional amounts necessary to compensate such Lender for such
additional cost or reduced amount receivable which such Lender reasonably deems
to be material as determined by such Lender with respect to its EURIBOR/LIBOR
Rate Loans or Letters of Credit.
     (b) Without prejudice to paragraph (a) (but without double-counting), if
and so long as any Lender is required by (i) the Bank of England or any other
monetary or other authority of the United Kingdom or (ii) the European Central
Bank to make special deposits, to maintain reserve asset ratios or to pay fees,
in each case in respect of such Lender’s EURIBOR/LIBOR Rate Loans, such Lender
may require the Borrower to pay, contemporaneously with each payment of interest
on each of such Loans, additional interest on such Loan at a rate per annum
equal to the Mandatory Cost Rate.
     (c) A certificate as to any additional amounts payable pursuant to this
Section 2.16 submitted by such Lender, through the Administrative Agent, to the
Initial Borrower shall be conclusive in the absence of manifest error. Each
Lender agrees to use reasonable efforts (including reasonable efforts to change
its Domestic Lending Office or EURIBOR/LIBOR Lending Office, as the case may be)
to avoid or to minimize any amounts which might otherwise be payable pursuant to
this paragraph of this Section 2.16; provided, however, that such efforts shall
not cause the imposition on such Lender of any additional costs or legal or
regulatory burdens deemed by such Lender to be material.
     (d) If any Lender shall have reasonably determined that the adoption of or
any change in any requirement of Applicable Law regarding capital adequacy or in
the interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any central bank
or Governmental Authority made subsequent to the date hereof does or shall have
the effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount reasonably
deemed by such Lender to be material, then from time to time, within fifteen
(15) days after demand by such Lender, the Borrower shall pay to such Lender
such additional amount as shall be certified by such Lender as being required to
compensate it for such reduction. Such a certificate as to any additional
amounts payable under this Section 2.16 submitted by a Lender (which certificate
shall include a description of the basis for the computation), through the
Administrative Agent, to the Initial Borrower shall be conclusive absent
manifest error.
     (e) The agreements in this Section 2.16 shall survive the termination of
this Credit Agreement and payment of the Notes and all other amounts payable
hereunder.

-61-



--------------------------------------------------------------------------------



 



     Section 2.17. Indemnity.
     The Borrower hereby agrees to indemnify each Lender and to hold such Lender
harmless from any funding loss or expense which such Lender may sustain or incur
as a consequence of (a) the failure by the Borrower to pay the principal amount
of or interest on any Loan by such Lender in accordance with the terms hereof,
(b) the failure of the Borrower to accept a borrowing after the Borrower has
given a notice in accordance with the terms hereof, (c) the failure of the
Borrower to make any prepayment after the Borrower has given a notice in
accordance with the terms hereof, and/or (d) the making by the Borrower of a
prepayment of a Loan, or the conversion thereof, on a day which is not the last
day of the Interest Period with respect thereto, in each case including, but not
limited to, any such loss or expense arising from interest or fees payable by
such Lender to lenders of funds obtained by it in order to maintain its Loans
hereunder. In addition, the Borrower agrees to indemnify and hold each Lender
harmless from any loss, cost or expense which such Lender may sustain or incur
as a result or consequence of (a) the payment of any LOC Obligation denominated
in Alternative Currency on a date other than the due date thereof or (b) the
payment of any Credit Party Obligation denominated in Alternative Currency in a
different Currency. A certificate as to any additional amounts payable pursuant
to this Section 2.17 submitted by any Lender, through the Administrative Agent,
to the Initial Borrower (which certificate must be delivered to the
Administrative Agent within thirty (30) days following such default, prepayment
or conversion) shall be conclusive in the absence of manifest error. The
agreements in this Section 2.17 shall survive termination of this Credit
Agreement and payment of the Notes and all other amounts payable hereunder.
     Section 2.18. Taxes.
     (a) All payments made by the Borrower hereunder or under any Note will be,
except as provided in Section 2.18(b), made free and clear of, and without
deduction or withholding for, any present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any Governmental Authority or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding any
tax imposed on or measured by the net income or profits of a Lender pursuant to
the laws of the jurisdiction in which it is organized or the jurisdiction in
which the principal office or applicable lending office of such Lender is
located or any subdivision thereof or therein) and all interest, penalties or
similar liabilities with respect thereto (all such non-excluded taxes, levies,
imposts, duties, fees, assessments or other charges being referred to
collectively as “Taxes”). If any Taxes are so levied or imposed, the Borrower
agrees to pay the full amount of such Taxes, and such additional amounts as may
be necessary so that every payment of all amounts due under this Credit
Agreement or under any Note, after withholding or deduction for or on account of
any Taxes, will not be less than the amount provided for herein or in such Note.
The Borrower will furnish to the Administrative Agent as soon as practicable
after the date the payment of any Taxes is due pursuant to Applicable Law
certified copies (to the extent reasonably available and required by law) of tax
receipts evidencing such payment by the Borrower. The Borrower agrees to
indemnify and hold harmless each Lender, and reimburse such Lender upon its
written request, for the amount of any Taxes so levied or imposed and paid by
such Lender.

-62-



--------------------------------------------------------------------------------



 



     (b) Each Lender that is not a United States person (as such term is defined
in Section 7701(a)(30) of the Code) agrees to deliver to the Initial Borrower
and the Administrative Agent on or prior to the Closing Date, or in the case of
a Lender that is an assignee or transferee of an interest under this Credit
Agreement pursuant to Section 9.6(c) (unless the respective Lender was already a
Lender hereunder immediately prior to such assignment or transfer), on the date
of such assignment or transfer to such Lender, (i) if the Lender is a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN, W-8ECI
or W-8IMY (or successor forms) certifying such Lender’s entitlement to a
complete exemption from United States withholding tax with respect to payments
to be made under this Credit Agreement and under any Note, or (ii) if the Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, Internal
Revenue Service Form W-8BEN, W-8ECI or W-8IMY as set forth in clause (i) above,
or (A) a certificate substantially in the form of Exhibit L (any such
certificate, a “2.18 Certificate”), and (B) two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN (or successor form)
certifying such Lender’s entitlement to an exemption from United States
withholding tax with respect to payments of interest to be made under this
Credit Agreement and under any Note. In addition, each Lender agrees that it
will deliver upon the Initial Borrower’s request updated versions of the
foregoing, as applicable, whenever the previous certification has become
obsolete or inaccurate in any material respect, together with such other forms
as may be required in order to confirm or establish the entitlement of such
Lender to a continued exemption from or reduction in United States withholding
tax with respect to payments under this Credit Agreement and any Note.
Notwithstanding anything to the contrary contained in Section 2.18(a), but
subject to the immediately succeeding sentence, (1) the Borrower shall be
entitled, to the extent it is required to do so by law, to deduct or withhold
Taxes imposed by the United States (or any political subdivision or taxing
authority thereof or therein) from interest, fees or other amounts payable
hereunder for the account of any Lender which is not a United States person (as
such term is defined in Section 7701(a)(30) of the Code) for U.S. federal income
tax purposes to the extent that such Lender has not provided to the Initial
Borrower U.S. Internal Revenue Service Forms that establish a complete exemption
from such deduction or withholding, and (2) the Borrower shall not be obligated
pursuant to Section 2.18(a) hereof to gross-up payments to be made to a Lender
in respect of Taxes imposed by the United States if (I) such Lender has not
provided to the Initial Borrower the Internal Revenue Service Forms required to
be provided to the Initial Borrower pursuant to this Section 2.18(b), or (II) in
the case of a payment, other than interest, to a Lender described in clause (ii)
above, to the extent that such Forms do not establish a complete exemption from
withholding of such Taxes. Notwithstanding anything to the contrary contained in
the preceding sentence or elsewhere in this Section 2.18, the Borrower agrees to
pay additional amounts and to indemnify each Lender in the manner set forth in
Section 2.18(a) (without regard to the identity of the jurisdiction requiring
the deduction or withholding) in respect of any amounts deducted or withheld by
it as described in the immediately preceding sentence as a result of any changes
after the Closing Date in any Applicable Law, treaty, governmental rule,
regulation, guideline or order, or in the interpretation thereof, relating to
the deducting or withholding of Taxes.

-63-



--------------------------------------------------------------------------------



 



     (c) Each Lender agrees to use reasonable efforts (including reasonable
efforts to change its Domestic Lending Office or EURIBOR/LIBOR Lending Office,
as the case may be) to avoid or to minimize any amounts which might otherwise be
payable pursuant to this Section 2.18; provided, however, that such efforts
shall not cause the imposition on such Lender of any additional costs or legal
or regulatory burdens deemed by such Lender in its sole discretion to be
material.
     (d) If the Borrower pays any additional amount pursuant to this
Section 2.18 with respect to a Lender, such Lender shall use reasonable efforts
to obtain a refund of tax or credit against its tax liabilities on account of
such payment; provided that such Lender shall have no obligation to use such
reasonable efforts if either (i) it is in an excess foreign tax credit position,
or (ii) it believes in good faith, in its sole discretion, that claiming a
refund or credit would cause adverse tax consequences to it. In the event that
such Lender receives such a refund or credit, such Lender shall pay to the
Initial Borrower an amount that such Lender reasonably determines is equal to
the net tax benefit obtained by such Lender as a result of such payment by the
Borrower. In the event that no refund or credit is obtained with respect to the
Borrower’s payments to such Lender pursuant to this Section 2.18, then such
Lender shall upon request provide a certification that such Lender has not
received a refund or credit for such payments. Nothing contained in this
Section 2.18 shall require a Lender to disclose or detail the basis of its
calculation of the amount of any tax benefit or any other amount or the basis of
its determination referred to in the proviso to the first sentence of this
Section 2.18 to the Borrower or any other party.
     (e) The agreements in this Section 2.18 shall survive the termination of
this Credit Agreement and the payment of the Notes and all other amounts payable
hereunder.
Section 2.19. Indemnification; Nature of Issuing Lender’s Duties.
     (a) In addition to its other obligations under Section 2.3, the Borrower
hereby agrees to protect, indemnify, pay and save the Issuing Lender and each
Lender harmless from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees) that the Issuing Lender or such Lender may incur or be subject to as a
consequence, direct or indirect, of (i) the issuance of any Letter of Credit, or
(ii) the failure of the Issuing Lender to honor a drawing under a Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or governmental authority (all
such acts or omissions, herein called “Government Acts”).
     (b) As between the Borrower and the Issuing Lender and each Lender, the
Borrower shall assume all risks of the acts, omissions or misuse of any Letter
of Credit by the beneficiary thereof. Neither the Issuing Lender nor any Lender
shall be responsible: (i) for the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of any Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of

-64-



--------------------------------------------------------------------------------



 



Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, that may prove to be invalid or ineffective for any reason; (iii) for
failure of the beneficiary of a Letter of Credit to comply fully with conditions
required in order to draw upon a Letter of Credit; (iv) for errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher; (v) for
errors in interpretation of technical terms; (vi) for any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under a Letter of Credit or of the proceeds thereof; and (vii) for any
consequences arising from causes beyond the control of the Issuing Lender or any
Lender, including, without limitation, any Government Acts. None of the above
shall affect, impair, or prevent the vesting of the Issuing Lender’s rights or
powers hereunder.
     (c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Lender or any Lender, under or in connection with any Letter of Credit or the
related certificates, if taken or omitted in the absence of gross negligence or
willful misconduct, shall not put such Issuing Lender or such Lender under any
resulting liability to the Borrower. It is the intention of the parties that
this Credit Agreement shall be construed and applied to protect and indemnify
the Issuing Lender and each Lender against any and all risks involved in the
issuance of the Letters of Credit, all of which risks are hereby assumed by the
Borrower, including, without limitation, any and all risks of the acts or
omissions, whether rightful or wrongful, of any Government Authority. The
Issuing Lender and the Lenders shall not, in any way, be liable for any failure
by the Issuing Lender or anyone else to pay any drawing under any Letter of
Credit as a result of any Government Acts or any other cause beyond the control
of the Issuing Lender and the Lenders.
     (d) Nothing in this Section 2.19 is intended to limit the reimbursement
obligation of the Borrower contained in Section 2.3(d) hereof. The obligations
of the Borrower under this Section 2.19 shall survive the termination of this
Credit Agreement. No act or omissions of any current or prior beneficiary of a
Letter of Credit shall in any way affect or impair the rights of the Issuing
Lender and the Lenders to enforce any right, power or benefit under this Credit
Agreement.
     (e) Notwithstanding anything to the contrary contained in this
Section 2.19, the Borrower shall have no obligation to indemnify the Issuing
Lender or any Lenders in respect of any liability incurred by the Issuing Lender
or such Lender arising out of the gross negligence or willful misconduct of the
Issuing Lender (including action not taken by the Issuing Lender or such
Lender), as determined by a court of competent jurisdiction or pursuant to
arbitration.
     Section 2.20. Extension of Commitment Termination Date.
     Prior to the two year anniversary of the Closing Date, Initial Borrower may
extend the Commitment Termination Date to a date that is not later than twelve
(12) months after the then-effective Commitment Termination Date, no more than
one time, upon: (a) delivery of a Facility Extension Request in the form
attached hereto as Exhibit M (the “Facility Extension Request”) to
Administrative Agent; (b) payment to Administrative Agent for the benefit of the
Lenders of a

-65-



--------------------------------------------------------------------------------



 



facility extension fee equal to twenty basis points (0.20%) on the then-existing
Committed Amount (i.e., 0.20% times the Committed Amount); and (c) payment by
Borrower of all fees and expenses to Administrative Agent and the Lenders to the
extent then due. Such extension shall be evidenced by delivery of written
confirmation of the same by Administrative Agent to Initial Borrower; provided,
that:
          (i) no Default or Event of Default shall have occurred and be
continuing; and
          (ii) the representations and warranties contained in this Credit
Agreement shall be true and correct on and as of the Facility Extension Request
as if made on and as of such date (or, if any such representation and warranty
is expressly stated to have been made as of a specific date, such
representations and warranties shall be true and correct as of such specific
date).
     Section 2.21. Replacement of Lenders.
     If Borrower becomes obligated to pay additional amounts to any Lender
pursuant to Section 2.16 or Section 2.18, then Initial Borrower may within sixty
(60) days thereafter designate another bank or financial institution which is
acceptable to Agent in its reasonable discretion (such other bank or financial
institution being called a “Replacement Lender”) to purchase the Loans of such
Lender and such Lender’s rights hereunder, without recourse to or warranty by,
or expense to, such Lender, for a purchase price equal to the outstanding
principal amount of the Loans payable to such Lender plus any accrued but unpaid
interest on such Loans and all accrued but unpaid fees owed to such Lender and
any other amounts payable to such Lender under this Credit Agreement (all such
amounts shall only be payable in the Currency in which they are owed under this
Agreement), and to assume all the obligations of such Lender hereunder, and,
upon such purchase and assumption (pursuant to a Commitment Transfer
Supplement), such Lender shall no longer be a party hereto or have any rights
hereunder (other than rights with respect to indemnities and similar rights
applicable to such Lender prior to the date of such purchase and assumption) and
shall be relieved from all obligations to Borrower hereunder, and the
Replacement Lender shall succeed to the rights and obligations of such Lender
hereunder. Nothing in this Section 2.21 shall be deemed to relieve Borrower of
its obligation to pay additional amounts to any Lender pursuant to Section 2.16
or Section 2.18.
     Section 2.22. Additional Limitations on CSF as Borrower. Notwithstanding
anything to the contrary contained in this Agreement (but subject to
Section 2.3(h)), in no event shall any Revolving Loan or Letter of Credit be
issued to, or for the account of, CSF if the Guaranty Agreement is not in full
force and effect with respect to the Initial Borrower and CSI.
     Section 2.23. Several Liability of the Borrower. Without limiting the
obligations of the Initial Borrower or CSI as a guarantor under the Guaranty
Agreement or of CSF as a Guarantor under the Guaranty in Article X hereof, each
Borrower shall be severally (and not jointly) liable for any and all of the
Revolving Loans made directly to it as a Borrower, and Letters of Credit issued
for the actual account of it as a Borrower.

-66-



--------------------------------------------------------------------------------



 



     Section 2.24. Currency Conversion of Loans. Except as otherwise provided in
Section 2.9, in no event shall the Currency in which any outstanding Alternate
Base Rate Loan or EURIBOR/LIBOR Rate Loan is denominated be changed or converted
into another Currency (including, without limitation, if any such Loan is
converted to an Alternate Base Rate Loan or LIBOR Rate Loan pursuant to
Section 2.10).
ARTICLE III
CONDITIONS PRECEDENT
     Section 3.1. Conditions to Closing.
     This Credit Agreement shall become effective upon, and the obligation of
each Lender to make the initial Loans, and the Issuing Lender to issue Letters
of Credit on the Closing Date is subject to, the satisfaction of the following
conditions precedent:
     (a) Execution of Credit Agreement and Credit Documents. The Administrative
Agent shall have received (i) counterparts of this Credit Agreement, executed by
a duly authorized officer of each party hereto, (ii) a Note, for the account of
each Lender that requests a Note, (iii) for the account of the Swingline Lender,
the Swingline Note, and (iv) counterparts of any other Credit Document, executed
by the duly authorized officers of the parties thereto.
     (b) Authority Documents. The Administrative Agent shall have received the
following:
          (i) Certificate of Incorporation, Etc. Copies of the certificate of
incorporation or other charter or formation documents of each Credit Party
certified to be true and complete as of a recent date by the appropriate
governmental authority of the state of its incorporation or formation, as the
case may be.
          (ii) Resolutions. Copies of resolutions of the board of directors or
other comparable managing body of each Credit Party approving and adopting the
Credit Documents, the transactions contemplated therein and authorizing
execution and delivery thereof, certified by an officer or the managing member
of such Credit Party as of the Closing Date to be true and correct and in force
and effect as of such date.
          (iii) Bylaws. A copy of the bylaws and/or operating agreement of each
Credit Party certified by an officer or managing member of such Credit Party as
of the Closing Date to be true and correct and in force and effect as of such
date.
          (iv) Good Standing. Copies of certificates of good standing, existence
or its equivalent with respect to each Credit Party certified as of a recent
date by the appropriate governmental authorities of the state of incorporation
or formation, as the case may be, and each other state in which such Credit
Party is qualified to do business.

-67-



--------------------------------------------------------------------------------



 



          (v) Incumbency. An incumbency certificate of each Credit Party
certified by a secretary or assistant secretary pursuant to the Secretary
Certificate substantially in the form of Exhibit D (“Secretary’s Certificate”)
to be true and correct as of the Closing Date, in form and substance
satisfactory to Administrative Agent.
     (c) Personal Property Collateral. The Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent:
(i) searches of UCC filings in the jurisdiction of the chief executive office
and state of incorporation of each Credit Party and each jurisdiction where
Credit Party’s personal property is located; and (ii) copies of the financing
statements on file in such jurisdictions.
     (d) Legal Opinions of Counsel. The Administrative Agent shall have received
an opinion of counsel for each Credit Party from Hogan and Hartson LLP dated the
Closing Date and addressed to the Administrative Agent and the Lenders in form
and substance satisfactory to Administrative Agent.
     (e) Fees. The Administrative Agent and the Lenders shall have received all
fees, if any, owing pursuant to Section 2.5 and any fee or commitment letter.
     (f) Litigation. There shall not exist any pending or threatened litigation,
investigation, bankruptcy or insolvency, injunction, order or claim affecting or
relating to any Credit Party or any of their Subsidiaries, this Credit Agreement
and the other Credit Documents, that has not been settled, dismissed, vacated,
discharged or terminated prior to the Closing Date which could reasonably be
expected to result in a Material Adverse Effect.
     (g) Government Consent. The Administrative Agent shall have received
evidence that all governmental, shareholder and material third party consents
and approvals necessary in connection with the financings and other transactions
contemplated hereby have been obtained.
     (h) Compliance with Laws. The Loans and other transactions contemplated
hereby shall be in compliance with all Applicable Laws and regulations
(including all applicable securities and banking laws, rules and regulations).
     (i) Bankruptcy. There shall be no Insolvency Proceedings with respect to
any Credit Party or any of their Subsidiaries.
     (j) Financial Statements. The Administrative Agent and the Lenders shall
have received copies of the financial statements referred to in Section 5.1
hereof, each in form and substance satisfactory to it.
     (k) No Material Adverse Change. Since December 31, 2005, there has been no
Material Adverse Change with respect to the Borrower and its Subsidiaries taken
as a whole.

-68-



--------------------------------------------------------------------------------



 



     (l) Financial Condition Certificate. The Administrative Agent shall have
received a certificate, substantially in the form of Exhibit G (“Solvency
Certificate”) and certified as accurate by a Responsible Officer, demonstrating
compliance by the Borrower and its Subsidiaries as of the Closing Date with the
financial covenants contained in Section 5.32 hereof.
     (m) Officer’s Certificate. The Administrative Agent shall have received a
certificate executed by a Responsible Officer of each Credit Party as of the
Closing Date stating that (i) no action, suit, investigation or proceeding is
pending or, to the knowledge of each such Credit Party, threatened in any court
or before any arbitrator or governmental instrumentality that purports to affect
the Credit Parties or the transactions contemplated by the Credit Documents, if
such action, suit, investigation or proceeding could reasonably be expected to
have a Material Adverse Effect, and (ii) immediately after giving effect to this
Credit Agreement (including the initial Loans hereunder), the other Credit
Documents, and all the transactions contemplated therein or thereby to occur on
such date, (A) no Default or Event of Default exists, and (B) all
representations and warranties contained herein and in the other Credit
Documents are true and correct in all material respects.
     (n) Borrower Information Certificate. The Administrative Agent shall have
received a certificate substantially in the form of Exhibit K (“Borrower
Information Certificate”), for benefit of itself and the Lenders, provided by
each Credit Party that sets forth information required by the PATRIOT Act
including, without limitation, the identity of each Credit Party, the name and
address of each Credit Party and other information that will allow the
Administrative Agent or any Lender, as applicable, to identify each Credit Party
in accordance with the PATRIOT Act.
     (o) Additional Matters. All other documents and legal matters in connection
with the transactions contemplated by this Credit Agreement shall be reasonably
satisfactory in form and substance to the Administrative Agent and its counsel.
     Section 3.2. Conditions to All Extensions of Credit.
     The obligation of each Lender to make any Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit:
     (a) Representations and Warranties. The representations and warranties made
by the Credit Parties herein, in the Security Documents or which are contained
in any certificate furnished at any time under or in connection herewith shall
be true and correct on and as of the date of such Extension of Credit as if made
on and as of such date (except for those which expressly relate to an earlier
date, in which case, such representations and warranties shall be true and
correct as of such earlier date).
     (b) No Default or Event of Default. No Default or Event of Default shall
have occurred and be continuing on such date or after giving effect to the
Extension of Credit

-69-



--------------------------------------------------------------------------------



 



to be made on such date unless such Default or Event of Default shall have been
waived in accordance with this Credit Agreement.
     (c) Compliance with Covenants. Immediately after giving effect to the
making of any such Extension of Credit, each Credit Party is in compliance with
each of the covenants set forth herein.
     (d) Compliance with Commitments. Immediately after giving effect to the
making of any such Extension of Credit (and the application of the proceeds
thereof), (i) the sum of the aggregate principal amount of outstanding Revolving
Loans, plus outstanding Swingline Loans, plus LOC Obligations shall not exceed
the Committed Amount then in effect, (ii) the LOC Obligations shall not exceed
the LOC Committed Amount, (iii) the Swingline Loans shall not exceed the
Swingline Committed Amount, and (iv) the aggregate principal amount of
outstanding Revolving Loans denominated in any Alternative Currency plus LOC
Obligations denominated in any Alternative Currency shall not exceed the
Alternative Currency Sub-Limit. For purposes of completing the calculations set
forth in this Section 3.2(d), Revolving Loans and LOC Obligations denominated in
Alternative Currencies shall be redenominated in Dollars in an amount equal to
the Dollar Equivalent thereof.
     (e) Additional Conditions to Revolving Loans. If such Loan is made pursuant
to Section 2.1, all applicable conditions set forth in such Section shall have
been satisfied.
     (f) Additional Conditions to Letters of Credit. If such Extension of Credit
is made pursuant to Section 2.3, all applicable conditions set forth in such
Section shall have been satisfied.
     (g) Material Adverse Change. There shall have been no Material Adverse
Change to the Credit Parties and their Subsidiaries taken as whole.
     Each request for an Extension of Credit and each acceptance by the Borrower
of any such Extension of Credit shall be deemed to constitute a representation
and warranty by each Credit Party as of the date of such Extension of Credit
that the applicable conditions in paragraphs (a) through (g) of this Section 3.2
have been satisfied.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     To induce the Lenders to enter into this Credit Agreement and to make the
Extension of Credit herein provided for, each of the Credit Parties hereby
represents and warrants to the Administrative Agent and to each Lender that:
     Section 4.1. Existence and Power. Each of the Credit Parties (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) is duly qualified to transact business in
every jurisdiction where, by the nature of its business, such qualification is
necessary, except for such jurisdictions where the failure to so qualify could
not

-70-



--------------------------------------------------------------------------------



 



reasonably be expected to have a Material Adverse Effect, and (c) has all
organizational powers and all governmental licenses, authorizations, consents
and approvals required to carry on its business as now conducted, except for
those licenses, permits or other approvals, the absence of which could not
reasonably be expected to have a Material Adverse Effect.
     Section 4.2. Organizational and Governmental Authorization; No
Contravention. The execution, delivery and performance by each Credit Party of
the Credit Documents to which each such Credit Party is a party (a) are within
each such Credit Party’s organizational powers, (b) have been duly authorized by
all necessary organizational action, (c) except for filings relating to the
perfection of security interests under the Security Documents (all of which have
been obtained to the extent required thereunder) require no action by or in
respect of, or filing with, any governmental body, agency or official, (d) do
not contravene any provision of any Applicable Law or regulation or of the
organizational documents of each Credit Party or of any judgment, injunction,
order, decree, or constitute a default under any material agreement binding upon
the Credit Parties or any of their Subsidiaries, and (e) except as contemplated
by the Security Documents, do not result in the creation or imposition of any
Lien on any asset of the Credit Parties or any of their Subsidiaries.
     Section 4.3. Binding Effect. This Credit Agreement constitutes a valid and
binding agreement of each Credit Party enforceable in accordance with its terms,
and the Notes and the other Credit Documents, when executed and delivered in
accordance with this Credit Agreement, will constitute valid and binding
obligations of the Credit Parties enforceable in accordance with their
respective terms, provided that the enforceability hereof and thereof is subject
in each case to general principles of equity and to Insolvency Laws.
     Section 4.4. Financial Information. (a) The consolidated balance sheet of
the Initial Borrower and its Consolidated Subsidiaries (including Unrestricted
Subsidiaries) as of December 31, 2005 and the related consolidated statements of
income, shareholders’ equity and cash flows for the Fiscal Year then ended,
reported on by a Big 4 Accounting Firm, copies of which have been delivered to
each of the Lenders, fairly present, in conformity with GAAP, the consolidated
financial position of the Initial Borrower and its Consolidated Subsidiaries
(including Unrestricted Subsidiaries) as of such dates and their consolidated
results of operations and cash flows for such periods stated.
     (b) Since December 31, 2005, there has been no event, act, condition or
occurrence which has had or could reasonably be expected to have a Material
Adverse Effect.
     Section 4.5. Litigation. There is no investigation, action, suit or
proceeding pending, or to the knowledge of the Credit Parties threatened,
against or affecting any Credit Party or any Subsidiary (including Unrestricted
Subsidiaries) of a Credit Party before any court or arbitrator or any
governmental body, agency or official which could reasonably be expected to have
a Material Adverse Effect or which purports to affect the validity or
enforceability of the Credit Documents.
     Section 4.6. Compliance with ERISA. (a) The Borrower and each member of the
Controlled Group have fulfilled their obligations under the minimum funding
standards of

-71-



--------------------------------------------------------------------------------



 



ERISA and the Code with respect to each Plan and are in compliance in all
material respects with the presently applicable provisions of ERISA and the
Code, and have not incurred any liability to the PBGC or a Plan under Title IV
of ERISA.
     (b) Neither the Borrower nor any member of the Controlled Group is or ever
has been obligated to contribute to any Multiemployer Plan.
     (c) The assets of Borrower or any Subsidiary do not and will not constitute
“plan assets,” within the meaning of ERISA, the Code and the respective
regulations promulgated thereunder. The execution, delivery and performance of
this Credit Agreement, and the borrowing and repayment of amounts hereunder, do
not and will not constitute “prohibited transactions” under ERISA or the Code.
     Section 4.7. Taxes. There have been filed on behalf of the Borrower and its
Subsidiaries all Federal tax returns and, to the Borrower’s knowledge all state
and local income, excise, property and other tax returns which are required to
be filed by them and all taxes due (including pursuant to such returns or
pursuant to any assessment received) by or on behalf of the Borrower or any
Subsidiary have been paid prior to becoming delinquent (other than taxes
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in accordance with GAAP have been provided on the
books of the Borrower). The charges, accruals and reserves on the books of the
Borrower and its Subsidiaries in respect of taxes or other governmental charges
are, in the opinion of the Borrower, adequate.
     Section 4.8. Subsidiaries. Each of the Borrower’s Subsidiaries (including
Unrestricted Subsidiaries) (a) is an entity duly organized, validly existing and
in good standing under the laws of its jurisdiction of incorporation or
organization, except as could not reasonably be expected to have a Material
Adverse Effect, (b) is duly qualified to transact business in every jurisdiction
where, by the nature of its business, such qualification is necessary, except
for such jurisdictions where the failure to qualify could not reasonably be
expected to have a Material Adverse Effect, and (c) has all organizational
powers and all governmental licenses, authorizations, consents and approvals
required to carry on its business as now conducted except those licenses,
permits or other approvals, the absence of which could not reasonably be
expected to have a Material Adverse Effect. As of the date hereof, the Borrower
has no Subsidiaries except those Subsidiaries listed on Schedule 4.8, which
accurately sets forth each such Subsidiary’s complete name and jurisdiction of
incorporation.
     Section 4.9. Investment Company Act. None of the Credit Parties is (i) an
“investment company” or a company controlled by an “investment company” that has
elected to be regulated as a “business development company” within the meaning
of the Investment Company Act, or (ii) a person qualifying for treatment as a
“regulated investment company” under the Code.
     Section 4.10. [Reserved]
     Section 4.11. Ownership of Property. Each Credit Party and each of their
Subsidiaries has title to its properties sufficient for the conduct of its
business and, in the case of the Credit Parties, free and clear of all Liens
(other than Permitted Liens).

-72-



--------------------------------------------------------------------------------



 



     Section 4.12. No Default. None of the Credit Parties nor any of their
respective Subsidiaries is in default under or with respect to any agreement,
instrument or undertaking to which it is a party or by which it or any of its
property is bound which could reasonably be expected to have a Material Adverse
Effect. No event has occurred and is continuing and no condition exists, or
would result from the Extension of Credit or from the application of the
proceeds therefrom, which constitutes a Default or Event of Default.
     Section 4.13. Full Disclosure.
     (a) None of the factual information (other than projections) heretofore
furnished (including any information furnished in public filings) in writing by
any Credit Party for purposes of or in connection with this Credit Agreement
contains any untrue statement of a material fact, or when taken together with
all other written information so furnished omits to state any material fact
necessary to make any information not materially misleading.
     (b) Any projections heretofore furnished by the Borrower to the
Administrative Agent for purposes of or in connection with the Credit Agreement
were prepared in good faith on the basis of the assumptions stated therein,
which assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of the delivery, the
Borrower’s best estimate of its future financial performance.
     (c) Each Credit Party has disclosed to the Lenders in writing any and all
facts which are reasonably likely to have a Material Adverse Effect.
     Section 4.14. Environmental Matters. Except as could not reasonably be
expected to have a Material Adverse Effect:
     (a) None of the Credit Parties nor any of their Subsidiaries (including
Unrestricted Subsidiaries) is subject to any Environmental Liability and none of
the Credit Parties or any their Subsidiaries (including Unrestricted
Subsidiaries) has been designated as a potentially responsible party under
CERCLA. None of the Properties has been identified on any current or proposed
(i) National Priorities List under 40 C.F.R. § 300, (ii) CERCLIS list, or
(iii) any list arising from a state statute similar to CERCLA.
     (b) No Hazardous Materials have been or are being used, produced,
manufactured, processed, treated, recycled, generated, stored, disposed of,
managed or otherwise handled at, or shipped or transported to or from the
Properties or are otherwise present at, on, in or under the Properties, or, to
the best of the knowledge of any Credit Party, at or from any adjacent site or
facility, except for Hazardous Materials, such as cleaning solvents, pesticides
and other materials used, produced, manufactured, processed, treated, recycled,
generated, stored, disposed of, and managed or otherwise handled in minimal
amounts in the ordinary course of business in compliance with all applicable
Environmental Requirements.

-73-



--------------------------------------------------------------------------------



 



     (c) Each Credit Party and each of their Subsidiaries (including
Unrestricted Subsidiaries) has procured all Environmental Authorizations
necessary for the conduct of its business, and is in compliance with all
Environmental Requirements in connection with the operation of the Properties
and the Credit Parties, and each of their respective Subsidiary’s (including
Unrestricted Subsidiaries) respective businesses.
     Section 4.15. Compliance with Laws. Each Credit Party and each Subsidiary
(including Unrestricted Subsidiaries) of the Credit Parties is in compliance
with all Applicable Laws, including, without limitation, all Environmental Laws
except in such instances in which failure to comply therewith, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
     Section 4.16. Capital Stock. All Capital Stock, debentures, bonds, notes
and all other securities of the Credit Parties and their Subsidiaries presently
issued and outstanding are validly issued in accordance with all Applicable
Laws, including, but not limited to, the “Blue Sky” laws of all applicable
states and the federal securities laws. As of the Closing Date the issued shares
of Capital Stock of each Credit Party’s respective Wholly Owned Subsidiaries are
owned by the Credit Parties free and clear of any Lien or adverse claim except
for Liens described on Schedule 4.16.
     Section 4.17. Margin Stock. None of the Credit Parties or any of their
Subsidiaries is engaged in the business of extending credit for the purpose of
“purchasing” or “carrying” any Margin Stock. The Credit Parties do not own any
Margin Stock (other than any shares of Capital Stock of the Healthcare REIT
listed on a U.S. national securities exchange or the NASDAQ Stock Market and
which are held by a Credit Party), and no portion of the proceeds of any Loan
hereunder will be used, directly or indirectly, for the purpose of purchasing or
carrying any Margin Stock, for the purpose of reducing or retiring any Debt that
was originally incurred to purchase or carry any Margin Stock or for any other
purpose that might cause any portion of such proceeds to be considered a
“purpose credit” within the meaning of Regulation T, U or X of the Board of
Governors of the Federal Reserve System. The Credit Parties will not take or
permit to be taken any action that might cause any Credit Document to violate
any regulation of the Board of Governors of the Federal Reserve System.
     Section 4.18. Insolvency. After giving effect to the execution and delivery
of the Credit Documents and the Extension of Credit under this Credit Agreement,
none of the Credit Parties will be “insolvent,” within the meaning of such term
as defined in the Bankruptcy Code or Section 2 of the Uniform Fraudulent
Transfer Act, or any other applicable state law pertaining to fraudulent
transfers, as each may be amended from time to time, or be unable to pay its
debts generally as such debts become due, or have an unreasonably small capital
to engage in any business or transaction, whether current or contemplated.
     Section 4.19. Available Assets. The information contained in the Monthly
Report delivered pursuant to Section 5.2(b) is an accurate and complete listing
in all material respects of all Qualified Available Assets, and the information
contained therein with respect to the identity of such Qualified Available
Assets and the amounts owing thereunder is true and correct in all material
respects. Each of the Credit Parties, the Collateral Real Property Non-Credit
Parties and the Collateral Securitization Note Non-Credit Parties owns and has
good and marketable title to

-74-



--------------------------------------------------------------------------------



 



the Qualified Available Assets attributable to it and each such Qualified
Available Asset and the Related Property is free and clear of any Lien of any
Person (other than Permitted Liens). All of the Available Assets are owned
directly by a Credit Party (or directly by (x) a Collateral Real Property
Non-Credit Party in the case of Real Property Owned or (y) a Collateral
Securitization Note Non-Credit Party in the case of CapitalSource Securitization
Notes). At all times on and after January 15, 2009, the Agent’s Liens in such
Available Assets (or in the case of (x) Real Property Owned, the Capital Stock
of, as applicable, a Collateral Real Property Non-Credit Party, Tier 1 Real
Property Owned Subsidiary or Tier 2 Real Property Owned Subsidiary or
(y) CapitalSource Securitization Notes, the Capital Stock of a Collateral
Securitization Note Non-Credit Party) are validly created, perfected and first
priority Liens, subject only to Permitted Liens which by operation of law or
contract have priority over the Liens securing the Credit Party Obligations.
     Section 4.20. Labor Matters. There are no significant strikes, lockouts,
slowdowns or other labor disputes against the Credit Parties pending or, to the
knowledge of the Credit Parties, threatened. The hours worked by and payment
made to employees of the Credit Parties and each Subsidiary of the Credit
Parties have not been in violation of the Fair Labor Standards Act or any other
applicable federal, state or foreign law dealing with such matters, except in
such instances in which the failure to comply therewith, either individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
     Section 4.21. Patents, Trademarks, Etc. To the best of their knowledge, the
Credit Parties and each Subsidiary of the Credit Parties owns, or is licensed to
use, all patents, trademarks, trade names, copyrights, technology, know-how and
processes, service marks and rights with respect to the foregoing that are
(a) necessary for the conduct of their respective businesses as currently
conducted, and (b) material to the businesses, financial condition, operations,
or properties, of the Credit Parties and their Subsidiaries taken as a whole. To
the Credit Parties knowledge, the use of such patents, trademarks, trade names,
copyrights, technology, know-how, processes and rights with respect to the
Credit Parties and their Subsidiaries, does not infringe on the rights of any
Person in any manner which could reasonably be expected to cause a Material
Adverse Effect.
     Section 4.22. Tax Shelter Regulations. Borrower does not intend to treat
the Loans and advances and related transactions as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4). In
the event Borrower determines to take any action inconsistent with such
intention, it will promptly notify Administrative Agent thereof. If Borrower so
notifies Administrative Agent, Borrower acknowledges that one or more of the
Lenders may treat its Revolving Loans and/or its interest in Swingline Loans as
part of a transaction that is subject to Treasury Regulation 301.6112-1, and
that such Lender or Lenders, as applicable, will maintain the lists and other
records required by such Treasury Regulation.
     Section 4.23. All Consents Required. All approvals, authorizations,
consents, orders or other actions of any Person or of any Governmental Authority
(if any) required in connection with the due execution, delivery and performance
by the Credit Parties of this Credit Agreement and any Credit Document to which
the Credit Parties are a party, have been obtained.

-75-



--------------------------------------------------------------------------------



 



     Section 4.24. Selection Procedures. No procedures believed by the Credit
Parties to be adverse to the interests of the Administrative Agent and the
Lenders were utilized by the Credit Parties in identifying and/or selecting the
Investments that are part of the Available Assets and Qualified Available
Assets; it being understood that the selection procedures used by the Credit
Parties for the inclusion of Investments in one or more of its Securitization
Transactions or other financing facilities and which are solely intended to
obtain the most beneficial advance rates thereunder and/or otherwise maximize
the efficiency of such facilities shall not be deemed to be adverse procedures
for the purposes of this Section.
     Section 4.25. Location of Collateral. As of December 23, 2008 and as of the
45th calendar day following each calendar quarter (or, with respect to any
calendar quarter, such earlier time as when the Initial Borrower delivers its
quarterly report on Form 10-Q for such quarter to the Administrative Agent), set
forth on Schedule 4.25 is a list (as such list may be updated from time to time
by the Borrower by giving written notice thereof to the Administrative Agent)
of: (a) the Properties of the Credit Parties located in the United States with
street address, county and state where located; (b) all locations where any
material tangible personal property (other than personal property in transit) of
the Credit Parties is located; and (c) the state of formation or organization,
chief executive office and principal place of business of each of the Credit
Parties.
     Section 4.26. Credit and Collection Policy; Residential Mortgage Policies
and Procedures. The copy of the Residential Mortgage Policies and Procedures and
the Credit and Collection Policy, attached hereto as Schedule 1.1(a) and
Schedule 4.26, respectively, are true, complete and accurate as of the Closing
Date. Since the date hereof, there have been no material changes in any Credit
and Collection Policy or the Residential Mortgage Policies and Procedures other
than in accordance with this Credit Agreement. Since December 31, 2005, no
Material Adverse Change has occurred in the overall rate of collection of the
Investment Loans and Investments in Equity Instruments, and Borrower has at all
times complied in all material respects and to the extent applicable with the
Credit and Collection Policy with respect to each Investment Loan and each
Investment in Equity Instruments.
     Section 4.27. Compliance with OFAC Rules and Regulations. None of the
Borrower, any Subsidiary (including Unrestricted Subsidiaries) of the Borrower,
any Guarantor or, to the Borrower’s knowledge, any Affiliate of the Borrower or
any Guarantor (i) is a Sanctioned Person, or (ii) derives any of its operating
income from investments in, or transactions with, Sanctioned Persons or
Sanctioned Entities. The proceeds of any Loan will not be used and have not been
used to fund any operations in, finance any investments or activities in or make
any payments to, a Sanctioned Person or a Sanctioned Entity.
     Section 4.28. REIT Status. Until the REIT Revocation Date, the Initial
Borrower will: (a) operate its business so as to satisfy all requirements
necessary to qualify as a REIT, and will not intentionally take any action that
will cause Initial Borrower to fail to so qualify; (b) maintain adequate records
so as to comply with all record-keeping requirements relating to its
qualification as a REIT as required by the Code and applicable regulations of
the Department of Treasury promulgated thereunder and will properly prepare and
timely file with the Internal Revenue Service all returns and reports required
thereby to qualify as a REIT; and (c) will timely

-76-



--------------------------------------------------------------------------------



 



request (has requested) from its shareholders all information required by the
Code and applicable regulations of the Department of Treasury promulgated
thereunder to qualify as a REIT.
     Section 4.29. Security Documents. The Security Documents create, or, when
executed and delivered in accordance with the requirements hereof, will create,
valid security interests in, and Liens on, the Collateral purported to be
covered thereby, which security interests and Liens are currently (or will be,
upon the execution of such Security Document, including control agreements with
respect to deposit and securities accounts and the filing or recording of
appropriate financing statements, in each case in favor of the Administrative
Agent on behalf of the Lenders) perfected security interests and Liens to the
extent required therein, prior to all other Liens (other than Permitted Liens
which by operation of law or contract have priority over the Liens securing the
Credit Party Obligations).
     Section 4.30. Deposit Accounts. Set forth on Schedule 4.30 (as updated
pursuant to the provisions of the Security Agreement from time to time) is a
listing of all of each Credit Parties’ deposit accounts, including, with respect
to each bank or securities intermediary (a) the name and address of such Person,
and (b) the account numbers of the deposit accounts maintained with such Person.
     Section 4.31. Holding Company. CS FII is a holding company and does not
have any liabilities (other than liabilities arising under the Credit Documents
or immaterial liabilities incidental to its status as a holding company) or
engage in any operations or business (other than the ownership of Capital Stock
of certain Persons, which Capital Stock is held free and clear of all Liens
(other than Permitted Liens) and is subject to a first priority, perfected Lien
in favor of the Administrative Agent pursuant to the terms and conditions of the
Pledge Agreement.
ARTICLE V
COVENANTS
     Each Credit Party hereby covenants and agrees that, on the Closing Date,
and thereafter for so long as this Credit Agreement is in effect and until the
Commitments have terminated, no Note remains outstanding and unpaid and the
Credit Party Obligations under the Credit Documents, together with interest,
Commitment Fees and all other amounts owing to the Agent or any Lender
hereunder, are paid in full:
     Section 5.1. Financial Statements.
     Initial Borrower shall furnish to the Administrative Agent and each of the
Lenders:
     (a) Annual Financial Statements. As soon as available, but in any event
within ten (10) days of the date the Initial Borrower is required to file its
Form 10-K with the SEC (without giving effect to any extension of such due date,
whether obtained by filing the notification permitted by Rule 12b-25 or any
successor provision thereto or otherwise), a copy of the consolidated and
consolidating balance sheet of the Initial Borrower and its Consolidated
Subsidiaries (including Unrestricted Subsidiaries to the extent such
Unrestricted Subsidiaries are consolidated with the Initial Borrower in

-77-



--------------------------------------------------------------------------------



 



accordance with GAAP) as at the end of such Fiscal Year and the related
consolidated and consolidating statements of income, cash flows and retained
earnings of the Initial Borrower and its Consolidated Subsidiaries (including
Unrestricted Subsidiaries to the extent such Unrestricted Subsidiaries are
consolidated with the Initial Borrower in accordance with GAAP) for such year,
audited by a Big 4 Accounting Firm, setting forth in each case in comparative
form the figures for the preceding Fiscal Year, reported on without a “going
concern” or like qualification, exception or assumption, or qualification or
assumption indicating that the scope of the audit was inadequate to permit such
independent certified public accountants to certify such financial statements
without such qualification; provided, however, that, notwithstanding the
foregoing, in no event shall such consolidating balance sheet or consolidating
statements of income, cash flows and retained earnings be required to be
delivered prior to March 31st of the applicable calendar year;
     (b) Quarterly Financial Statements. As soon as available and in any event
within ten (10) days of the date the Initial Borrower is required to file its
Form 10-Q with the SEC (without giving effect to any extension of such due date,
whether obtained by filing the notification permitted by Rule 12b-25 or any
successor provision thereto or otherwise), a company-prepared consolidated and
consolidating balance sheet of the Initial Borrower and its Consolidated
Subsidiaries (including Unrestricted Subsidiaries to the extent such
Unrestricted Subsidiaries are consolidated with the Initial Borrower in
accordance with GAAP) as at the end of such period and related company-prepared
consolidated and consolidating statements of income, cash flows and retained
earnings for the Initial Borrower and its Consolidated Subsidiaries (including
Unrestricted Subsidiaries to the extent such Unrestricted Subsidiaries are
consolidated with the Initial Borrower in accordance with GAAP) for such
quarterly period and for the portion of the Fiscal Year ending with such period,
in each case setting forth in comparative form the figures for the corresponding
period or periods of the preceding Fiscal Year (subject to normal recurring
year-end audit adjustments) certified as to fairness of presentation, GAAP and
consistency by the Chief Financial Officer of the Initial Borrower; and
all such financial statements to fairly present in all material respects the
financial condition and results from operations of the entities and for the
periods specified and to be prepared in reasonable detail and in accordance with
GAAP (subject, in the case of interim statements, to normal year-end audit
adjustments) applied consistently throughout the periods reflected therein and,
if applicable, accompanied by a description of, and an estimation of the effect
on the financial statements on account of, a change in the application of
accounting principles as provided in Section 1.3.
     Section 5.2. Certificates; Other Information.
     Initial Borrower shall furnish to the Administrative Agent and each of the
Lenders:
     (a) concurrently with the delivery of the financial statements referred to
in Sections 5.1(a) and 5.1(b) above, a certificate of a Responsible Officer
substantially in the form of Exhibit H (“Compliance Certificate”) stating that
(i) such financial statements present fairly the financial position of the
Initial Borrower and its

-78-



--------------------------------------------------------------------------------



 



Consolidated Subsidiaries (including Unrestricted Subsidiaries to the extent
such Unrestricted Subsidiaries are consolidated with the Initial Borrower in
accordance with GAAP) for the periods indicated in conformity with GAAP applied
on a consistent basis, (ii) each Credit Party during such period observed or
performed in all material respects all of its covenants and other agreements,
and satisfied in all material respects every condition, contained in this Credit
Agreement to be observed, performed or satisfied by it, and (iii) such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate and if any Default then exists, setting
forth the details thereof and the action which the Initial Borrower is taking or
proposes to take with respect thereto, and including calculations in reasonable
detail required to indicate compliance with Sections 5.8, 5.28 and 5.32 as of
the last day of such period;
     (b) within fifteen (15) Business Days after the end of each calendar month,
a monthly report (the “Monthly Report”) signed by a Responsible Officer of the
Initial Borrower and substantially in the form of Exhibit I; and
     (c) promptly, such additional financial and other information as the
Administrative Agent, on behalf of any Lender, may from time to time reasonably
request.
     Section 5.3. Payment of Taxes and Other Obligations.
     The Credit Parties will, and will cause each of their Subsidiaries
(including Unrestricted Subsidiaries, other than the Healthcare REIT to the
extent that any related non-payment or non-discharge or non-satisfaction by such
Healthcare REIT would not reasonably be expected to result in or have a Material
Adverse Effect) to pay, discharge or otherwise satisfy at or before maturity or
before they become delinquent, as the case may be, (subject, where applicable,
to specified grace periods) all (a) Federal taxes, and (b) promptly upon
obtaining knowledge thereof, all state and local taxes, assessments and
governmental charges the nonpayment of which could reasonably be expected to
result in a material liability or asset impairment, and any additional costs
that are imposed as a result of any failure to so pay, discharge or otherwise
satisfy such taxes, obligations and liabilities, except when the amount or
validity of any such taxes, obligations and liabilities is currently being
contested in good faith by appropriate proceedings and reserves, if applicable,
in conformity with GAAP with respect thereto have been provided on the books of
the Credit Parties.
     Section 5.4. Notices.
     Immediately after any Credit Party becomes aware thereof give written
notice to the Administrative Agent (which shall promptly transmit such notice to
each Lender) of the occurrence of any Default or Event of Default, and promptly
(but in no event later than three (3) Business Days after a Responsible Officer
of any Credit Party obtains actual knowledge thereof) give written notice of the
following to the Administrative Agent (which shall promptly transmit such notice
to each Lender):
     (a) the occurrence of any default or event of default under any Contractual
Obligation of any of the Credit Parties or any Subsidiary which could reasonably
be

-79-



--------------------------------------------------------------------------------



 



expected to have a Material Adverse Effect or result in monetary liability in
excess of $10,000,000;
     (b) any litigation, or any investigation or proceeding affecting any of the
Credit Parties which, could reasonably be expected to have a Material Adverse
Effect;
     (c) any order, judgment or decree exceeding $10,000,000 having been entered
against any of the Credit Parties or any Subsidiary;
     (d) (i) the occurrence or expected occurrence of any Reportable Event with
respect to any Plan, a failure to make any required contribution to a Plan, the
creation of any Lien in favor of the PBGC (other than a Permitted Lien) or a
Plan or any withdrawal from, or the termination, Reorganization or Insolvency
of, any Multiemployer Plan, or (ii) the institution of proceedings or the taking
of any other action by the PBGC or any Credit Party or any Commonly Controlled
Entity or any Multiemployer Plan with respect to the withdrawal from, or the
terminating, Reorganization or Insolvency of, any Plan;
     (e) any notice of any material violation received by any Credit Party from
any Governmental Authority;
     (f) any other development or event which could reasonably be expected to
have a Material Adverse Effect; and
     (g) any attachment, Lien or levy exceeding $2,000,000 that could reasonably
be expected to be assessed against any Credit Party (other than Permitted
Liens).
Each notice pursuant to this Section 5.4 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Credit Party proposes to take with respect
thereto. In the case of any notice of a Default or Event of Default, such Credit
Party shall specify that such notice is a Default or Event of Default notice on
the face thereof.
     Section 5.5. Inspection of Property, Books and Records.
     Each Credit Party will: (a) keep, and will cause each Subsidiary (including
Unrestricted Subsidiaries, other than the Healthcare REIT to the extent such
matters would not reasonably be expected to result in or have a Material Adverse
Effect) to keep, proper books of record and account in which full, true and
correct entries in conformity with GAAP shall be made of all dealings and
transactions in relation to its business and activities; (b) to the extent
permitted by law or regulation (but excluding for such purpose any law or
regulation with respect to the enforcement of a contractual obligation), permit,
and will cause each Subsidiary (including Unrestricted Subsidiaries) of the
Credit Parties to permit, during regular business hours, upon not less than five
(5) days prior notice which notice shall not be required in the case of a
Default or an Event of Default having occurred, the Administrative Agent or its
designee, at the expense of the Borrower, to perform periodic field audits and
investigations of the Borrower and the Qualified Available Assets, from time to
time, provided that the field audits and investigations at the Borrower’s
headquarters in Chevy Chase, Maryland shall be no more frequent than once

-80-



--------------------------------------------------------------------------------



 



each Fiscal Year (in the absence of an Event of Default); and (c) to the extent
permitted by law or regulation (but excluding for such purpose any law or
regulation with respect to the enforcement of a contractual obligation), permit
and will cause each Subsidiary (including Unrestricted Subsidiaries) to permit,
representatives of the Administrative Agent and any Lender at the expense of the
Administrative Agent or such Lender, as applicable, prior to the occurrence of
an Event of Default and at the Borrower’s expense after the occurrence of an
Event of Default to visit and inspect, during regular business hours, any of
their respective properties, to examine and make abstracts from any of their
respective books and records (including computer tapes and disks) and to discuss
their respective affairs, finances and accounts with their respective officers,
employees and independent public accountants. Each Credit Party agrees to
cooperate and assist in such visits and inspections; provided that such visits
and inspections shall be no more frequent than once each Fiscal Year so long as
no Event of Default shall have occurred and be continuing, and as often as may
reasonably be desired in the event that an Event of Default shall have occurred
and be continuing. Notwithstanding anything to the contrary contained herein,
all Customer Information reviewed pursuant to this Section 5.5 shall be subject
to Section 9.15.
     Section 5.6. Acquisitions.
     Neither the Borrower nor any Subsidiary of the Borrower shall consummate
any Acquisition, unless (a) the line or lines of business of the Person to be
acquired are substantially the same as or related to one or more Permitted Lines
of Business, (b) no Default or Event of Default shall have occurred and be
continuing either immediately prior to or immediately after giving effect to
such Acquisition and no less than three (3) Business Days after the date such
Acquisition is effective the Initial Borrower provides to the Administrative
Agent and Lenders pro forma financial statements confirming the Initial Borrower
will be in pro forma compliance with Section 5.32, and (c) the Person acquired
shall be (i) a Subsidiary or merged into a Subsidiary, (ii) any CapitalSource
Bank Entity as contemplated by the CapitalSource Bank Acquisition Agreement or
(iii) be merged into the Borrower immediately upon consummation of the
Acquisition (or if assets are being acquired, the acquiror shall be the Borrower
or a Subsidiary of the Borrower).
     Section 5.7. Restricted Payments.
     The Credit Parties shall not make any Restricted Payment if (a) prior to
the REIT Revocation Date, a Default or Event of Default specified in
Section 7.1(a) or Section 7.1(f) shall have occurred and be continuing, or if as
a result of the occurrence of any other Event of Default the Credit Party
Obligations have been accelerated pursuant to Section 7.2, or (b) on or after
the REIT Revocation Date, a Default or an Event of Default shall have occurred
and be continuing or would result from (or occur immediately after) the making
of such Restricted Payment.
     Section 5.8. Capital Expenditures.
     Capital Expenditures will not exceed in the aggregate in any Fiscal Year
the sum of $50,000,000.
     Section 5.9. Additional Guarantors.

-81-



--------------------------------------------------------------------------------



 



     (a) Initial Borrower will cause each of its First Tier Domestic
Subsidiaries and each of its First Tier Foreign Subsidiaries, whether newly
formed, after acquired or otherwise existing, to promptly (and in any event
within thirty (30) days after such Subsidiary is formed or acquired (or such
longer period of time as agreed to by the Administrative Agent in its reasonable
discretion)) become a Guarantor hereunder by way of execution of a Joinder
Agreement; provided that, First Tier Foreign Subsidiaries shall not be required
to become a Guarantor if it would be unlawful or would cause any material
adverse tax consequences to the Initial Borrower or such First Tier Foreign
Subsidiary. The Initial Borrower may also at any time voluntarily cause any of
its Wholly Owned Subsidiaries (other than First Tier Domestic Subsidiaries or
First Tier Foreign Subsidiaries) to become a Guarantor hereunder by way of
execution of a Joinder Agreement. In addition, Initial Borrower shall, and shall
cause CSI to, enter into the Guaranty Agreement prior to or simultaneous with
CSF becoming a Borrower hereunder and shall maintain, and shall cause CSI to
maintain, the Guaranty Agreement in full force and effect and shall perform and
observe all of the terms and provisions of the Guaranty Agreement to be
performed or observed by it, and cause CSI to do the same, until such time as
the Release Condition has been satisfied. Upon satisfaction of the Release
Condition, the Guaranty Agreement shall be terminated and the Administrative
Agent shall promptly (and in any event within five (5) Business Days after the
written request of the Initial Borrower) execute such documents as may
reasonably be requested by the Initial Borrower to evidence such termination.
     (b) At the time that any Person becomes a Guarantor, such Guarantor shall
provide the Agent with (i) a joinder to the Security Agreement, together with
such other security documents, as well as appropriate financing statements, all
in form and substance reasonably satisfactory to the Agent, (including being
sufficient to grant Agent a first priority Lien (subject to Permitted Liens
which by operation of law or contract have priority over the Liens securing the
Credit Party Obligations) in and to the Collateral of such Guarantor covered
thereby in a manner consistent with the requirements of the Security Agreement),
(ii) a joinder to the Pledge Agreement and appropriate certificates and powers
or financing statements, as applicable, hypothecating the Collateral of such
Guarantor covered by the Pledge Agreement and all of the direct or beneficial
ownership interest in such new Guarantor, all in form and substance reasonably
satisfactory to the Agent, (including being sufficient to grant Agent a first
priority Lien (subject to Permitted Liens which by operation of law or contract
have priority over the Liens securing the Credit Party Obligations) in and to
the Collateral of such Guarantor and such interest in such Guarantor covered
thereby in a manner consistent with the requirements of the Pledge Agreement),
and (iii) if requested by the Agent, opinions of counsel reasonably satisfactory
to Agent with respect to, among other things, the execution and delivery of the
applicable documentation referred to in Section 5.9(a) above and this Section
5.9(b). Any document, agreement, or instrument executed or issued pursuant to
this Section 5.9 shall be a Credit Document.
     (c) With respect to any Subsidiary of the Borrower that becomes a Guarantor
on or after December 23, 2008, if requested by the Initial Borrower, the
obligations of such Guarantor under the Guaranty may be terminated and the
Administrative Agent

-82-



--------------------------------------------------------------------------------



 



shall execute such documents as may reasonably be requested by the Initial
Borrower to evidence such termination; provided, however, that such termination
shall include a release of all Collateral owned by such Guarantor and such
termination and release shall be permitted only if (i) such release of
Collateral would otherwise be permitted pursuant to clauses (i) or (ii) of
Section 8.11(a); (ii) no Default or Event of Default shall have occurred and be
continuing either immediately prior to or immediately after giving effect to
such termination and release; (iii) the Credit Parties are in pro forma
compliance with Section 5.32, both before and after giving effect to such
termination and release; and (iv) all costs and expenses of such release
notified to any Credit Party are paid for by the Credit Parties.
     Section 5.10. Maintenance of Senior Unsecured Debt Rating or Senior Secured
Debt Rating.
     Initial Borrower shall at all times maintain a senior unsecured debt rating
or a senior secured debt rating by one of (a) Fitch, (b) S&P, or (c) Moody’s. In
the event Initial Borrower shall maintain one senior unsecured debt rating or a
senior secured debt rating, such rating shall at all times be equal to or
greater than (i) in the case of Fitch “BB”, (ii) in the case of S&P “BB”, and
(iii) in the case of Moody’s “Ba2”. In the event the Initial Borrower shall
maintain two or more ratings that may be senior unsecured debt ratings or senior
secured debt ratings, two of such ratings shall at all times be equal to or
greater than (i) in the case of Fitch “BB”, (ii) in the case of S&P “BB”, and
(iii) in the case of Moody’s “Ba2.”.
     Section 5.11. Ownership of Credit Parties; Restrictions.
     No Credit Party shall (i) sell, transfer, pledge or otherwise dispose of
any Capital Stock or other equity interest in any other Credit Party that is a
Subsidiary of the Initial Borrower and (ii) no Credit Party that is a Subsidiary
of the Initial Borrower may issue or sell its Capital Stock, except that in the
case of clause (i) or (ii) such Capital Stock or other equity interest of such
Subsidiary may be transferred or issued directly to another Credit Party subject
to Section 5.22.
     Section 5.12. Maintenance of Existence.
     Each Credit Party will and will cause each Subsidiary of a Credit Party,
except as otherwise permitted by Section 5.13 and 5.14, to continue to engage in
business of the same general type as any of the Permitted Lines of Business,
preserve and maintain its existence, rights, franchises and privileges in the
jurisdiction of its formation, and qualify and remain qualified in good standing
in each jurisdiction where the failure to maintain such existence, rights,
franchises, privileges and qualification has had, or could reasonably be
expected to have, a Material Adverse Effect (it being the understanding that the
Initial Borrower may become a Bank Holding Company if and to the extent that the
Board of Governors of the Federal Reserve System approves Initial Borrower’s
application to become a Bank Holding Company).
     Section 5.13. Dissolution.
     None of the Credit Parties or any Subsidiary of a Credit Party shall suffer
or permit dissolution or liquidation, except (a) through corporate
reorganization, merger, asset sale or

-83-



--------------------------------------------------------------------------------



 



similar transaction to the extent permitted by Section 5.14; (b) the dissolution
or liquidation of Subsidiaries which are not Credit Parties, provided that:
(i) if such Subsidiary is a Wholly Owned Subsidiary, it transfers all of its
assets to a Credit Party or a Wholly Owned Subsidiary prior to such liquidation
or dissolution; (ii) such Subsidiary has no assets at the time of such
liquidation or dissolution; and (iii) immediately after giving effect thereto no
Default or Event of Default would exist.
     Section 5.14. Consolidations, Mergers and Sales of Assets. (a) None of the
Credit Parties will, nor will they permit any Subsidiary of a Credit Party to,
consolidate or merge with or into any other Person; provided that (i) any Credit
Party may merge with another Person if (A) in the case of any Credit Party that
is organized under the laws of the United States of America or one of its
states, such Person is organized under the laws of the United States of America
or one of its states, (B) a Credit Party is the entity surviving such merger or
the surviving entity becomes a Credit Party hereunder upon the effectiveness of
such merger, and in any consolidation or merger involving the Borrower, the
Borrower shall be the surviving entity, and (C) immediately after giving effect
to such merger, no Default or Event of Default shall have occurred and be
continuing, and (ii) Subsidiaries of the Initial Borrower (which are not Credit
Parties) may merge with (1) one another or into the Initial Borrower or any
Credit Party, or (2) another Person in connection with a transaction permitted
by, and subject to the satisfaction of the conditions set forth in, Section 5.6.
     (b) None of the Credit Parties will sell or otherwise dispose of assets
except (i) any Credit Party may sell Portfolio Investments (including, but not
limited to, Investment Loans and Investments in Equity Instruments) in the
ordinary course of business, or (ii) any Credit Party may make any other
disposition on arm’s length terms (provided that such arm’s length requirement
shall not apply to (A) dispositions to another Credit Party, (B) to the extent
constituting a disposition of assets of a Credit Party, transactions expressly
permitted pursuant to clauses (a) - (f) of Section 5.24, provided that, in the
case of any transaction covered by clauses (a) and (b) of Section 5.24, the cash
proceeds received in connection with such transaction are promptly transferred
to a Credit Party, (C) dispositions of cash and Cash Equivalents in the ordinary
course of business consistent with past practice, so long as the Credit Parties
continue to be in compliance with the requirements of Section 5.37 and
(D) dispositions of an Investment Loan to an Investment Loan Subsidiary in
connection with the exercise of remedies under any Investment Loan; provided
that the cash proceeds of such exercise of remedies are promptly transferred to
a Credit Party) so long as prior to such sale no Default or Event of Default
exists and immediately after giving effect to such sale, no Default or Event of
Default shall exist; provided, in each case, that the Credit Parties shall at
all times be in pro forma compliance with Section 5.32.
     Section 5.15. Use of Proceeds.
     (i) No Letter of Credit nor any portion of the proceeds of any Revolving
Loan or any Swingline Loan will be used by any Borrower or any Subsidiary (as
applicable) (a) directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of purchasing or carrying any Margin Stock, or (b) for
any purpose in violation of any Applicable Law or regulation.

-84-



--------------------------------------------------------------------------------



 



     (ii) The proceeds of the Revolving Loans shall be used to fund Portfolio
Investments made in the ordinary course of business of any Borrower or any
Subsidiary and for general corporate purposes.
     (iii) The proceeds of the Swingline Loans shall be used to fund Portfolio
Investments made in the ordinary course of business of any Borrower or any
Subsidiary and for general corporate purposes.
     (iv) Each Letter of Credit will be used by any Borrower or any Subsidiary
for the benefit of Obligors under Investment Loans and for general corporate
purposes in the ordinary course of business of the Borrower and its
Subsidiaries.
     (v) The proceeds of the Revolving Loans in any Alternative Currency shall
be used by any Borrower or any Subsidiary (as applicable) solely to: (a) satisfy
obligations denominated in such Alternative Currency, in the ordinary course of
such Person’s business; or (b) acquire Portfolio Investments; provided, that
(i) such Portfolio Investments are in the same Alternative Currency and (ii) the
issuer, in the case of equity interests, or the obligor, in the case of debt
interests, is organized or incorporated under the laws of a jurisdiction of a
Permitted Country.
     Section 5.16. Compliance with Laws.
     (a) Compliance with Laws. Each Credit Party will, and will cause each
Subsidiary (including Unrestricted Subsidiaries) and each member of the
Controlled Group to, comply with all Applicable Laws (including but not limited
to those with respect to the Investment Loans and any Related Property),
regulations and similar requirements of governmental authorities (including but
not limited to PBGC), except where the necessity of such compliance is being
contested in good faith through appropriate proceedings diligently pursued or
where failure to comply could not be expected to cause a Material Adverse
Effect.
     (b) ERISA Exemptions. No Credit Party shall permit any of its respective
assets to become or be deemed to be “plan assets” within the meaning of ERISA,
the Code and the respective regulations promulgated thereunder.
     (c) Minimum Capital Ratios and Guidelines. Each Credit Party and Subsidiary
(including, without limitation, each Bank Subsidiary) shall: (i) comply with all
minimum capital ratios and guidelines, including, without limitation, risk-based
capital guidelines and capital leverage regulations applicable to it or its
Subsidiaries (including, without limitation, each Bank Subsidiary), as may from
time to time be prescribed, by regulation or enforceable order of (including,
without limitation, that certain order dated June 17, 2008), or agreement or
arrangement with, the Federal Deposit Insurance Corporation or other federal or
state regulatory authorities having jurisdiction over such Credit Party and/or
Subsidiary; and (ii), within such ratios and guidelines, to the extent the same
may be applicable to it, be “adequately capitalized.”
     (d) Initial Borrower’s Compliance with Bank Holding Company Act and
Regulations. If and to the extent that the Board of Governors of the Federal
Reserve

-85-



--------------------------------------------------------------------------------



 



System approves Initial Borrower’s application to become a Bank Holding Company,
Initial Borrower shall comply, in all material respects, with all conditions and
requirements set forth within the Board of Governors of the Federal Reserve
System’s approval, and shall comply, in all material respects, with all laws,
regulations, requirements and interpretations applicable to Initial Borrower in
its capacity as a Bank Holding Company, including, but not limited to: (i) the
Bank Holding Company Act of 1956, as amended, and the regulations promulgated
thereunder (including Regulation Y of the Board of Governors of the Federal
Reserve System (12 CFR Part 225)); (ii) the requirements to manage, to serve as
a “source of strength” and to adequately fund its subsidiary banks (as required
by the Board of Governors of the Federal Reserve System); (iii) Sections 23A and
23B of the Federal Reserve Act and other applicable laws, regulations, and
requirements regarding transactions with and between affiliates; and
(iv) restrictions on extensions of credit and other transactions by and between
subsidiary banks and certain bank and bank holding company officials contained
in Regulation O of the Board of Governors of the Federal Reserve System.
     Section 5.17. Insurance.
     (a) Each Credit Party will maintain, and will cause each Subsidiary of a
Credit Party to maintain (either in the name of such Credit Party or in such
Subsidiary’s own name), insurance with financially sound and reputable insurance
companies, in such amounts and against such risks as are customarily maintained
by companies of established repute engaged in the same or similar business; and
furnish to the Administrative Agent, upon written request, full information as
to the insurance carried. The Administrative Agent shall be named as loss payee
or mortgagee, as its interest may appear, and the Administrative Agent shall be
named as an additional insured with respect to any such insurance providing
coverage in respect of any Collateral, and each provider of any such insurance
shall agree, by endorsement upon the policy or policies issued by it or by
independent instruments furnished to the Administrative Agent, that it will give
the Administrative Agent thirty (30) days prior written notice before any such
policy or policies shall be altered or canceled, and that no act or default of
any Credit Party or any other Person shall affect the rights of the
Administrative Agent or the Lenders under such policy or policies. The present
insurance coverage of the Credit Parties as of December 23, 2008 is outlined as
to carrier, policy number, expiration date, type and amount on Schedule 5.17(a).
     (b) In case of any material casualty loss, damage to or destruction of
Collateral with a value in excess of $2,000,000, such Credit Party shall
promptly (and, in any event, within ten Business Days) give written notice
thereof to the Administrative Agent generally describing the nature and extent
of such damage or destruction. In case of any loss, damage to or destruction of
any Collateral that is material to the operations of the business of any of the
Credit Parties, the Initial Borrower will promptly repair or replace the
Collateral so lost, damaged or destroyed unless such Credit Party shall have
reasonably determined that such repair or replacement of the affected Collateral
is not economically feasible or is not deemed in the best business interest of
such Credit Party.
     Section 5.18. Change in Fiscal Year.

-86-



--------------------------------------------------------------------------------



 



     The Borrower will not change its Fiscal Year without the consent of the
Administrative Agent.
     Section 5.19. Maintenance of Property.
     Each Credit Party shall, and shall cause each Subsidiary of a Credit Party
to, maintain all of its Properties and assets necessary for the conduct of its
business in good condition, repair and working order, ordinary wear and tear
excepted and subject to damage and destruction due to casualty events. Each
Credit Party shall keep all of its assets free and clear of all Liens (other
than Permitted Liens).
     Section 5.20. Environmental Laws.
     Each Credit Party shall, and shall cause each Subsidiary (including
Unrestricted Subsidiaries) to:
     (a) Comply in all material respects with all applicable Environmental Laws
and obtain and comply in all material respects with and maintain any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws except, in each case, to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.
     (b) Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws except
to the extent that the same are being contested in good faith by appropriate
proceedings or could not reasonably be expected to have a Material Adverse
Effect.
     Section 5.21. CapitalSource Bank Backstop Obligation. In no event shall the
amount of the CapitalSource Bank Backstop Obligation exceed $2,500,000,000. No
Credit Party nor any of their respective Subsidiaries shall be subject to any
conditional obligation (other than customary contingent indemnification
obligations) to repurchase any loan, other than any conditional obligation of a
Credit Party to purchase loans contributed by the Initial Borrower in connection
with a Bank Acquisition; provided that (a) such loans were contributed by the
Initial Borrower for cash on terms no less favorable to the Initial Borrower
than would be obtained in a comparable arm’s length transaction with a Person
which is not an Affiliate, (b) the amount of such obligation does not exceed the
cash proceeds received by the Initial Borrower in connection with such
contribution, (c) all of the proceeds received by the Initial Borrower or any
Subsidiary in connection with such contribution are promptly used by the Initial
Borrower to prepay the Credit Party Obligations in accordance with
Section 2.7(a) and (d) promptly after such prepayment, the Committed Amount is
permanently reduced by the Initial Borrower in accordance with Section 2.6(a) in
an amount equal to 100% of such proceeds.
     Section 5.22. Pledged Assets.

-87-



--------------------------------------------------------------------------------



 



     (a) Each of the Credit Parties shall, to the extent required by the
Security Documents, cause 100% of the Capital Stock owned by such Credit Party
in each of its direct Subsidiaries to be subject at all times on and after
January 15, 2009 to a first priority, perfected Lien in favor of the
Administrative Agent.
     (b) To the extent required by the Security Documents, each Credit Party
shall take such action at its own expense as requested by the Administrative
Agent to ensure that the Administrative Agent has at all times on and after
January 15, 2009 (in the case of control agreements described in Section 5.37,
after the applicable date set forth in the Security Documents) a first priority
perfected Lien to secure the Credit Party Obligations in all of the Collateral.
     Section 5.23. Compliance with Material Contracts.
     Each Credit Party will, and will cause each Subsidiary to comply with all
Material Contracts except, in each case, to the extent failure to do so could
not reasonably be expected to have a Material Adverse Effect.
     Section 5.24. Transactions with Affiliates.
     None of the Credit Parties nor any Subsidiary of the Credit Parties shall
enter into, or be a party to, any transaction with any Affiliate of any Credit
Party or such Subsidiary (which Affiliate is not a Credit Party, or a Subsidiary
of a Credit Party) or any Healthcare REIT Entity (so long as such Healthcare
REIT Entity is an Affiliate), except as permitted by law and in the ordinary
course of business and pursuant to terms which are not materially less favorable
to such Credit Party or such Subsidiary than would be obtained in a comparable
arm’s length transaction with a Person which is not an Affiliate; provided that
this Section 5.24 shall not apply to: (a) the origination, administration or
modification of an Investment Loan (other than an Investment Loan to any
Healthcare REIT Entity) or an Investment in Equity Instruments (other than any
Investment in Equity Instruments in any Healthcare REIT Entity); (b) the
exercise of any right or remedy in connection with an Investment Loan (other
than an Investment Loan to any Healthcare REIT Entity) or an Investment in
Equity Instruments (other than any Investment in Equity Instruments in any
Healthcare REIT Entity); (c) the making of any Restricted Payment permitted
pursuant to Section 5.7; (d) transactions with any CapitalSource Bank Entity
entered into solely for the purpose of complying with Section 5.16(c) and the
CapitalSource Bank Acquisition Agreement; (e) any transaction with any
CapitalSource Bank Entity solely to the extent that the Credit Party or
Subsidiary of a Credit Party that participates in such transaction (x) is
required or mandated by the Federal Deposit Insurance Corporation or any other
bank regulatory authority having jurisdiction over the Credit Party or
Subsidiary under applicable bank regulatory law, regulation or guideline to
participate in such transaction in order for such Credit Party or Subsidiary to
comply with its obligations under applicable bank regulatory law, regulation or
guideline and (y) cannot otherwise consummate such transaction in compliance
with such requirements or mandates on arm’s length terms; and (f) any
transaction with the Healthcare REIT that is not material and does not involve,
together with all other transactions involving any Credit Party or any of its
Subsidiaries (including Unrestricted Subsidiaries) and any Healthcare REIT
Entity that were on terms materially less favorable to such Credit Party or such
Subsidiary

-88-



--------------------------------------------------------------------------------



 



than would be obtained in a comparable arm’s length transaction with a Person
which is not an Affiliate, amounts, consideration and/or value in excess of
$15,000,000 per calendar year.
     Section 5.25. REIT Revocation. The Initial Borrower shall not take any act
(or fail to take any act) that would cause the Initial Borrower to fail to
qualify as a REIT if (a) the Initial Borrower made a Restricted Payment during
such year and would have been prohibited from making such Restricted Payment had
the Initial Borrower terminated its REIT status as of January 1st of such year;
(b) an Event of Default has occurred and continuing; or (c) the Credit Parties
are not in pro forma compliance with Section 5.32, both before and after giving
effect to any income taxes, withholding taxes, estimated or other taxes, and any
associated interest and penalties, attributable to such REIT status termination
that are reasonably projected in good faith by the Initial Borrower to be
payable in respect of the tax year with respect to which such termination
occurs.
     Section 5.26. No Restrictive Agreement.
     None of the Credit Parties will, and will not permit or cause any of their
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any restriction or encumbrance on (a) the ability of
any Credit Party and its Subsidiaries to perform and comply with their
respective obligations under the Credit Documents, (b) the ability of any
Subsidiary of the Initial Borrower that is not a Credit Party (other than the
SPE Subsidiaries) or any of the CapitalSource Bank Entities (except as required
by bank regulatory authorities or laws, regulations or guidelines applicable to
the CapitalSource Bank Entities) to make any dividend payments or other
distributions in respect of its Capital Stock, to repay Debt owed to any Credit
Party or any other Subsidiary or to repay the Credit Party Obligations, except
with respect to transactions described in Schedule 5.26; or (c) the ability of
any Subsidiary of the Initial Borrower that is not a Credit Party (other than
SPE Subsidiaries) to transfer any of its unencumbered assets or properties to
any Credit Party or any other Subsidiary; provided, however, that the
restriction in clause (c) above shall be limited to unencumbered assets or
properties in an amount sufficient to satisfy the Available Asset Coverage Ratio
set forth in Section 5.32(e).
     Section 5.27. Costs and Expenses.
     The Borrower shall satisfy all payment obligations under Section 9.5.
     Section 5.28. Additional Debt.
     The Borrower shall not issue, assume, create, incur or suffer to exist any
Debt, except for: (a) the Debt owed to the Lenders, the Issuing Lender and
Swingline Lender under this Credit Agreement and the Credit Documents; (b) the
Debt existing and outstanding on the Closing Date described on Schedule 5.28;
and (c) any additional Debt (other than Debt of a Credit Party with respect to
Capital Leases, purchase money Debt and Cash Collateralized Letters of Credit),
provided that after giving effect to the incurrence of any such Debt, the
Initial Borrower will be in compliance with the provisions of Section 5.32. No
Credit Party shall have any Debt with respect to Capital Leases or purchase
money Debt, except for Permitted Purchase Money Indebtedness.

-89-



--------------------------------------------------------------------------------



 



     Section 5.29. Lien Waivers. Each Credit Party shall use commercially
reasonable efforts in obtaining executed lien waivers, on terms reasonably
satisfactory to the Administrative Agent, from: (a) the landlord from whom the
Initial Borrower leases its corporate headquarters and (b) such other landlords
from whom any Credit Party leases real estate as the Administrative Agent shall
reasonably request.
     Section 5.30. Credit and Collection Policy.
     The Borrower will and will cause each Subsidiary of the Borrower to
(a) comply in all material respects with the Credit and Collection Policy in
regard to each Investment Loan and each Investment in Equity Instruments, and
(b) furnish to the Administrative Agent and the Lenders, prior to its effective
date, prompt notice of any material changes in the Credit and Collection Policy.
     Section 5.31. REIT Status and Notice of REIT Termination.
     (a) Until the REIT Revocation Date, the Initial Borrower will satisfy all
requirements necessary to qualify as a REIT.
     (b) In the event that the Initial Borrower’s Board of Directors or any
Committee thereof (or any Person designated by the Board of Directors or any
Committee thereof) determines to revoke the Initial Borrower’s REIT status, then
within five Business Days of such event the Initial Borrower shall provide
written notice of such event to the Administrative Agent (it being the
understanding that a copy of any press release or any report that the Initial
Borrower files with the SEC in connection with such event shall constitute
notice pursuant to this Section 5.31(b)).
     Section 5.32. Financial Covenants.
     For so long as this Credit Agreement is in effect and thereafter until the
payment in full of the Credit Party Obligations, Initial Borrower shall not,
directly or indirectly permit:
     (a) Reserved.
     (b) Consolidated Debt to Stockholders Equity. The ratio of the Consolidated
Debt to Stockholders Equity, determined as of the last day of each Fiscal
Quarter, to exceed (i) 6.00 to 1.00 for each Fiscal Quarter ending during the
period commencing on the Closing Date and ending on March 31, 2009 and (ii) 3.5
to 1.0 for each Fiscal Quarter ending after March 31, 2009.
     (c) Minimum Consolidated Tangible Net Worth. Consolidated Tangible Net
Worth to be less than (i) $1,015,000,000, plus (ii) 70% of the cumulative Net
Proceeds of Capital Stock/Conversion of Debt received at any time after
December 31, 2005 (other than the period commencing on January 1, 2008 and
ending on September 30, 2008), plus (iii) 30% of the cumulative Net Proceeds of
Capital Stock/Conversion of Debt received at any time during the period
commencing on January 1, 2008 and ending on September 30, 2008.

-90-



--------------------------------------------------------------------------------



 



     (d) Asset Quality.
          (i) The Average Portfolio Charged-Off Ratio as determined on the last
day of each Fiscal Quarter set forth below to exceed the percentage set forth
opposite such Fiscal Quarter below:

          Period   Percentage
Each Fiscal Quarter ending prior to 3/31/09
    8.0 %
 
       
Fiscal Quarter ended 3/31/09
    8.5 %
 
       
Each Fiscal Quarter ending after 3/31/09
    10 %

          (ii) The Average Portfolio Charged-Off Ratio with CSB as determined on
the last day of each Fiscal Quarter set forth below to exceed the percentage set
forth opposite such Fiscal Quarter below:

          Period   Percentage
Each Fiscal Quarter ending prior to 3/31/09
    5.0 %
 
       
Fiscal Quarter ended 3/31/09 and each Fiscal Quarter thereafter
    6.5 %

     (e) Available Asset Coverage Ratio. The Available Asset Coverage Ratio to
be less than 1.10 to 1.0 on the last day of any calendar month.
     (f) Consolidated EBITDA to Interest Expense. As of the end of each Fiscal
Quarter set forth below, the ratio of Consolidated EBITDA, for such Fiscal
Quarter, to Interest Expense of Initial Borrower and its Consolidated
Subsidiaries, for such Fiscal Quarter, shall not be less than the ratio set
forth opposite such Fiscal Quarter below:

          Period   Minimum Ratio
Each Fiscal Quarter ending prior to 12/31/08
    1.30:1.00  
 
       
Fiscal Quarter ended 12/31/08
  None
 
       
Fiscal Quarter ended 3/31/09
    1.50:1.00  
 
       
Fiscal Quarter ended 6/30/09
    1.50:1.00  
 
       
Fiscal Quarter ended 9/30/09
    1.50:1.00  
 
       
Each Fiscal Quarter ending after 9/30/09
    1.75:1.00  

-91-



--------------------------------------------------------------------------------



 



     Section 5.33. Other.
     Each Credit Party will furnish to the Administrative Agent such other
information, documents, records or reports respecting the Portfolio Investments
or the portfolio investments of any Unrestricted Subsidiary (other than the
Healthcare REIT) or the condition or operations, financial or otherwise, of the
Credit Parties as the Administrative Agent, at the request of any Lender, may
from time to time reasonably request in order to protect the interests of the
Administrative Agent or the Lender under or as contemplated by this Credit
Agreement.
     Section 5.34. Liens. No Credit Party shall contract, create, incur, assume,
permit or suffer to exist any Lien with respect to any of their respective
property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, except for Permitted
Liens. Notwithstanding the foregoing, if a Credit Party shall grant a Lien on
any of its assets in violation of this Section 5.34, then it shall be deemed to
have simultaneously granted an equal and ratable Lien on any such assets in
favor of the Administrative Agent for the benefit of the Lenders.
     Section 5.35. Adverse Amendments to Debt. Except in respect of Debt set
forth on Schedule 5.35 or the conversion of convertible Debt to Capital Stock
that is not Prohibited Stock, no Credit Party shall amend or modify (or permit
the amendment or modification of) any of the terms of any Debt of such Credit
Party if such amendment or modification would add or change any terms in a
manner materially adverse to any of the Lenders, or shorten the final maturity
or average life to maturity or require any payment to be made sooner than
originally scheduled.
     Section 5.36. No Further Negative Pledges.
     Following December 23, 2008, the Credit Parties shall not enter into,
assume or become subject to any new agreement that prohibits or restricts (or
amend, restate, supplement or modify any agreement in effect on December 23,
2008 if one of the purposes of such amendment, restatement, supplement or
modification is to prohibit or otherwise restrict) the creation or assumption of
any Lien upon its properties or assets, whether now owned or hereafter acquired,
or requiring the grant of any security for such obligation; provided that the
foregoing shall not apply to (i) restrictions or conditions imposed by any
agreement relating to Permitted Purchase Money Indebtedness and Cash
Collateralized Letters of Credit if such restrictions or conditions apply only
to the property or assets securing such Debt, (ii) restrictions by reason of
customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses and similar agreements entered into in the
ordinary course of business (provided that such restrictions are limited to the
property or assets secured by such Liens or the property or assets subject to
such leases, licenses or similar agreements, as the case may be), (iii) this
Agreement and the other Credit Documents, and (iv) restrictions imposed by any
sale agreement on the creation of Liens in any Securitization Transaction, so
long as such restrictions are (A) in the case of Securitization Transactions
originated by Initial Borrower or its Subsidiaries, substantially similar to
those contained in the documentation for any Securitization Transaction entered
into prior to December 23, 2008 and (B) in the case of any interest in
Securitization Transactions originated by Persons other than the Initial
Borrower or its Subsidiaries, not entered into in contemplation of the
acquisition of such interest by the Initial Borrower or its Subsidiaries and are
ordinarily of the type included in Securitization Transactions.

-92-



--------------------------------------------------------------------------------



 



     Section 5.37. Bank Accounts.
     (a) No Credit Party will maintain any deposit account unless Administrative
Agent, such Credit Party and the bank at which the account is (or is to be)
opened enter into a “springing control” control agreement, in form and substance
reasonably acceptable to the Administrative Agent, regarding such deposit
account pursuant to which such bank acknowledges the security interest of
Administrative Agent in such deposit account, agrees to comply with instructions
originated by Administrative Agent directing disposition of the funds in the
deposit account without further consent from such Credit Party.
     (b) The foregoing provisions of this Section 5.37(a) shall not apply to (i)
deposit accounts specifically and exclusively used for payroll, payroll taxes
and other employee wage and benefit payments to or for the benefit of employees
and, to the extent consistent with past practice and in the ordinary course of
business, contractors of the Initial Borrower and its Subsidiaries, (ii) the
extent that the proceeds in any deposit account have been pledged to a Financing
Agent (as defined in the Lockbox Agreement) pursuant to the Lockbox Agreement,
(iii) immaterial deposit accounts; provided that the aggregate balance in all
such immaterial deposit accounts of the Credit Parties not subject to a control
agreement in form and substance reasonably satisfactory to the Agent (plus the
balance in the deposit accounts of each of the subsidiaries of such Credit
Parties) shall at all times be less than $10,000,000 plus any amounts that are
inadvertently or mistakenly deposited or transferred in any such account by a
third Person and which are promptly (and, in any event, within three Business
Days) deposited or transferred by any Credit Party to an account subject to the
control of the Agent (pursuant to a control agreement in form and substance
satisfactory to the Agent), or (iv) any accounts prior to the date on which
control agreements are required pursuant to the Security Documents.
     (c) The Initial Borrower and CSF shall take all action necessary to cause
the Agent to be, at all times, a Financing Agent under the Lockbox Agreement
with respect to the Credit Party Obligations on terms reasonably satisfactory to
the Agent.
     Section 5.38. Form U-1. The Borrower will promptly upon request of the
Administrative Agent complete and deliver to the Administrative Agent a duly
executed Purpose Statement on Federal Reserve Form FR U-1.
     Section 5.39. Prohibited Stock. Except as set forth on Schedule 5.39, no
Credit Party nor any of its Subsidiaries shall issue any Prohibited Stock.

-93-



--------------------------------------------------------------------------------



 



ARTICLE VI
[RESERVED]
ARTICLE VII
EVENTS OF DEFAULT
     Section 7.1. Events of Default.
     An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):
     (a) Payment Default. The Borrower shall fail to pay any principal on any
Loan or Note when due (whether at maturity, by reason of acceleration or
otherwise) in accordance with the terms thereof or hereof; or the Borrower shall
fail to reimburse the Issuing Lender for any LOC Obligations when due (whether
at maturity, by reason of acceleration or otherwise) in accordance with the
terms hereof; or the Borrower shall fail to pay any interest on any Loan or Note
or any fee or other amount payable hereunder when due (whether at maturity, by
reason of acceleration or otherwise) in accordance with the terms thereof or
hereof and such failure to pay any interest or any fee shall continue unremedied
for three (3) Business Days (or any Guarantor shall fail to pay on the Guaranty
Agreement in respect of any of the foregoing or in respect of any other
guaranteed obligations).
     (b) Representations and Warranties. Any representation or warranty made or
deemed made herein, or in any of the other Credit Documents (including, without
limitation, the Security Documents) or which is contained in any certificate,
document or financial or other statement furnished at any time under or in
connection with this Credit Agreement shall prove to have been incorrect, false
or misleading in any material respect on or as of the date made or deemed made.
     (c) Covenant Default. (i) Any Credit Party shall fail to perform, comply
with or observe any term, covenant or agreement applicable to it contained in
Sections 5.1, 5.2, 5.4, 5.6, 5.7 through 5.15, 5.16(c), 5.16(d), 5.22, 5.24,
5.28, 5.31, 5.32, 5.34, 5.35, 5.36, 5.37 or 5.38 hereof; (ii) any Credit Party
shall fail to comply with any covenant contained in the Security Agreement or
the Pledge Agreement and such breach or failure to comply remains uncured for
ten (10) calendar days after the earlier of (A) receipt by such Credit Party of
written notice of such violation, breach, or failure to comply, and (B) the time
at which such Credit Party knew or became aware, or should reasonably have known
or been aware, of such violation, breach, or failure to comply; or (iii) any
Credit Party shall fail to comply with any other covenant contained in this
Credit Agreement or the other Credit Documents (other than as described in
Sections 7.1(a) or 7.1(c)(i) or 7.1(c)(ii) above), and such breach or failure to
comply remains uncured for thirty (30) calendar days after the earlier of
(A) receipt by such Credit Party of written notice of such violation, breach, or
failure to comply, and (B) the time at which such Credit Party knew

-94-



--------------------------------------------------------------------------------



 



or became aware, or should reasonably have known or been aware, of such
violation, breach, or failure to comply.
     (d) Debt Payment Default. Any Credit Party or any Subsidiary of a Credit
Party (including a Bank Subsidiary) shall default in any payment of principal of
or interest on any Debt (other than the Loans and Reimbursement Obligations) in
an aggregate principal amount equal to or greater than $17,500,000 for Borrower
and any of its Subsidiaries (including the Bank Subsidiaries) in the aggregate
beyond any applicable grace period or cure period (not to exceed thirty
(30) days), if any, provided in the instrument or agreement under which such
Debt was created.
     (e) Debt Acceleration. Any event or condition shall occur which results in
the acceleration of the maturity of Debt outstanding in an aggregate principal
amount equal to or greater than $17,500,000 of the Borrower and its Subsidiaries
(including the Bank Subsidiaries) or the mandatory prepayment (other than a
mandatory prepayment required under the applicable Debt instrument or agreement
as a result of an equity or debt issuance, disposition of assets, or casualty or
condemnation event) or purchase of such Debt by the Borrower (or its designee)
or such Subsidiary (including a Bank Subsidiary) of the Borrower (or its
designee) prior to the scheduled maturity thereof.
     (f) Bankruptcy Default. (i) Any Credit Party or any of their Subsidiaries
(including the Bank Subsidiaries) shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to have it judged bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or any Credit Party or any of its
Subsidiaries (including the Bank Subsidiaries) shall make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against any
Credit Party or any of its Subsidiaries (including the Bank Subsidiaries) any
case, proceeding or other action of a nature referred to in clause (i) above
which (A) results in the entry of an order for relief or any such adjudication
or appointment, or (B) remains undismissed, undischarged or unbonded for a
period of sixty (60) days; or (iii) there shall be commenced against any Credit
Party or any of its Subsidiaries (including the Bank Subsidiaries) any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within sixty (60) days from the entry thereof; or (iv) any Credit Party or any
of its Subsidiaries (including the Bank Subsidiaries) shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii) or (iii) above; or (v) any Credit
Party or any of its Subsidiaries (including the Bank Subsidiaries) shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; provided, however, that the provisions of
this clause (f) shall not apply to any special purpose entity

-95-



--------------------------------------------------------------------------------



 



established solely to finance real estate assets that has an aggregate fair
market value of less than $15,000,000 at the time of any such bankruptcy,
insolvency or reorganization, and there is no Material Adverse Effect as a
result of any such bankruptcy, insolvency or reorganization.
     (g) Judgment Default. One or more judgments, orders, decrees or arbitration
awards shall be entered against a Credit Party or any of its Subsidiaries
(including the Bank Subsidiaries) involving in the aggregate a liability (to the
extent not paid when due or covered by insurance) of $17,500,000 or more and all
such judgments, orders, decrees or arbitration awards shall not have been paid
and satisfied, vacated, discharged, stayed or bonded pending appeal within
thirty (30) days from the entry thereof.
     (h) ERISA Default. The Borrower or any member of the Controlled Group shall
fail to pay when due any material amount which it shall have become liable to
pay to the PBGC or to a Plan under Title IV of ERISA; or notice of intent to
terminate a Plan or Plans shall be filed under Title IV of ERISA by the
Borrower, any member of the Controlled Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any such Plan or Plans or a proceeding shall be instituted by a
fiduciary of any such Plan or Plans to enforce Section 515 or 4219(c)(5) of
ERISA and such proceeding shall not have been dismissed within thirty (30) days
thereafter; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any such Plan or Plans must be
terminated.
     (i) Tax Lien. A federal tax lien shall be filed against the Borrower or any
Subsidiary (including a Bank Subsidiary) of the Borrower under Section 6323 of
the Code or a lien of the PBGC shall be filed against the Borrower or any
Subsidiary (including a Bank Subsidiary) of the Borrower under Section 4068 of
ERISA and in either case such lien shall remain undischarged for a period of
twenty-five (25) days after the date of filing except when the amount or
validity of such lien is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the Borrower.
     (j) Change of Control. A Change of Control shall have occurred.
     (k) Pro Forma Compliance. If any Credit Party or any Subsidiary of any
Credit Party (a) takes any action to cause it to comply with Section 5.16(c), or
(b) enters into any transaction requiring reliance on the provisions of
Section 5.24(d) or Section 5.24(e), and, in any such case, the Credit Parties
are not in pro forma compliance with Section 5.32 both before and after giving
effect to such action or transaction.
     (l) REIT Termination. If the income taxes, withholding taxes, estimated
taxes and other taxes (as well as any associated interest and penalties)
attributable to the termination of the Initial Borrower’s REIT status (and
payable in respect of the tax year with respect to which such termination
occurs) would result in the Credit Parties not being in pro forma compliance
with Section 5.32.

-96-



--------------------------------------------------------------------------------



 



     (m) Failure of Credit Documents. This Credit Agreement or any other Credit
Document shall for any reason cease to be valid and binding obligations of the
Borrower and each Credit Party thereto or any Person acting by or on behalf of
any Credit Party shall deny or disaffirm such Person’s obligations under this
Credit Agreement or any other Credit Document.
     (n) Senior Unsecured Debt Ratings. The Initial Borrower is not in
compliance with the senior unsecured debt ratings set forth in Section 5.10.
     (o) Failure to have a Lien. Except to the extent permitted by the terms
hereof or thereof (including in connection with a disposition of the applicable
Collateral in a transaction permitted under this Agreement), if (i) the Security
Agreement or any other Credit Document (including, without limitation, the
Pledge Agreement) that purports to create a Lien, shall, for any reason, fail or
cease to create a valid and perfected, first priority Lien on the Collateral
covered thereby (subject to Permitted Liens which by operation of law or
contract have priority over the Liens securing the Credit Party Obligations) or
(ii) any Credit Party shall deny or disaffirm the validity or perfection of any
such Lien.
     Section 7.2. Acceleration; Remedies.
     Upon the occurrence and during the continuation of an Event of Default,
then, and in any such event, (a) if such event is an Event of Default specified
in Section 7.1(f) above with respect to any Credit Party, automatically the
Commitments shall immediately terminate and the Loans (with accrued interest
thereon), and all other amounts under the Credit Documents (including without
limitation the maximum amount of all contingent liabilities under Letters of
Credit) shall immediately become due and payable, and the Borrower shall
immediately pay to the Administrative Agent cash collateral as security for the
LOC Obligations for subsequent drawings under then outstanding Letters of Credit
in an amount equal to the maximum amount which may be drawn under Letters of
Credit then outstanding, and (b) if such event is any other Event of Default,
subject to the terms of Section 8.5, with the written consent of the Required
Lenders, the Administrative Agent may, or upon the written request of the
Required Lenders, the Administrative Agent shall, take any or all of the
following actions: (i) by notice to the Initial Borrower declare the Commitments
to be terminated forthwith, whereupon the Commitments shall immediately
terminate; (ii) by notice of default to the Initial Borrower declare the Loans
(with accrued interest thereon) and all other amounts owing under this Credit
Agreement and the Notes to be due and payable forthwith and direct the Borrower
to pay to the Administrative Agent cash collateral as security for the LOC
Obligations for subsequent drawings under then outstanding Letters of Credit in
an amount equal to the maximum amount of which may be drawn under Letters of
Credit then outstanding, to be paid in the Alternative Currency in which such
Letters of Credit were issued, whereupon the same shall immediately become due
and payable; and/or (iii) exercise on behalf of the Lenders all of its other
rights and remedies under this Credit Agreement, the other Credit Documents and
Applicable Law. Except as expressly provided above in this Section 7.2,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Credit Parties.

-97-



--------------------------------------------------------------------------------



 



ARTICLE VIII
THE ADMINISTRATIVE AGENT
     Section 8.1. Appointment.
     Each Lender hereby irrevocably designates and appoints Wachovia as the
Administrative Agent of such Lender under this Credit Agreement, and each such
Lender irrevocably authorizes Wachovia, as the Administrative Agent for such
Lender, to take such action on its behalf under the provisions of this Credit
Agreement and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Credit Agreement,
together with such other powers as are reasonably incidental thereto. Each
Lender acknowledges that the Credit Parties may rely upon action taken by the
Administrative Agent on behalf of the Lenders hereunder. Notwithstanding any
provision to the contrary elsewhere in this Credit Agreement, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Credit Agreement or otherwise exist against the Administrative
Agent.
     Section 8.2. Delegation of Duties.
     The Administrative Agent may execute any of its duties under this Credit
Agreement by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care. Without
limiting the foregoing, the Administrative Agent may appoint one of its
affiliates as its agent to perform the functions of the Administrative Agent
hereunder relating to the advancing of funds to the Borrower and distribution of
funds to the Lenders and to perform such other related functions of the
Administrative Agent hereunder as are reasonably incidental to such functions.
     Section 8.3. Exculpatory Provisions.
     Neither the Administrative Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact, Subsidiaries or Affiliates shall be
(a) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Credit Agreement (except for its or such
Person’s own gross negligence, fraud or willful misconduct), or (b) responsible
in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Credit Party or any officer thereof
contained in this Credit Agreement or in any certificate, report, statement or
other document referred to or provided for in, or received by the Administrative
Agent under or in connection with, this Credit Agreement or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of any of
the Credit Documents or for any failure of any Credit Party to perform its
obligations hereunder or thereunder. The Administrative Agent shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance by any Credit Party of any of the agreements contained in, or
conditions of, this Credit Agreement, or to inspect the properties, books or
records of the any Credit Party.

-98-



--------------------------------------------------------------------------------



 



     Section 8.4. Reliance by Administrative Agent.
     (a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, statement, order or other document or
conversation believed by it in good faith to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to the
Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless an executed Commitment
Transfer Supplement has been filed with the Administrative Agent pursuant to
Section 9.6(c) with respect to the Loans evidenced by such Note. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Credit Agreement unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under any of the Credit Documents in
accordance with a request of the Required Lenders or all of the Lenders, as may
be required under this Credit Agreement, and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Notes.
     (b) For purposes of determining compliance with the conditions specified in
Section 3.1, each Lender that has signed this Credit Agreement shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender.
     Section 8.5. Notice of Default.
     The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the Borrower referring
to this Credit Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Credit Agreement expressly requires that such action be taken, or not
taken, only with the consent or upon the authorization of the Required Lenders,
or all of the Lenders, as the case may be.

-99-



--------------------------------------------------------------------------------



 



     Section 8.6. Non-Reliance on Administrative Agent and Other Lenders.
     Each Lender expressly acknowledges that neither the Administrative Agent
nor any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representation or warranty to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
any Credit Party, shall be deemed to constitute any representation or warranty
by the Administrative Agent to any Lender. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower or any other Credit Party and
made its own decision to make its Loans hereunder and enter into this Credit
Agreement. Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Credit Agreement, and to make such investigation as it deems
necessary to inform itself as to the business, operations, property, financial
and other condition and creditworthiness of the Borrower. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of the Borrower or any other Credit
Party which may come into the possession of the Administrative Agent or any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates.
     Section 8.7. Indemnification.
     The Lenders agree to indemnify the Administrative Agent in its capacity as
such, the Issuing Lender in its capacity as such and the Swingline Lender in its
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Commitment Percentages in effect on the date on which indemnification
is sought under this Section 8.7, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Notes
or any Reimbursement Obligation) be imposed on, incurred by or asserted against
the Administrative Agent, the Issuing Lender or the Swingline Lender in any way
relating to or arising out of any Credit Document or any documents contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent, the Issuing
Lender or the Swingline Lender under or in connection with any of the foregoing;
provided, however, that no Lender shall be liable for the payment of any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements to the extent resulting from
the gross negligence or willful misconduct of the Administrative Agent, the
Issuing Lender or the Swingline Lender, as applicable, as determined by a court
of competent jurisdiction. The agreements in this Section 8.7 shall survive the
termination of this Credit

-100-



--------------------------------------------------------------------------------



 



Agreement and payment of the Notes, any Reimbursement Obligation and all other
amounts payable hereunder.
     Section 8.8. The Administrative Agent in Its Individual Capacity.
     The Administrative Agent and its affiliates may make loans to, accept
deposits from and generally engage in any kind of business with the Borrower as
though the Administrative Agent were not the Administrative Agent hereunder.
With respect to the Loans made or renewed by it and any Note issued to it, the
Administrative Agent shall have the same rights and powers under this Credit
Agreement as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.
     Section 8.9. Successor Administrative Agent.
     The Administrative Agent may resign as Administrative Agent upon thirty
(30) days’ prior written notice to the Initial Borrower and the Lenders. If the
Administrative Agent shall resign as Administrative Agent under this Credit
Agreement and the other Credit Documents or if the Administrative Agent enters
or becomes subject to receivership, then the Required Lenders shall appoint from
among the Lenders a successor administrative agent for the Lenders, which
successor agent shall be approved by the Initial Borrower (such approval not to
be unreasonably withheld) so long as no Default or Event of Default has occurred
and is continuing, whereupon such successor administrative agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor administrative agent effective
upon such appointment and approval, and the former Administrative Agent’s
rights, powers and duties as Administrative Agent shall be terminated, without
any other or further act or deed on the part of such former Administrative Agent
or any of the parties to this Credit Agreement or any holders of the Notes. If
no successor Administrative Agent has accepted appointment as Administrative
Agent within thirty (30) days after the retiring Administrative Agent’s giving
notice of resignation, the retiring Administrative Agent shall have the right,
on behalf of the Lenders, to appoint a successor administrative agent, which
successor shall be approved by the Initial Borrower (such approval not to be
unreasonably withheld) so long as no Default or Event of Default has occurred
and is continuing; provided, that, such successor administrative agent has
minimum capital and surplus of at least $500,000,000. If no successor
administrative agent has accepted appointment as Administrative Agent within
sixty (60) days after the retiring Administrative Agent’s giving notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
become effective and the Lenders shall perform all duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor administrative agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the indemnification
provisions of this Credit Agreement and the other Credit Documents and the
provisions of this Article VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Credit Agreement.

-101-



--------------------------------------------------------------------------------



 



     Section 8.10. Other Agents.
     None of the Lenders or other Persons identified on the facing page or
signature pages of this Credit Agreement as a “syndication agent,”
“documentation agent,” “co—agent,” “book manager,” “book runner,” “lead
manager,” “arranger,” “lead arranger” or “co—arranger” shall have any right
(except as expressly set forth herein), power, obligation, liability,
responsibility or duty under this Credit Agreement other than, in the case of
such Lenders, those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Credit Agreement or
in taking or not taking action hereunder.
     Section 8.11. Collateral Matters.
     (a) The Lenders hereby irrevocably authorize Agent, at its option and in
its sole discretion, to release any Collateral or any Lien on any Collateral
(i) upon the termination of the Commitments and payment and satisfaction in full
by Borrower of all Credit Party Obligations (other than unasserted contingent
indemnification obligations), (ii) that is permitted to be sold, transferred or
otherwise disposed of under this Agreement or any other Credit Document,
(iii) that is owned by a Guarantor that is permitted to be released under this
Agreement or any other Credit Documents, or (iv) constituting property in which
the Loan Parties and their respective Subsidiaries owned no interest at the time
the Agent’s Lien was granted nor at any time thereafter. Upon request by Agent
or Borrower at any time, the Lenders will confirm in writing Agent’s authority
to release any such Liens on particular types or items of Collateral pursuant to
this Section 8.11; provided, however, that (1) Agent shall not be required to
execute any document necessary to evidence such release on terms that, in
Agent’s reasonable opinion, would expose Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (2) such release shall not in any
manner discharge, affect, or impair the Credit Party Obligations or any Liens
(other than those expressly being released) upon (or obligations of any Credit
Party in respect of) all interests retained by any Credit Party, including, the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral. Subject to the foregoing proviso, Agent further agrees that, in
connection with any transaction described in the foregoing clauses (i) —
(iv) and as soon as is reasonably practicable after its receipt of a written
request from the Initial Borrower specifying in reasonable detail the Collateral
proposed to be released in connection with such transaction and the basis for
such release, it will execute and deliver to the Initial Borrower (at the
Initial Borrower’s sole cost and expense) such collateral release documentation
as the Initial Borrower shall reasonably request to evidence such release;
provided that prior to, and immediately after giving effect to, such release no
Default or Event of Default is in existence.
     (b) The Agent shall not have any obligation whatsoever to any of the
Lenders to assure that the Collateral exists or is owned by the Credit Parties
or is cared for, protected, or insured or has been encumbered, or that the
Agent’s Liens have been properly or sufficiently or lawfully created, perfected,
protected, or enforced or are

-102-



--------------------------------------------------------------------------------



 



entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure or fidelity, or to continue
exercising, any of the rights, authorities and powers granted or available to
Agent pursuant to any of the Credit Documents, it being understood and agreed
that in respect of the Collateral, or any act, omission, or event related
thereto, subject to the terms and conditions contained herein, Agent may act in
any manner it may deem appropriate, in its sole discretion given Agent’s own
interest in the Collateral in its capacity as one of the Lenders and that Agent
shall have no other duty or liability whatsoever to any Lender as to any of the
foregoing, except as otherwise provided herein.
     Section 8.12. Agency for Perfection. Agent hereby appoints each other
Lender as its agent (and each Lender hereby accepts such appointment) for the
purpose of perfecting the Agent’s Liens in assets which, in accordance with
Article 8 or Article 9 of the applicable Uniform Commercial Code can be
perfected by possession or control. Should any Lender obtain possession or
control of any such Collateral, such Lender shall notify Agent thereof, and,
promptly upon Agent’s request therefor shall deliver possession or control of
such Collateral to Agent or in accordance with Agent’s instructions.
     Section 8.13. Concerning the Collateral and Related Credit Documents. Each
Lender authorizes and directs Agent to enter into this Agreement and the other
Credit Documents. Each Lender agrees that any action taken by Agent in
accordance with the terms of this Agreement or the other Credit Documents
relating to the Collateral and the exercise by Agent of its powers set forth
therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.
ARTICLE IX
MISCELLANEOUS
     Section 9.1. Amendments, Waivers and Release of Collateral.
     Neither this Credit Agreement, nor any of the Notes, nor any of the other
Credit Documents, nor any terms hereof or thereof may be amended, supplemented,
waived or modified except in accordance with the provisions of this Section 9.1
nor may the Borrower or any Guarantor be released except in accordance with the
provisions of this Section 9.1. The Required Lenders may, or, with the written
consent of the Required Lenders, the Administrative Agent may, from time to
time, (a) enter into with the Initial Borrower or any other Credit Party written
amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Credit Agreement or
the other Credit Documents or changing in any manner the rights of the Lenders
or of the Borrower or any other Credit Party hereunder or thereunder, or
(b) waive, on such terms and conditions as the Required Lenders may specify in
such instrument, any of the requirements of this Credit Agreement or the other
Credit Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, waiver,
supplement, modification or release shall:
          (i) reduce the amount or extend the scheduled date of maturity of any
Loan or Note or any installment thereon, or reduce the stated rate of any
interest or fee

-103-



--------------------------------------------------------------------------------



 



payable hereunder (except in connection with a waiver of interest at the
increased post-default rate set forth in Section 2.9(b) which shall be
determined by a vote of the Required Lenders) or extend the scheduled date of
any payment thereof or increase the amount or extend the expiration date of any
Lender’s Commitment (except for the extension of the Commitment Termination Date
pursuant to Section 2.20), in each case without the written consent of each
Lender directly affected thereby; or
     (ii) amend, modify or waive any provision of this Section 9.1 or reduce the
percentage specified in the definition of Required Lenders, without the written
consent of all the Lenders; or
     (iii) amend, modify or waive any provision of Article VIII, without the
written consent of the Administrative Agent; or
     (iv) release any Guarantor from the Guaranty hereunder or any guarantor
under the Guaranty Agreement (except as otherwise permitted by Sections 5.9,
5.13 or 5.14), without the written consent of all the Lenders; or
     (v) cancel or forgive any amounts owing hereunder, without the written
consent of all of the Lenders affected thereby; or
     (vi) subordinate the Loans to any other Debt without the written consent of
all of the Lenders; or
     (vii) permit the Borrower to assign or transfer any of its rights or
obligations under this Credit Agreement or other Credit Documents without the
written consent of all of the Lenders; or
     (viii) amend, modify or waive any provision of the Credit Documents
requiring consent, approval or request of the Required Lenders or all Lenders
without the written consent of all of the Required Lenders or Lenders as
appropriate; or
     (ix) amend, modify or waive the order in which Credit Party Obligations are
paid in Section 2.12(b) without the written consent of each Lender directly
affected thereby; or
     (x) amend or modify the provisions to the Credit Documents to permit the
Borrower to obtain borrowings in currencies other than Dollars, Pounds Sterling
or Euro, without the written consent of all the Lenders affected thereby; or
     (xi) amend or modify the definition of Credit Party Obligations to delete
or exclude any obligation or liability described therein without the written
consent of each Lender directly affected thereby; or
     (xii) release all or substantially all of the Collateral without the prior
written consent of all of the Lenders (except the release of substantially all
of the Collateral in connection with the sale of assets permitted hereunder to
the extent that the

-104-



--------------------------------------------------------------------------------



 



Committed Amount is reduced pursuant to Section 2.6(b)(i) as a result of the
sale of such Collateral and the Credit Party Obligations are prepaid as required
under Section 2.6(b)(iii)).
provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent, or the Issuing Lender or the Swingline
Lender under any Credit Document shall in any event be effective, unless in
writing and signed by the Administrative Agent, or the Issuing Lender and/or the
Swingline Lender, as applicable, in addition to the Lenders required hereinabove
to take such action.
     Any such waiver, any such amendment, supplement or modification and any
such release shall apply equally to each of the Lenders and shall be binding
upon the Borrower, the Lenders, the Administrative Agent and all future holders
of the Notes. In the case of any waiver, the Borrower, the other Credit Parties,
the Lenders and the Administrative Agent shall be restored to their former
position and rights hereunder and under the outstanding Loans and Notes and
other Credit Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.
     Notwithstanding any of the foregoing to the contrary, the consent of the
Borrower shall not be required for any amendment, modification or waiver of the
provisions of Article VIII (other than the provisions of Section 8.9); provided,
however, that the Administrative Agent will provide written notice to the
Initial Borrower of any such amendment, modification or waiver. In addition, the
Borrower and the Lenders hereby authorize the Administrative Agent to modify
this Credit Agreement by unilaterally amending or supplementing Schedule 2.1(a)
from time to time in the manner requested by the Initial Borrower, the
Administrative Agent or any Lender in order to reflect any assignments or
transfers of the Loans as provided for hereunder; provided, however, that the
Administrative Agent shall promptly deliver a copy of any such modification to
the Initial Borrower and each Lender.
     Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (A) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersede the unanimous consent provisions set forth herein,
and (B) the Required Lenders may consent to allow a Credit Party to use cash
collateral (excluding cash collateral securing LOC Obligations) in the context
of a bankruptcy or insolvency proceeding.
     If, in connection with any proposed amendment, modification, supplement,
waiver or release (a “Proposed Change”) requiring the consent of all Lenders or
all affected Lenders, the consent of Required Lenders is obtained, but the
consent of other Lenders whose consent is required is not obtained (any such
Lender whose consent is not obtained being referred to as a “Non-Consenting
Lender”), then, so long as Agent is not a Non-Consenting Lender, at Initial
Borrower’s request, Agent may within sixty (60) days thereafter designate
another bank or financial institution which is acceptable to Agent in its
reasonable discretion (such other bank or

-105-



--------------------------------------------------------------------------------



 



financial institution being called a “Replacement Lender”) to purchase the Loans
of such Non-Consenting Lender and such Non-Consenting Lender’s rights hereunder,
without recourse to or warranty by, or expense to, such Non-Consenting Lender,
for a purchase price equal to the outstanding principal amount of the Loans
payable to such Non-Consenting Lender plus any accrued but unpaid interest on
such Loans and all accrued but unpaid fees owed to such Non-Consenting Lender
and any other amounts payable to such Non-Consenting Lender under this Credit
Agreement, and to assume all the obligations of such Non-Consenting Lender
hereunder, and, upon such purchase and assumption (pursuant to a Commitment
Transfer Supplement), such Non-Consenting Lender shall no longer be a party
hereto or have any rights hereunder (other than rights with respect to
indemnities and similar rights applicable to such Non-Consenting Lender prior to
the date of such purchase and assumption) and shall be relieved from all
obligations to Borrower hereunder, and the Replacement Lender shall succeed to
the rights and obligations of such Non-Consenting Lender hereunder.
     Section 9.2. Notices.
     (a) Except as otherwise provided in Article II, all notices, requests and
demands to or upon the respective parties hereto to be effective shall be in
writing (including by telecopy or other electronic communications as provided
below), and, unless otherwise expressly provided herein, shall be deemed to have
been duly given or made (i) when delivered by hand, (ii) when transmitted via
telecopy (or other facsimile device) to the number set out herein, (iii) the day
following the day on which the same has been delivered prepaid to a reputable
national overnight air courier service, or (iv) the third Business Day following
the day on which the same is sent by certified or registered mail, postage
prepaid and return receipt requested, in each case, addressed as follows in the
case of the Borrower, the other Credit Parties and the Administrative Agent, the
Domestic Lending Offices set forth on Schedule 9.2 in the case of the Lenders,
or to such other address as may be hereafter notified by the respective parties
hereto and any future holders of the Notes:

             
 
  The Borrower:   CapitalSource Inc.
4445 Willard Avenue
Chevy Chase, MD 20815
Attention: Chief Financial Officer
Telecopier: (301) 841-2307    
 
           
 
  with a copy to:   CapitalSource Inc.
4445 Willard Avenue
Chevy Chase, MD 20815
Attention: Chief Legal Officer
Telecopier: (301) 841-2380    

-106-



--------------------------------------------------------------------------------



 



             
 
  The Guarantors:   c/o CapitalSource Inc.
4445 Willard Avenue
Chevy Chase, MD 20815
Attention: Chief Financial Officer
Telecopier: (301) 841-2307    
 
           
 
  with a copy to:   c/o CapitalSource Inc.
4445 Willard Avenue
Chevy Chase, MD 20815
Attention: Chief Legal Officer
Telecopier: (301) 841-2380    
 
           
 
  The Administrative Agent:   Wachovia Bank, National Association
201 South College Street
NC0680/CP8
Charlotte, North Carolina 28288-0608
Attention: Syndication Agency Services
Telecopier: (704) 383-0288
Telephone: (704) 374-2698    
 
           
 
  with a copy to:   Wachovia Bank, National Association
One Wachovia Center, Mail Code: NC0600
Charlotte, North Carolina 28288-0608
Attention: Raj Shah
Telecopier: (704) 715-0067    

provided, that, notices given by the Borrower pursuant to Section 2.1 or
Section 2.10 hereof shall be effective only upon receipt thereof by the
Administrative Agent.
     (b) Notices and other communications to the Lenders or the Administrative
Agent hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided, that, the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Section by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided further, that, approval of such
procedures may be limited to particular notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or

-107-



--------------------------------------------------------------------------------



 



intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.
     Section 9.3. No Waiver; Cumulative Remedies.
     No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
     Section 9.4. [Reserved].
     Section 9.5. Payment of Expenses and Taxes; Indemnification.
          The Borrower agrees (a) to pay or reimburse the Administrative Agent
and WCM for all reasonable out-of-pocket costs and expenses incurred in
connection with the development, preparation, negotiation, printing and
execution of, and any amendment, supplement or modification to, this Credit
Agreement and the other Credit Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, together with the reasonable fees
and disbursements of counsel to the Administrative Agent, (b) to pay or
reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Credit Agreement, the Notes and any other Credit Document,
including, without limitation, the fees and disbursements of counsel to the
Administrative Agent and to the Lenders (including reasonable allocated costs of
in-house legal counsel of Administrative Agent), (c) on demand, to pay,
indemnify, and hold each Lender, the Administrative Agent and WCM harmless from,
any and all recording and filing fees and any and all liabilities with respect
to, or resulting from any delay in paying stamp, excise and other similar taxes,
if any, which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, the Credit Documents and any
such other documents, (d) defend, indemnify and hold harmless the Administrative
Agent and the Lenders, and their respective Affiliates and their respective
employees, agents, officers and directors, from and against any and all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature known or unknown, contingent or otherwise, arising
out of, or in any way relating to the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of the
Credit Parties, any Investment Loan Subsidiary or the Properties, or any orders,
requirements or demands of Governmental Authorities related thereto, including,
without limitation, reasonable attorney’s and consultant’s fees, investigation
and laboratory fees, response costs, court costs and litigation expenses, except
to the extent that any of the foregoing arise out of the gross negligence or
willful misconduct of the party seeking indemnification therefor, and (e) to
pay, indemnify, and hold each Lender, the Administrative Agent and WCM and their
Affiliates, employees, officers and directors harmless from and

-108-



--------------------------------------------------------------------------------



 



against, any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the use, or proposed use, of proceeds of the
Loans or Letters of Credit, (f) to pay, indemnify, and hold each Lender, the
Administrative Agent and WCM and their Affiliates, employees, officers and
directors harmless from and against, any and all other liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever to the extent arising from third
party claims with respect to the execution, delivery, enforcement, performance
and administration of the Credit Documents and any such other documents; and
(g) to pay, indemnify, and hold each Lender, the Administrative Agent and WCM
and their Affiliates, employees, officers and directors harmless from and
against, any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever to the extent arising from or related to any Investment Loan
Subsidiary (all of the foregoing, collectively, the “indemnified liabilities”);
provided, however, that the Borrower shall not have any obligation hereunder to
the Administrative Agent, WCM or any Lender with respect to indemnified
liabilities arising from the gross negligence or willful misconduct of the
Administrative Agent, WCM or such Lender, as determined by a court of competent
jurisdiction. The agreements in this Section 9.5 shall survive repayment of the
Loans, Notes, LOC Obligations and all other amounts payable hereunder.
     Section 9.6. Successors and Assigns; Participations; Purchasing Lenders.
     (a) This Credit Agreement shall be binding upon and inure to the benefit of
the Borrower, the Lenders, the Administrative Agent, all future holders of the
Notes and their respective successors and assigns, except that the Borrower may
not assign or transfer any of its rights or obligations under this Credit
Agreement or the other Credit Documents without the prior written consent of
each Lender.
     (b) Any Lender may, in the ordinary course of its business and in
accordance with Applicable Law, at any time sell to one or more banks or other
entities (each, a “Participant”) participating interests in any Loan owing to
such Lender, any Note held by such Lender, any Commitment of such Lender, or any
other interest of such Lender hereunder, in each case in minimum amounts of
$10,000,000 (or, if less, the entire amount of such Lender’s obligations,
Commitments or other interests). In the event of any such sale by a Lender of
participating interests to a Participant, such Lender’s obligations under this
Credit Agreement to the other parties to this Credit Agreement shall remain
unchanged, such Lender shall remain solely responsible for the performance
thereof, such Lender shall remain the holder of any such Note for all purposes
under this Credit Agreement, and the Borrower and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Credit Agreement. No Lender shall
transfer or grant any participation under which the Participant shall have
rights to approve any amendment to or waiver of this Credit Agreement or any
other Credit Document except to the extent such amendment or waiver would
(i) extend the scheduled maturity of any Loan or Note or any installment thereon
in which such Participant is participating (except in connection with the
extension of the Commitment Termination Date pursuant to Section 2.20), or

-109-



--------------------------------------------------------------------------------



 



reduce the stated rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of interest at the increased post-default
rate) or reduce the principal amount thereof, or increase the amount of the
Participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default shall not constitute
a change in the terms of such participation, and that an increase in any
Commitment or Loan shall be permitted without consent of a Participant if such
Participant’s participation is not increased as a result thereof), (ii) release
any material Guarantor from its obligations under the Guaranty or the Guaranty
Agreement (except as otherwise expressly permitted by Sections 5.9, 5.13 or
5.14), (iii) consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Credit Agreement or (iv) release all or
substantially all of the Collateral. In the case of any such participation, the
Participant shall not have any rights under this Credit Agreement or any of the
other Credit Documents (the Participant’s rights against such Lender in respect
of such participation to be those set forth in the agreement executed by such
Lender in favor of the Participant relating thereto) and all amounts payable by
the Borrower hereunder shall be determined as if such Lender had not sold such
participation; provided, that, each Participant shall be entitled to the
benefits of Sections 2.16, 2.17, 2.18, 2.19 and 9.5 with respect to its
participation in the Commitments and the Loans outstanding from time to time;
provided, further, that, no Participant shall be entitled to receive any greater
amount pursuant to such Sections than the transferor Lender would have been
entitled to receive in respect of the amount of the participation transferred by
such transferor Lender to such Participant had no such transfer occurred.
     (c) Any Lender may, in the ordinary course of its business and in
accordance with Applicable Law, at any time, sell or assign with the consent of
the Administrative Agent and the Issuing Lender and, so long as no Default or
Event of Default has occurred and is continuing, the Initial Borrower (in each
case, which consent shall not be unreasonably withheld), to one or more
additional banks, insurance companies or other financial institutions or any
funds investing in bank loans (each, a “Purchasing Lender”), all or any part of
its rights and obligations under this Credit Agreement and the Notes in minimum
amounts of $10,000,000 (or, if less, the entire amount of such Lender’s
Commitment), pursuant to a Commitment Transfer Supplement, executed by such
Purchasing Lender, such transferor Lender, the Administrative Agent and, so long
as no Default or Event of Default has occurred and is continuing, the Initial
Borrower, and delivered to the Administrative Agent for its acceptance and
recording in the Register; provided, however, that consent from the Issuing
Lender shall not be required if the Purchasing Lender has a senior unsecured
debt rating from any two of S&P, Moody’s and Fitch equal to or higher than A-
(or A3 with respect to Moody’s); provided, further, that any sale or assignment
to another Lender or to an Affiliate of an existing Lender shall not require the
consent of the Administrative Agent, the Issuing Lender or the Borrower. Upon
such execution, delivery, acceptance and recording, from and after the Transfer
Effective Date specified in such Commitment Transfer Supplement, (i) the
Purchasing Lender thereunder shall be a party hereto and, to the extent provided
in such Commitment Transfer Supplement, have the rights and obligations of a
Lender hereunder with a Commitment as set forth therein, and (ii) the transferor
Lender thereunder shall, to the extent provided in such Commitment Transfer
Supplement, be released from its

-110-



--------------------------------------------------------------------------------



 



obligations under this Credit Agreement (and, in the case of a Commitment
Transfer Supplement covering all or the remaining portion of a transferor
Lender’s rights and obligations under this Credit Agreement, such transferor
Lender shall cease to be a party hereto). Such Commitment Transfer Supplement
shall be deemed to amend this Credit Agreement to the extent, and only to the
extent, necessary to reflect the addition of such Purchasing Lender and the
resulting adjustment of Commitment Percentages arising from the purchase by such
Purchasing Lender of all or a portion of the rights and obligations of such
transferor Lender under this Credit Agreement and the Notes. On or prior to the
Transfer Effective Date specified in such Commitment Transfer Supplement, the
Borrower, at its own expense, shall execute and deliver to the Administrative
Agent in exchange for the Notes delivered to the Administrative Agent pursuant
to such Commitment Transfer Supplement new Notes to the order of such Purchasing
Lender in an amount equal to the Commitment assumed by it pursuant to such
Commitment Transfer Supplement and, unless the transferor Lender has not
retained a Commitment hereunder, new Notes to the order of the transferor Lender
in an amount equal to the Commitment retained by it hereunder. Such new Notes
shall be dated the Closing Date and shall otherwise be in the form of the Notes
replaced thereby. The Notes surrendered by the transferor Lender shall be
returned by the Administrative Agent to the Initial Borrower marked “cancelled”.
     (d) The Administrative Agent shall maintain at its address referred to in
Section 9.2 a copy of each Commitment Transfer Supplement delivered to it and a
register (the “Register”) for the recordation of the names and addresses of the
Lenders and the Commitment of, and principal amount of the Loans owing to, each
Lender from time to time. The entries in the Register shall be conclusive, in
the absence of manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register as the
owner of the Loan recorded therein for all purposes of this Credit Agreement.
The Register shall be available for inspection by the Initial Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.
     (e) Upon its receipt of a duly executed Commitment Transfer Supplement,
together with payment to the Administrative Agent by the transferor Lender or
the Purchasing Lender (except for any assignment by a Lender to an Affiliate of
such Lender), as agreed between them, of a registration and processing fee of
$3,500 for each Purchasing Lender listed in such Commitment Transfer Supplement
and the Notes, if any, subject to such Commitment Transfer Supplement, the
Administrative Agent shall (i) accept such Commitment Transfer Supplement,
(ii) record the information contained therein in the Register, and (iii) unless
Initial Borrower’s consent to such assignment is not required give prompt notice
of such acceptance and recordation to the Initial Borrower.
     (f) Each Credit Party authorizes each Lender to disclose to any Participant
or Purchasing Lender (each, a “Transferee”) and any prospective Transferee any
and all financial information in such Lender’s possession concerning the
Borrower and its affiliates which has been delivered to such Lender by or on
behalf of a Credit Party

-111-



--------------------------------------------------------------------------------



 



pursuant to this Credit Agreement or which has been delivered to such Lender by
or on behalf of a Credit Party in connection with such Lender’s credit
evaluation of the Borrower and its affiliates prior to becoming a party to this
Credit Agreement, in each case subject to Section 9.15.
     (g) At the time of each assignment pursuant to this Section 9.6 to a Person
which is not already a Lender hereunder and which is not a United States person
(as such term is defined in Section 7701(a)(30) of the Code) for federal income
tax purposes, the respective assignee Lender shall provide to the Initial
Borrower and the Administrative Agent the appropriate Internal Revenue Service
Forms (and, if applicable, a 2.18 Certificate) described in Section 2.18.
     (h) Nothing herein shall prohibit any Lender from pledging or assigning any
of its rights under this Credit Agreement (including, without limitation, any
right to payment of principal and interest under any Note) to any Federal
Reserve Bank in accordance with Applicable Laws.
     Section 9.7. Set-off.
     (a) Each Lender agrees that if any Lender (a “benefited Lender”) shall at
any time receive any payment of all or part of its Loans, or interest thereon,
or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to an Insolvency Event or otherwise) in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of such other Lender’s Loans, or interest thereon,
such benefited Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender’s Loan, or
shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such benefited Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest. The Borrowers and each
other Credit Party agrees that each Lender so purchasing a portion of another
Lender’s Loans may exercise all rights of payment (including, without
limitation, rights of set-off) with respect to such portion as fully as if such
Lender were the direct holder of such portion.
     (b) In addition to any rights and remedies of the Lenders provided by law
(including, without limitation, other rights of set-off), each Lender and its
Affiliates shall have the right, without prior notice to the Borrower or the
applicable Credit Party, any such notice being expressly waived by the Credit
Parties to the extent permitted by Applicable Law, upon the occurrence of any
Event of Default, to setoff and appropriate and apply any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held by or owing to such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower or any other Credit Party, or any part
thereof in such

-112-



--------------------------------------------------------------------------------



 



amounts as such Lender may elect, against and on account of the Loans and other
Credit Party Obligations of the Borrower and the other Credit Parties to such
Lender hereunder and claims of every nature and description of such Lender
against the Borrower and the other Credit Parties, in any Currency, whether
arising hereunder or, under any other Credit Document provided by such Lender
pursuant to the terms of this Credit Agreement, as such Lender may elect,
whether or not such Lender has made any demand for payment and although such
obligations, liabilities and claims may be contingent or unmatured. The
aforesaid right of set-off may be exercised by such Lender against the Borrower,
any other Credit Party or against any trustee in bankruptcy, debtor in
possession, assignee for the benefit of creditors, receiver or execution,
judgment or attachment creditor of the Borrower or any other Credit Party, or
against anyone else claiming through or against the Borrower or any other Credit
Party, or any such trustee in bankruptcy, debtor in possession, assignee for the
benefit of creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set-off shall not have been
exercised by such Lender prior to the occurrence of any Default or Event of
Default. Each Lender agrees promptly to notify the Initial Borrower and the
Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.
     Section 9.8. Table of Contents and Section Headings.
     The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Credit
Agreement.
     Section 9.9. Counterparts.
     This Credit Agreement may be executed by one or more of the parties to this
Credit Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Credit Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
     Section 9.10. Effectiveness.
     This Credit Agreement shall become effective on the date on which all of
the parties have signed a copy hereof (whether the same or different copies) and
shall have delivered the same to the Administrative Agent or, in the case of the
Lenders, shall have given to the Administrative Agent written, telecopied or
telex notice (actually received) at such office that the same has been signed
and mailed to it.
     Section 9.11. Severability.
     Any provision of this Credit Agreement which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition

-113-



--------------------------------------------------------------------------------



 



or unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     Section 9.12. Integration.
     This Credit Agreement and the Notes, if any, represent the agreement of the
Borrower, the Administrative Agent and the Lenders with respect to the subject
matter hereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent, the Borrower, or any Lender relative to
the subject matter hereof not expressly set forth or referred to herein or in
the Notes, if any.
     Section 9.13. Governing Law.
     This Credit Agreement and the Notes and the rights and obligations of the
parties under this Credit Agreement and the Notes shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York
without regard to conflict of laws principles thereof (other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law).
     Section 9.14. Consent to Jurisdiction and Service of Process.
     Any legal action or proceeding with respect to this Credit Agreement or any
other Credit Document shall be brought in the courts of the State of New York in
New York County or of the United States for the Southern District of New York,
and, by execution and delivery of this Credit Agreement, each Credit Party, the
Administrative Agent and each Lender accepts, for itself and in connection with
its Properties, generally and unconditionally, the non-exclusive jurisdiction of
the aforesaid courts and irrevocably agrees to be bound by any final judgment
rendered thereby in connection with this Credit Agreement from which no appeal
has been taken or is available. Each Credit Party, the Administrative Agent and
each Lender irrevocably agrees that all service of process in any such
proceedings in any such court may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid and return receipt requested, to it at its address set forth in
Section 9.2 or at such other address of which the Administrative Agent shall
have been notified pursuant thereto, such service being hereby acknowledged by
the Borrower and the other Credit Parties to be effective and binding service in
every respect. Each Credit Party, the Administrative Agent and the Lenders
irrevocably waives any objection, including, without limitation, any objection
to the laying of venue or based on the grounds of forum non conveniens, which it
may now or hereafter have to the bringing of any such action or proceeding in
any such jurisdiction. Nothing herein shall affect the right to serve process in
any other manner permitted by law or shall limit the right of any Lender to
bring proceedings against the Borrower in the court of any other jurisdiction.
     Section 9.15. Confidentiality.
     Each of the Administrative Agent, the Lenders and the Issuing Lender agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons agents,
advisors and other representatives to whom such disclosure is made will be
informed of

-114-



--------------------------------------------------------------------------------



 



the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Credit Document or any
action or proceeding relating to this Credit Agreement or any other Credit
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Credit Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the written consent of the Initial Borrower or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the Issuing Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrower.
     For purposes of this Section, “Information” means all information received
from the Borrower or any of its Subsidiaries relating to the Borrower or any of
its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Lender on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
     Notwithstanding the foregoing provisions in this Section 9.15, with respect
to that Information which constitutes customer or consumer information with the
meaning of the Gramm-Leach-Bliley Act (“GLBA”), 15 USC Section 6801 et seq. and
which is marked conspicuously “Customer Information” (“Customer Information”),
the parties acknowledge each Bank Subsidiary has a responsibility as a financial
institution to keep Customer Information strictly confidential. Notwithstanding
any provision in this Credit Agreement to the contrary, Customer Information
shall be kept confidential during the term of this Credit Agreement and after
its termination. Each of the Administrative Agent, the Lenders, and the Issuing
Lender agree to use Customer Information only for the purposes for which it was
shared to them by Initial Borrower and/or, as applicable, its Subsidiaries
(including Unrestricted Subsidiaries), and not to disclose Customer Information
or make it available to any Person for any reason whatsoever other than as
required by law, subpoena, regulation or by any regulatory authority or as
otherwise permitted under the GLBA or the implementing regulations. Any Person
required to maintain the confidentiality of Customer Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Customer Information as such Person would accord to its
own confidential information.
     Section 9.16. Acknowledgments.
     The Borrower hereby acknowledges that:

-115-



--------------------------------------------------------------------------------



 



     (a) it has been advised by counsel in the negotiation, execution and
delivery of each Credit Document;
     (b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any other Credit Party arising out
of or in connection with this Credit Agreement and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith is solely that of debtor and creditor; and
     (c) no joint venture exists among the Lenders or among the Borrower and the
Lenders.
     Section 9.17. Waivers of Jury Trial; Waiver of Consequential Damages.
     THE BORROWER, THE OTHER CREDIT PARTIES, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
The Borrower, the other Credit Parties, the Administrative Agent and the Lenders
agree not to assert any claim against any other party to this Credit Agreement
or any of their respective directors, officers, employees, attorneys, Affiliates
or agents, on any theory of liability, for special, indirect, consequential or
punitive damages arising out of or otherwise relating to any of the transactions
contemplated herein.
     Section 9.18. PATRIOT Act Notice.
     Each Lender and the Administrative Agent (for itself and not on behalf of
any other party) hereby notifies each Credit Party that, pursuant to the
requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56, signed into
law October 26, 2001 (the “PATRIOT Act”), it is required to obtain, verify and
record information that identifies each Credit Party, which information includes
the name and address of each Credit Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Credit
Party in accordance with the PATRIOT Act.
     Section 9.19. Judgment Shortfall.
     (a) If, for the purpose of obtaining judgment in any court, it is necessary
to convert a sum owing hereunder in one Currency into another Currency, each
party hereto agrees, to the fullest extent that it may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures in the relevant jurisdiction the first Currency could be
purchased with such other Currency on the Business Day immediately preceding the
day on which final judgment is given.
     (b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a Currency (the “Judgment
Currency”) other than the

-116-



--------------------------------------------------------------------------------



 



Currency in which such sum is stated to be due hereunder (the “Agreement
Currency”), be discharged only to the extent that, on the Business Day following
receipt by the Applicable Creditor of any sum adjudged to be so due in the
Judgment Currency, the Applicable Creditor may in accordance with normal banking
procedures in the relevant jurisdiction purchase the Agreement Currency with the
Judgment Currency; if the amount of the Agreement Currency so purchased is less
than the sum due in accordance with this Agreement to the Applicable Creditor in
the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Applicable Creditor against
such loss and if the amount of the Agreement Currency so purchased exceeds the
sum due in accordance with this Agreement to the Applicable Creditor in the
Agreement Currency, the Applicable Creditor agrees to remit such excess to the
Borrower. The obligations of the Borrower and Applicable Creditor contained in
this Section 9.19 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.
     Section 9.20. Return of Notes.
     In the event of (i) any termination in full by the Initial Borrower or CSF
of all rights with respect to the Commitment in accordance Section 2.6(a)(i) or
2.6(a)(ii), as applicable or (ii) the delivery of any new Note in replacement of
a previously issued Note, the applicable Lender shall return to the Borrower any
Notes previously issued to it relating to such terminated Commitment or replaced
Note, as applicable and such Notes shall be marked “cancelled.” In the event
that any Lender does not return its applicable Note or Notes as described in
this Section 9.20 within forty-five (45) days after the written request of
Borrower, Borrower shall be entitled to receive a lost note affidavit from such
Lender including customary indemnifications reasonably satisfactory to Borrower
with respect to the applicable unreturned Note or Notes.
ARTICLE X
GUARANTY
     Section 10.1. The Guaranty.
     In order to induce the Lenders to enter into this Credit Agreement and to
extend credit hereunder and thereunder and in recognition of the direct benefits
to be received by the Guarantors from the Extensions of Credit hereunder, each
of the Guarantors hereby agrees with the Administrative Agent and the Lenders to
unconditionally and irrevocably jointly and severally guarantee the full and
prompt payment when due, whether upon maturity, by acceleration or otherwise, of
any and all indebtedness of the Borrower to the Administrative Agent and the
Lenders. If any or all of the indebtedness becomes due and payable hereunder,
each Guarantor unconditionally promises to pay such indebtedness to the
Administrative Agent, the Lenders, or their respective order, or demand,
together with any and all reasonable expenses which may be incurred by the
Administrative Agent or the Lenders in collecting any of the Credit Party
Obligations. The word “indebtedness” is used in this Article X in its most
comprehensive sense and includes any and all advances, debts, obligations and
liabilities of the Borrower, including specifically all Credit Party
Obligations, arising in connection with this Credit Agreement or the other
Credit Documents, in each case, heretofore, now, or hereafter

-117-



--------------------------------------------------------------------------------



 



made, incurred or created, whether voluntarily or involuntarily, absolute or
contingent, liquidated or unliquidated, determined or undetermined, whether or
not such indebtedness is from time to time reduced, or extinguished and
thereafter increased or incurred, whether the Borrower may be liable
individually or jointly with others, whether or not recovery upon such
indebtedness may be or hereafter become barred by any statute of limitations,
and whether or not such indebtedness may be or hereafter become otherwise
unenforceable. The guaranty set forth in this Article X is continuing guaranty
and is a guaranty of payment and is not merely a guaranty of collection.
     Notwithstanding any provision to the contrary contained herein or in any
other of the Credit Documents, to the extent the obligations of a Guarantor
shall be adjudicated to be invalid or unenforceable for any reason (including,
without limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
Applicable Law (whether federal or state and including, without limitation, the
Bankruptcy Code).
     Section 10.2. Bankruptcy.
     Additionally, each of the Guarantors unconditionally and irrevocably
guarantees jointly and severally the payment of any and all Credit Party
Obligations of the Borrower to the Lenders whether or not due or payable by the
Borrower upon the occurrence of any of the events specified in Section 7.1(f),
and unconditionally promises to pay such Credit Party Obligations to the
Administrative Agent for the account of the Lenders, or order, on demand, in
lawful money of the United States. Each of the Guarantors further agrees that to
the extent that the Borrower or a Guarantor shall make a payment or a transfer
of an interest in any property to the Administrative Agent or any Lender, which
payment or transfer or any part thereof is subsequently invalidated, declared to
be fraudulent or preferential, or otherwise is avoided, and/or required to be
repaid to the Borrower or a Guarantor, the estate of the Borrower or a
Guarantor, a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then to the extent of such
avoidance or repayment, the obligation or part thereof intended to be satisfied
shall be revived and continued in full force and effect as if said payment had
not been made.
     Section 10.3. Nature of Liability.
     The liability of each Guarantor hereunder is exclusive and independent of
any security for or other guaranty of the Credit Party Obligations of the
Borrower whether executed by any such Guarantor, any other guarantor or by any
other party, and no Guarantor’s liability hereunder shall be affected or
impaired by (a) any direction as to application of payment by the Borrower or by
any other party, or (b) any other continuing or other guaranty, undertaking or
maximum liability of a guarantor or of any other party as to the Credit Party
Obligations of the Borrower, or (c) any payment on or in reduction of any such
other guaranty or undertaking, or (d) any dissolution, termination or increase,
decrease or change in personnel by the Borrower, or (e) any payment made to the
Administrative Agent or the Lenders on the Credit Party Obligations which the
Administrative Agent or such Lenders repay the Borrower pursuant to court order
in any bankruptcy, reorganization, arrangement, moratorium or other debtor
relief proceeding, and each

-118-



--------------------------------------------------------------------------------



 



of the Guarantors waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding.
     Section 10.4. Independent Obligation.
     The obligations of each Guarantor hereunder are independent of the
obligations of any other Guarantor or the Borrower, and a separate action or
actions may be brought and prosecuted against each Guarantor whether or not
action is brought against any other Guarantor or the Borrower and whether or not
any other Guarantor or the Borrower is joined in any such action or actions.
Subject to the provisions of Section 10.2 regarding revival of Credit Party
Obligations, the Guarantors’ joint and several liability with respect to the
Credit Party Obligations shall not obligate them to pay any Credit Party
Obligations which have already been fully satisfied.
     Section 10.5. Authorization.
     Each of the Guarantors authorizes the Administrative Agent and each Lender,
without notice or demand (except as shall be required by applicable statute and
cannot be waived), and without affecting or impairing its liability hereunder,
from time to time to (a) renew, compromise, extend, increase, accelerate or
otherwise change the time for payment of, or otherwise change the terms of the
Credit Party Obligations or any part thereof in accordance with this Credit
Agreement, including any increase or decrease of the rate of interest thereon,
(b) take and hold security from any Guarantor or any other party for the payment
of this Guaranty or the Credit Party Obligations and exchange, enforce waive and
release any such security, (c) apply such security and direct the order or
manner of sale thereof as the Administrative Agent and the Lenders in their
discretion may determine, and (d) release or substitute any one or more
endorsers, Guarantors, the Borrower or other obligors.
     Section 10.6. Reliance.
     It is not necessary for the Administrative Agent or the Lenders to inquire
into the capacity or powers of the Borrower or the officers, directors, members,
partners or agents acting or purporting to act on its behalf, and any Credit
Party Obligations made or created in reliance upon the professed exercise of
such powers shall be guaranteed hereunder.
     Section 10.7. Waiver.
     (a) Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Administrative Agent or
any Lender to (i) proceed against the Borrower, any other guarantor or any other
party, (ii) proceed against or exhaust any security held from the Borrower, any
other guarantor or any other party, or (iii) pursue any other remedy in the
Administrative Agent’s or any Lender’s power whatsoever. Each of the Guarantors
waives any defense based on or arising out of any defense of the Borrower, any
other guarantor or any other party other than payment in full of the Credit
Party Obligations (other than contingent indemnity obligations), including
without limitation any defense based on or arising out of the disability of the
Borrower, any other guarantor or any other party, or the unenforceability of the
Credit Party Obligations or any part thereof from any cause, or the cessation
from

-119-



--------------------------------------------------------------------------------



 



any cause of the liability of the Borrower other than payment in full of the
Credit Party Obligations. The Administrative Agent may, at its election,
foreclose on any security held by the Administrative Agent by one or more
judicial or nonjudicial sales (to the extent such sale is permitted by
Applicable Law), or exercise any other right or remedy the Administrative Agent
or any Lender may have against the Borrower or any other party, or any security,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Credit Party Obligations have been paid in
full and the Commitments have been terminated. Each of the Guarantors waives any
defense arising out of any such election by the Administrative Agent or any of
the Lenders, even though such election operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of the Guarantors
against the Borrower or any other party or any security.
     (b) Each of the Guarantors waives all presentments, demands for
performance, protests and notices, including without limitation notices of
nonperformance, notice of protest, notices of dishonor, notices of acceptance of
this Guaranty, and notices of the existence, creation or incurring of new or
additional Credit Party Obligations. Each Guarantor assumes all responsibility
for being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Credit Party Obligations and the nature, scope and extent of the risks which
such Guarantor assumes and incurs hereunder, and agrees that neither the
Administrative Agent nor any Lender shall have any duty to advise such Guarantor
of information known to it regarding such circumstances or risks.
     (c) Each of the Guarantors hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the U.S. Bankruptcy Code, or
otherwise) to the claims of the Lenders against the Borrower or any other
guarantor of the Credit Party Obligations of the Borrower owing to the Lenders
(collectively, the “Other Parties”) and all contractual, statutory or common law
rights of reimbursement, contribution or indemnity from any Other Party which it
may at any time otherwise have as a result of this Guaranty until such time as
the Credit Party Obligations shall have been paid in full and the Commitments
have been terminated. Each of the Guarantors hereby further agrees not to
exercise any right to enforce any other remedy which the Administrative Agent or
the Lenders now have or may hereafter have against any Other Party, any endorser
or any other guarantor of all or any part of the Credit Party Obligations of the
Borrower and any benefit of, and any right to participate in, any security or
collateral given to or for the benefit of the Lenders to secure payment of the
Credit Party Obligations of the Borrower until such time as the Credit Party
Obligations (other than contingent indemnity obligations) shall have been paid
in full and the Commitments have been terminated.
     Section 10.8. Limitation on Enforcement.
     The Lenders agree that this Guaranty may be enforced only by the action of
the Administrative Agent acting upon the instructions of the Required Lenders
and that no Lender shall have any right individually to seek to enforce or to
enforce this Guaranty, it being

-120-



--------------------------------------------------------------------------------



 



understood and agreed that such rights and remedies may be exercised by the
Administrative Agent for the benefit of the Lenders under the terms of this
Credit Agreement. The Lenders further agree that this Guaranty may not be
enforced against any director, officer, employee or stockholder of the
Guarantors.
     Section 10.9. Confirmation of Payment.
     The Administrative Agent and the Lenders will, upon request after payment
of the indebtedness and obligations which are the subject of this Guaranty and
termination of the Commitments relating thereto, confirm to the Borrower, the
Guarantors or any other Person that such indebtedness and obligations have been
paid and the Commitments relating thereto terminated, subject to the provisions
of Section 10.2.
     Section 10.10. Limitation of Guaranty of CSF. Notwithstanding anything to
contrary contained herein, CSF shall not be deemed a Guarantor with respect to
any and all indebtedness that it owes to the Administrative Agent and the
Lenders as a Borrower hereunder (but shall continue to be a Guarantor with
respect to all other indebtedness).
Remainder of Page Intentionally Left Blank.
Signature Pages Follow.

-121-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to
be duly executed and delivered by its proper and duly authorized officers as of
the day and year first above written.

              BORROWER:   CAPITALSOURCE INC.,
a Delaware corporation    
 
           
 
  By:
Name:   /s/ Jeffrey A. Lipson
 
Jeffrey A. Lipson    
 
  Title:   Vice President and Treasurer    
 
                CAPITALSOURCE FINANCE LLC,
a Delaware limited liability company    
 
           
 
  By:
Name:   /s/ Jeffrey A. Lipson
 
Jeffrey A. Lipson    
 
  Title:   Vice President and Treasurer       GUARANTORS:   CAPITALSOURCE TRS
LLC,
a Delaware corporation    
 
           
 
  By:   /s/ Jeffrey A. Lipson    
 
           
 
  Name:   Jeffrey A. Lipson    
 
  Title:   Vice President and Treasurer    
 
                CAPITALSOURCE FINANCE LLC,
a Delaware limited liability company    
 
           
 
  By:   /s/ Jeffrey A. Lipson    
 
           
 
  Name:   Jeffrey A. Lipson    
 
  Title:   Vice President and Treasurer    
 
                CSE MORTGAGE LLC,
a Delaware limited liability company    
 
           
 
  By:   /s/ Jeffrey A. Lipson    
 
           
 
  Name:   Jeffrey A. Lipson    
 
  Title:   Vice President and Treasurer    

                  CAPITALSOURCE SF TRS LLC,
a Delaware corporation    
 
           
 
  By:
Name:   /s/ Jeffrey A. Lipson
 
Jeffrey A. Lipson    
 
  Title:   Vice President and Treasurer    

                  CAPITALSOURCE CF LLC,
a Delaware limited liability company    
 
           
 
  By:
Name:   /s/ Jeffrey A. Lipson
 
Jeffrey A. Lipson    
 
  Title:   Vice President and Treasurer    

 



--------------------------------------------------------------------------------



 



                  CAPITALSOURCE FINANCE II LLC
a Delaware limited liability company    
 
           
 
  By:
Name:   /s/ Jeffrey A. Lipson
 
Jeffrey A. Lipson    
 
  Title:   Vice President and Treasurer    

                  CSE CHR HOLDINGS LLC
a Delaware limited liability company    
 
           
 
  By:
Name:   /s/ Jeffrey A. Lipson
 
Jeffrey A. Lipson    
 
  Title:   Vice President and Treasurer    

              AGREED AND AFFIRMED   CAPITALSOURCE INTERNATIONAL INC.
a Delaware corporation    
 
           
 
  By:
Name:   /s/ Jeffrey A. Lipson
 
Jeffrey A. Lipson    
 
  Title:   Vice President and Treasurer    

Signatures Continued on Following Page

 



--------------------------------------------------------------------------------



 



              ADMINISTRATIVE AGENT   WACHOVIA BANK, NATIONAL
ASSOCIATION, as Administrative Agent, as
Issuing Lender, and as a Lender    
 
           
 
  By:
Name:   /s/ Raj Shah
 
Raj Shah    
 
  Title:   Managing Director    

Signatures Continued on Following Page

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as Issuing         Lender and as a
Lender    
 
           
 
  By:   /s/ Kipling Davis    
 
     
 
   
 
  Name:   Kipling Davis    
 
  Title:   Senior Vice President    

Signatures Continued on Following Page

 



--------------------------------------------------------------------------------



 



                  MORGAN STANLEY BANK, as a Lender    
 
           
 
  By:   /s/ Melissa James    
 
     
 
   
 
  Name:   Melissa James    
 
  Title:   Authorized Signatory    

Signatures Continued on Following Page

 



--------------------------------------------------------------------------------



 



                  MORGAN STANLEY BANK, N.A., as a Lender    
 
           
 
  By:   /s/ Melissa James    
 
     
 
   
 
  Name:   Melissa James    
 
  Title:   Authorized Signatory    

Signatures Continued on Following Page

 



--------------------------------------------------------------------------------



 



                  SUNTRUST BANK, as a Lender    
 
           
 
  By:   /s/ Robert S. Ashcom    
 
  Name:  
 
Robert S. Ashcom    
 
  Title:   Director    

Signatures Continued on Following Page

 



--------------------------------------------------------------------------------



 



                  CREDIT SUISSE, CAYMAN ISLANDS         BRANCH, as a Lender    
 
           
 
  By:   /s/ Jay Chall    
 
  Name:  
 
Jay Chall    
 
  Title:   Director    
 
           
 
  By:   /s/ Mikhail Faybusovich    
 
  Name:  
 
Mikhail Faybusovich    
 
  Title:   Vice President    

Signatures Continued on Following Page

 



--------------------------------------------------------------------------------



 



                  BMO CAPITAL MARKETS FINANCING,         INC., as a Lender    
 
           
 
  By:   /s/ Amy K. Dumser    
 
  Name:  
 
Amy K. Dumser    
 
  Title:   Director    

Signatures Continued on Following Page

 



--------------------------------------------------------------------------------



 



                  BARCLAYS BANK PLC, as a Lender    
 
           
 
  By:   /s/ Mark Manski    
 
  Name:  
 
Mark Manski    
 
  Title:   Managing Director    

Signatures Continued on Following Page

 



--------------------------------------------------------------------------------



 



                  BEAR STEARNS CORPORATE LENDING INC.,         as a Lender    
 
           
 
  By:   /s/ Richard J. Poworoznek    
 
  Name:  
 
Richard J. Poworoznek    
 
  Title:   Executive Director    

Signatures Continued on Following Page

 



--------------------------------------------------------------------------------



 



                  BAYERISCHE HYPO-UND VEREINSBANK         AG, as a Lender    
 
           
 
  By:   /s/ Craig M. Pinsley    
 
  Name:  
 
Craig M. Pinsley    
 
  Title:   Director    
 
           
 
  By:   /s/ Thomas Lee    
 
  Name:  
 
Thomas Lee    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  DEUTSCHE BANK AG NEW YORK         BRANCH, as a Lender    
 
           
 
  By:   /s/ Melissa Curry    
 
  Name:  
 
Melissa Curry    
 
  Title:   Director    
 
           
 
  By:   /s/ Michael Campites    
 
  Name:  
 
Michael Campites    
 
  Title:   Vice President    

Signatures Continued on Following Page

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A., as a         Lender    
 
           
 
  By:   /s/ Richard J. Poworoznek    
 
  Name:  
 
Richard J. Poworoznek     
 
  Title:   Executive Director    

Signatures Continued on Following Page

 



--------------------------------------------------------------------------------



 



                  SOCIÉTÉ GÉNÉRALE, as a Lender    
 
           
 
  By:   /s/ Shelley Yu    
 
  Name:  
 
Shelley Yu    
 
  Title:   Vice President    

Signatures Continued on Following Page

 



--------------------------------------------------------------------------------



 



                  FORTIS BANK SA/NV, New York Branch, as a         Lender    
 
           
 
  By:   /s/ Diran Cholakian    
 
  Name:  
 
Diran Cholakian    
 
  Title:   Director    
 
           
 
  By:   /s/ Barry K. Chung    
 
  Name:  
 
Barry K. Chung    
 
  Title:   Director    

Signatures Continued on Following Page

 



--------------------------------------------------------------------------------



 



                  TAIPEI FUBON COMMERCIAL BANK, NEW         YORK AGENCY, as a
Lender    
 
           
 
  By:   /s/ Michael Tan    
 
  Name:  
 
Michael Tan    
 
  Title:   VP and General Manager    

Signatures Continued on Following Page

 



--------------------------------------------------------------------------------



 



                  FIRST COMMERCIAL BANK NEW YORK         AGENCY, as a Lender    
 
           
 
  By:   /s/ Mary Hsiao    
 
  Name:  
 
Mary Hsiao    
 
  Title:   Assistant General Manager    

Signatures Continued on Following Page

 



--------------------------------------------------------------------------------



 



                  BANK OF COMMUNICATIONS CO., LTD.,         NEW YORK BRANCH, as
a Lender    
 
           
 
  By:   /s/ Shelley He    
 
  Name:  
 
Shelley He    
 
  Title:   Deputy General Manager    

Signatures Continued on Following Page

 



--------------------------------------------------------------------------------



 



                  CHANG HWA COMMERCIAL BANK, LTD.,         NEW YORK BRANCH, as a
Lender    
 
           
 
  By:   /s/ Jim C.Y. Chen    
 
  Name:  
 
Jim C.Y. Chen    
 
  Title:   V.P. & General Manager    

Signatures Continued on Following Page

 



--------------------------------------------------------------------------------



 



                  CITIBANK, N.A., as a Lender    
 
           
 
  By:   /s/ Robert S. Goldstein    
 
  Name:  
 
Robert S. Goldstein    
 
  Title:   Managing Director    

 